



Exhibit 10.15


kbsriiiq42018ex1015pg1.gif [kbsriiiq42018ex1015pg1.gif]
TERM LOAN AGREEMENT


by and among


KBSIII DOMAIN GATEWAY, LLC; KBSIII 515 CONGRESS, LLC; KBSIII 155 NORTH 400 WEST,
LLC; and KBSIII 1550 WEST MCEWEN DRIVE, LLC,
as Borrowers
And
U.S. BANK NATIONAL ASSOCIATION,
a national banking association,
as Administrative Agent
And
THE LENDERS REFERENCED HEREIN
















SMRH:487569780.11
 
 
 
 
 




--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


 
 
 
ARTICLE I DEFINITIONS AND INTERPRETATIONS
1


Section 1.1
Definitions
1


Section 1.2
Singular and Plural Terms
24


Section 1.3
Accounting Principles
24


Section 1.4
References and Other Terms
24


Section 1.5
Exhibits Incorporated
24


Section 1.6
Inconsistency
24


 
 
 
ARTICLE II LOAN
24


Section 2.1
Principal
24


Section 2.2
Interest
25


Section 2.3
Payments
26


Section 2.4
Prepayment
27


Section 2.5
Regulatory Change; Conversion of Interest Rate
27


Section 2.6
Changes in Capital Adequacy Regulation
29


Section 2.7
Fees
29


Section 2.8
First Extension of Maturity Date
29


Section 2.9
Second Extension of Maturity Date
30


Section 2.10
Taxes
31


Section 2.11
Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity
35


Section 2.12
Replacement of Lender
35


Section 2.13
Indemnification of Administrative Agent and the Lenders
1


 
 
 
ARTICLE III CONIDITONS TO CLOSING AND ADVANCES
37


Section 3.1
No Obligation to Close or Advance
37


Section 3.2
Conditions to Closing
37


Section 3.3
Conditions Precedent to Initial Advance
40


Section 3.4
Conditions Precedent to All Advances
40


 
 
37


ARTICLE IV ADVANCES
42


Section 4.1
General
42


Section 4.2
No Waiver
43


Section 4.3
Advance of Sums Due to Lenders
43


Section 4.4
[Reserved.]
43


Section 4.5
Availability Amount
43


Section 4.6
Waiver of Disbursement Condition
43


Section 4.7
All Advances Secured by Security Instruments
43


ARTICLE V REPRESENTATIONS AND WARRANTIES
44


 
 
 
Section 5.1
Borrowers' and Guarantor's Formation and Powers
44


Section 5.2
Authority
44


Section 5.3
No Approvals
44


Section 5.4
Legal and Valid Obligations
45


Section 5.5
Litigation
45


Section 5.6
Title
45





SMRH:487569780.11
-i-
 
 
 
 




--------------------------------------------------------------------------------





Section 5.7
Defects and Hazards
46


Section 5.8
Payment of Taxes
46


Section 5.9
Agreements
46


Section 5.10
No Defaults under Loan Documents or Other Agreements
46


Section 5.11
Boundary Lines; Conformance with Governmental Requirements
and Restrictions; Utilities
47


Section 5.12
Personal Property
47


Section 5.13
Condemnation
47


Section 5.14
Separate Lots
47


Section 5.15
Federal Reserve Regulations
47


Section 5.16
Investment Company Act
48


Section 5.17
Unregistered Securities
48


Section 5.18
Accuracy of Information
48


Section 5.19
ERISA Compliance
48


Section 5.20
Consents
48


Section 5.21
Reserved
49


Section 5.22
Anti-Corruption Laws; Sanctions
49


Section 5.23
Subsidiaries
49


Section 5.24
Leases
49


Section 5.25
Property Management Agreements
49


Section 5.26
Alterations
49


Section 5.27
Solvency
50


Section 5.28
Ownership and Control of Borrowers
50


Section 5.29
Brokers
50


Section 5.30
Use of Loan Proceeds
50


Section 5.31
Purchase Options
50


Section 5.32
FIRPTA
50


Section 5.33
Eligible Contract Participant
50


Section 5.34
EEA Financial Institution
50


 
 
 
ARTICLE VI COVENANTS OF BORROWERS
51


Section 6.1
Responsibility for Improvements
51


Section 6.2
[Intentionally Deleted]
51


Section 6.3
Title to the Projects
51


Section 6.4
Using Loan Proceeds
52


Section 6.5
Keeping of Records
52


Section 6.6
Providing Updated Surveys
52


Section 6.7
Property Management Agreement
52


Section 6.8
Maintaining Insurance Coverage
52


Section 6.9
Transferring, Conveying or Encumbering the Land, Equipment,
Improvements or Interests in Borrowers; Change of Control
52


Section 6.10
Required Minimum Non-Revolving Portion Funded Amount
53


Section 6.11
Updated Appraisals
53


Section 6.12
Inspections
54


Section 6.13
Guarantor Financial Covenants
54


Section 6.14
[Reserved.]
54


Section 6.15
Reporting Requirements
54





SMRH:487569780.11
-ii-
 
 
 
 




--------------------------------------------------------------------------------





Section 6.16
Taxes and Claims
56


Section 6.17
Maintain Existence
56


Section 6.18
Compliance with Governmental Requirements
56


Section 6.19
Notice
56


Section 6.20
No Other Debt
56


Section 6.21
Merger and Consolidation
57


Section 6.22
Loss of Note or other Loan Documents
57


Section 6.23
Project Accounts
57


Section 6.24
Fees and Expenses
57


Section 6.25
Distributions
58


Section 6.26
Permits, Approvals and Licenses
58


Section 6.27
Compliance with Laws; Anti-Money Laundering Laws
58


Section 6.28
Related Party Transactions
59


Section 6.29
Lease Approval Rights
59


Section 6.30
Single Purpose Entity Provisions
59


Section 6.31
Swap Transaction
60


Section 6.32
Mandatory Principal Payments
60


Section 6.33
[Reserved.]
60


Section 6.34
Personal Property
60


Section 6.35
Further Assurances
61


Section 6.36
Estoppel Statements
61


Section 6.37
[Intentionally Deleted]
61


Section 6.38
Zoning; Assessment Districts
61


Section 6.39
ERISA Compliance
62


 
 
 
ARTICLE VII COVENANTS REGARDING OPERATING ACCOUNTS; SECURITY
AGREEMENT
62


Section 7.1
[Intentionally Deleted]
62


Section 7.2
Operating Account
62


Section 7.3
Security Agreement for Operating Account
62


 
 
 
ARTICLE VIII DEFAULTS
63


Section 8.1
Events of Default
63


Section 8.2
Rights and Remedies
65


Section 8.3
Application of Funds
66


Section 8.4
Rights to Cure Defaults and Protection of Collateral
67


Section 8.5
[Intentionally Deleted.]
67


Section 8.6
Acceptance of Payments
67


 
 
 
ARTICLE IX ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS
68


Section 9.1
Appointment; Nature of Relationship
68


Section 9.2
Powers
68


Section 9.3
General Immunity
68


Section 9.4
No Responsibility for Advances, Recitals, etc.
68


Section 9.5
Action on Instructions of Lenders
69


Section 9.6
Employment of Administrative Agent and Counsel
69


Section 9.7
Reliance of Documents; Counsel
69


Section 9.8
Protective Advances
69





SMRH:487569780.11
-iii-
 
 
 
 




--------------------------------------------------------------------------------





Section 9.9
Foreclosure
70


Section 9.10
Administrative Agent's Reimbursement and Indemnification
71


Section 9.11
Notice of Event of Default
71


Section 9.12
Rights as a Lenders
71


Section 9.13
Lender Credit Decision, Legal Representation
72


Section 9.14
Successor Administrative Agent
72


Section 9.15
Delegation to Affiliates
73


Section 9.16
Borrower, Collateral and Guarantor Releases
73


Section 9.17
No Advisory or Fiduciary Responsibility
73


Section 9.18
Documentation Agent, Syndication Agent, etc.
74


Section 9.19
Pro Rata Treatment
74


Section 9.20
Security Interest in Deposits
74


Section 9.21
Ratable Payments
75


Section 9.22
Defaulting Lenders
75


Section 9.23
Special Advances
76


Section 9.24
Certain ERISA Matters
77


 
 
 
ARTICLE X MISCELLANEOUS
78


Section 10.1
General Indemnities
78


Section 10.2
Binding Effect; Waivers; Cumulative Rights and Remedies
79


Section 10.3
Reduction of Aggregate Commitment
80


Section 10.4
Survival
80


Section 10.5
Governing Law; Waiver of Jury Trial; Jurisdiction
80


Section 10.6
Counterparts
81


Section 10.7
Notices
81


Section 10.8
Administrative Agent's Sign
82


Section 10.9
No Third Party Reliance
82


Section 10.10
Assignments
82


Section 10.11
Participants
84


Section 10.12
Amendments
85


Section 10.13
Joint Borrower Provisions
86


Section 10.14
Time of Essence
90


Section 10.15
Entire Agreement; No Oral Modifications
37


Section 10.16
Captions
94


Section 10.17
Borrower-Lender Relationship
94


Section 10.18
Joint and Several Liability
94


Section 10.19
Severability
94


Section 10.20
[Reserved.]
94


Section 10.21
[Reserved.]
94


Section 10.22
Defenses
94


Section 10.23
Designated Representative(s)
94


Section 10.24
Document Imaging, Electronic Transactions and the UETA
94


Section 10.25
Swap Transactions
95


Section 10.26
USA PATRIOT ACT NOTIFICATION
95


Section 10.27
Confidentiality
95


Section 10.28
Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
96





SMRH:487569780.11
-iv-
 
 
 
 




--------------------------------------------------------------------------------





Section 10.29
Possible Increase in the Aggregate Commitment
96


Section 10.30
Additional Project Collateral
98


Section 10.31
Releases of Projects
102


Section 10.32
Collateral Documents
104


Section 10.33
Limited Recourse Provision
104


Section 10.34
Release of a Borrower
104


Section 10.35
Civil Code Section 2822 Waiver
105









SMRH:487569780.11
-v-
 
 
 
 




--------------------------------------------------------------------------------






SCHEDULES
SCHEDULE 1
 
 
Pricing Commitments

EXHIBITS
EXHIBIT A
 
Improvements
EXHIBIT B-1
 
Legal Description – Domain Gateway Project
EXHIBIT B-2
 
Legal Description – Congress Project
EXHIBIT B-3
 
Legal Description – 155 North 400 West Project
EXHIBIT B-4
 
Legal Description – 1550 West McEwen Drive Project
EXHIBIT C
 
Permitted Encumbrances
EXHIBIT D
 
[Reserved]
EXHIBIT E
 
Financial Covenant Compliance Certificate Form
EXHIBIT F
 
Reserved
EXHIBIT G-1
 
Legal Description – Domain Gateway Project
EXHIBIT G-2
 
Legal Description – Congress Project
EXHIBIT G-3
 
Legal Description – 155 North 400 West Project
EXHIBIT G-4
 
Legal Description – 1550 West McEwen Drive Project
EXHIBIT H
 
Commercial Real Estate Standard Insurance Requirements
EXHIBIT I
 
Form of Promissory Note
EXHIBIT J
 
Form of Assignment and Assumption Agreement
EXHIBIT K
 
Assumption and Joinder Agreement
EXHIBIT L
 
List of Leases











SMRH:487569780.11
-vi-
 
 
 
 




--------------------------------------------------------------------------------






TERM LOAN AGREEMENT
THIS TERM LOAN AGREEMENT (this "Agreement") is made and entered into this
October 17, 2018, by and among KBSIII DOMAIN GATEWAY, LLC; KBSIII 515 CONGRESS,
LLC; KBSIII 155 NORTH 400 WEST, LLC; and KBSIII 1550 WEST MCEWEN DRIVE, LLC
(collectively, the "Initial Borrowers"), (ii) U.S. BANK NATIONAL ASSOCIATION, a
national banking association ("U.S. Bank") in its capacity as Administrative
Agent (hereinafter defined), and (iii) the Lenders (as hereinafter defined).
Borrowers have requested that the Lenders provide the Loan (as hereinafter
defined) to Borrowers in the initial principal sum of up to $215,000,000.00 for
the purposes set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Advances (as hereinafter defined) to be made by
Administrative Agent and the Lenders pursuant to this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATIONS
Section 1.1    Definitions. For purposes of this Agreement, the following terms
have the following respective meanings, unless the context hereof clearly
requires otherwise:
"155 North 400 West Project": Means the Land, Equipment and Improvements, and
all other property, relating to the real property described in Exhibit B-3
hereto.
"1550 West McEwen Drive Project": Means the` Land, Equipment and Improvements,
and all other property, relating to the real property described in Exhibit B-4
hereto.
"Accessibility Laws": Means any Laws, including under the ADA, relating to
accessibility to facilities or properties for disabled, handicapped and/or
physically challenged persons, or other persons covered by the ADA.
"Accordion Option": Has the meaning set forth in Section 10.29.
"ADA": Means the United States Americans With Disabilities Act of 1990, as
amended from time to time, and any successor statute, and any regulations
promulgated thereunder from time to time.
"Additional Project(s)": Has the meaning set forth in Section 10.30, and shall
be deemed to include all Land, Improvements, Equipment and all other collateral
described in the Security Instrument encumbering such property.
"Administrative Agent": Means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article IX, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article IX.


-1-

--------------------------------------------------------------------------------





"Administrative Questionnaire": Means the Administrative Questionnaire completed
by each Lender and delivered to Administrative Agent in a form supplied by
Administrative Agent to the Lenders from time to time.
"Advance(s)": Means any portion of the Loan advanced by the Lenders on the same
Borrowing Date to or for the benefit of Borrowers as required or permitted under
this Agreement or any other Loan Document.
"Affected Lender": Has the meaning given to such term in Section 2.12.
"Affiliate": Means, as to any Person, any other Person (a) directly or
indirectly Controlling, Controlled by or under common Control with such Person,
or (b) that is a director or officer of such Person or an Affiliate of such
Person.
"Aggregate Commitment": Means, as of any date of determination, the aggregate
Commitments of all of the Lenders. Initially, the Aggregate Commitment will be
$215,000,000, consisting of the Revolving Portion plus the Non-Revolving Portion
(subject to possible increase in accordance with the exercise of the Accordion
Option under Section 10.29 hereof) less the amount of any principal paydowns of
the Non-Revolving Portion, and the undisbursed Loan proceeds, if any, that have
been cancelled by the Borrower in writing in accordance with the terms and
conditions of this Agreement including, without limitation, the provisions set
forth in Section 10.3.
"Agreement": Has the meaning given to such term in the introductory paragraph
hereof.
"Alteration Threshold": Means, as to each Project, One Million Dollars
($1,000,000.00).
"Alternate Base Rate": Means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.50% per annum. For the avoidance of
doubt, if the Alternate Base Rate will be less than zero, the Alternate Base
Rate will be deemed to be zero for purposes of this Agreement.
"Annualized Net Operating Income": Means annualized Net Operating Income before
payment of debt service from the Projects securing the Loan as of the date of
calculation, calculated by annualizing the Net Operating Income for the
immediately preceding prior two calendar quarters; provided that if the Debt
Service Coverage Ratio is being calculated within 60 days after the end of a
calendar quarter (and prior to the quarterly reporting for the most recent
calendar quarter end being available and/or delivered to Administrative Agent),
the Net Operating Income shall be calculated by looking at the Net Operating
Income during the two calendar quarters preceding the immediately prior calendar
quarter; e.g., if the most recent calendar quarter end reporting is not yet
delivered to Administrative Agent and the Debt Service Coverage Ratio is being
calculated on January 10, 2019, the six-month period (if that is the relevant
calculation period under the following provisions of this definition) would be
the period commencing on April 1, 2018 and ending on September 30, 2018, and if
the Debt Service Coverage Ratio is being calculated on March 20, 2019, the
six-month period would be the period commencing on July 1, 2018, and ending on
December 31, 2018). Notwithstanding the


-2-

--------------------------------------------------------------------------------





foregoing, if any Project has been owned by a Borrower for less than the entire
applicable foregoing six-month period, then Net Operating Income for such
Project shall be calculated by annualizing the Net Operating Income for such
Project for the portion of such period during which a Borrower owned such
Project. In addition, until a Project has secured the Loan for one full calendar
quarter, the Net Operating Income for that Project shall be calculated using the
Administrative Agent's underwritten projected year one Rental Income and
Operating Expenses for such Project based on the Appraisal obtained for such
Project (e.g., if an Additional Project is added in accordance with
Section 10.30 on June 15, 2019, this sentence would apply to such Additional
Project until September 30, 2019).
"Anti-Corruption Laws": Means any Laws of any jurisdiction applicable to any
Borrower, Guarantor or their respective Affiliates or Subsidiaries from time to
time concerning or relating to bribery or corruption.
"Applicable Margin": Means one hundred fifty (150) basis points (1.50%.).
"Appraisal": Means an appraisal meeting the Required Appraisal Standard.
"Approved Lease": Has the meaning set forth in "Availability Amount".
"Assignment and Assumption": Means an assignment and assumption entered into by
a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.10) and accepted by Administrative Agent, in the form of
Exhibit J or any other form approved by Administrative Agent.
"Assignment and Subordination of Management Agreement": Means, collectively,
each Assignment and Subordination of Management Agreement and Management Fees by
and among the respective Property Manager, each Borrower and Administrative
Agent, for the benefit of itself and the Lenders, as the same may be amended,
modified or supplemented from time to time.
"Availability Amount": Means the lesser of (a) the Aggregate Commitment (as such
amount may from time-to-time be increased or decreased in accordance with the
terms of this Agreement), (b) the Borrowing Base Amount, and (c) until the One
West Premises is re-tenanted to stabilized occupancy per the most recent
Appraisal approved by Administrative Agent pursuant to one or more Leases
(entered into in accordance with Section 6.29) ("Approved Lease"), $200,000,000.
"Availability Period": Has the meaning given such term in Section 3.1.
"Bail-In Action": Means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation": Means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.


-3-

--------------------------------------------------------------------------------





"Bankruptcy Code": Means Title 11 of the United States Code, as the same may be
amended or replaced from time to time.
"Base Rate": Means, for any day, a rate per annum equal to (i) the Alternate
Base Rate plus (ii) the Applicable Margin, in each case, changing when and as
the Alternate Base Rate Changes.
"Beneficial Ownership Certification": Means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
"Beneficial Ownership Regulation": Means 31 C.F.R. § 1010.230.
"Borrower" or "Borrowers": Shall mean, individually and collectively as the
context may require, each Initial Borrower and each New Borrower that executes a
Joinder Agreement and thereby becomes a Borrower hereunder pursuant to the
provisions of Section 10.30 hereof. Unless otherwise specified, as used herein,
the term "Borrower" and "Borrowers" shall mean each Borrower individually and
all Borrowers collectively, and jointly and severally, using an interpretation
most favorable to Administrative Agent and Lenders.
"Borrower's Organizational Documents": Means, (i) with respect to each Initial
Borrower, such Borrower's limited liability company agreement and related
formation documents, and (ii) with respect to each Additional Borrower, the
formation and organizational documents of such Additional Borrower delivered to
Administrative Agent prior to such Additional Borrower's execution and delivery
of the applicable Joinder Agreement, including any amendments thereof and
supplements to any of the foregoing.
"Borrowing Base Amount": Shall mean the lesser of (a) the product obtained by
multiplying the Maximum Borrowing Base Leverage Ratio by the Borrowing Base
Value (provided that at Administrative Agent’s election, such amount determined
under this subparagraph (a) may be capped should the Borrowing Base Amount
associated with the admittance of a single project exceed $75,000,000 (which cap
shall be determined at the time of admittance of any such Project as collateral
for the Loan), and such Borrowing Base Amount for such Project shall remain
capped at such amount unless otherwise approved by Administrative Agent), and
(b) the Loan balance resulting in a Debt Service Coverage Ratio equal to the
Minimum Borrowing Base DSCR, calculated by dividing (i) Annualized Net Operating
Income for the Projects then securing the Loan by (ii) the product obtained by
multiplying (A) the Minimum Borrowing Base DSCR by (B) the Borrowing Base Loan
Constant.
"Borrowing Base Loan Constant": Shall mean the greater of (i) a loan constant of
0.0739 (which is based on an interest rate of six and one-quarter percent
(6.25%) per annum and principal amortization based on a 30-year amortization
schedule), and (ii) a loan constant, expressed as a decimal, based on an
interest rate of one and three-quarters percent (1.75%) per annum in excess of
the Treasury Rate as of the date of calculation, and principal amortization
based on a 30-year amortization schedule, as reasonably determined by
Administrative Agent.
"Borrowing Base Value": Shall mean the aggregate value of the Projects securing
the Loan as of the date of calculation, subject to the adjustments set forth
below in this definition. The value of each Project shall be (a) as to the
Projects owned by Borrowers for 12 months or


-4-

--------------------------------------------------------------------------------





more, the then-current "As-Is" appraised value of the Project, based on the most
recent Appraisal for such Project, provided, however, if the One West Premises
is re-tenanted to at least 85% occupancy at rents equal to at least $30 per
rentable square foot on or before September 1, 2020, the value of the Domain
Gateway Project shall be based on the as-stabilized appraised value per the CBRE
Appraisal report dated September 12, 2018, with File Number 18-361HO-4768-1,
provided if a new Appraisal is obtained after re-tenanting of the One West
Premises, the Borrowing Base Value for the Domain Gateway Project will
thereafter be the then-current "As-Is" appraised value of the Project and (b) as
to the Projects owned less than 12 months, the lesser of (i) the undepreciated
cost basis (which shall include any applicable closing costs and capital
expenses, tenant improvements and leasing commissions paid), and (ii) the then
current "as-is" appraised value of the Projects based on the most recent
appraisals for such Projects. Borrower may request (in its sole discretion) that
Administrative Agent reappraise any Project and in connection therewith order
new Appraisals from time to time (but in no event more than once in any
six-month period). Borrower shall pay the costs of any and all such Appraisals
within ten days of written demand by Administrative Agent. In addition to any of
the rights of Administrative Agent or Lenders hereunder to order Appraisals,
Administrative Agent may at any time and from time to time order new Appraisals
of the Projects during the existence of an Event of Default, and Borrower shall
pay the costs of any and all such Appraisals within ten days of written demand
by Administrative Agent. In addition, (unless otherwise approved by
Administrative Agent) the Borrowing Base Value shall be subject to the following
adjustments:
(a)    If the aggregate value of Projects with Improvements consisting of a
single tenant building exceeds thirty-five percent (35%) of the Borrowing Base
Value, then the aggregate value attributed to such Projects for purposes of
calculating the Borrowing Base Value shall be reduced to an amount so that the
aggregate value of such single-tenant Projects used in determining the Borrowing
Base Value does not exceed thirty-five percent (35%) of the Borrowing Base
Value.
(b)    If the Borrowing Base Value (prior to adjustment pursuant to this
paragraph (b)) exceeds $200,000,000 and if the aggregate value of Projects
located within the same Metropolitan Statistical Area ("MSA"), based on the
then-current delineation of MSAs as designated by the United States Office of
Management and Budget, exceeds fifty percent (50%) of the Borrowing Base Value
(prior to adjustment under this subparagraph (b)), then, unless otherwise
approved by Administrative Agent, the aggregate value attributed to such
Projects for purposes of calculating the Borrowing Base Value shall be reduced
so that the aggregate value of the Projects located in the same MSA used in
determining the Borrowing Base Value does not exceed 50% of the total Borrowing
Base Value. Notwithstanding the foregoing, the threshold applied to the
Austin-Round Rock, TX Metropolitan Statistical Area shall be 70% of the
Borrowing Base Value until after any future addition or removal of a Project as
collateral securing the Loan causes the aggregate value of Projects located
within the Austin-Round Rock, TX Metropolitan Statistical Area to be 50% or less
of the Borrowing Base Value. For the avoidance of doubt, until the 50% threshold
applies to the Austin-Round Rock, TX Metropolitan Statistical Area, Borrower
will not be permitted to add a Project within the Austin-Round Rock, TX
Metropolitan Statistical Area unless otherwise approved by Administrative Agent.
(c)    If the Borrowing Base Value exceeds $200,000,000 and if the aggregate
value of Leasehold Projects exceeds twenty percent (20%) of the Borrowing Base
Value, then, unless


-5-

--------------------------------------------------------------------------------





otherwise approved by Administrative Agent, the aggregate value attributed to
such Leasehold Projects for purposes of calculating the Borrowing Base Value
shall be reduced by a sufficient amount such that the aggregate value of the
Leasehold Projects used in determining the Borrowing Base Value does not exceed
20% of the Borrowing Base Value).
"Borrowing Date": Means a date on which an Advance is made hereunder or under
any other Loan Document.
"Business Day": Means any day other than a Saturday or Sunday, or a legal
holiday on which Administrative Agent is not open for business, provided
(i) with respect to any borrowing, payment or rate selection of any Advances
which bears interest at the LIBOR Based Rate, a day on which banks generally are
open in New York City, New York and London, England for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day on
which banks generally are open in New York City, New York for the conduct of
substantially all of their commercial lending activities.
"Capitalized Lease Obligations": Means any obligation of any Borrower to pay
rent or other amounts under a lease of (or other agreement conveying the right
to use) real and/or personal property, which obligation is, or in accordance
with GAAP (including Accounting Standards codification Topic 840, Leases of the
Financial Accounting Standards Board) is required to be, classified and
accounted for as a capital lease on a balance sheet of Borrower at the time
incurred; and for purposes of this Agreement the amount of each Capitalized
Lease Obligation is the capitalized amount thereof determined in accordance with
GAAP.
"Change": Means (a) any change after the Closing Date in the Risk-Based Capital
Guidelines, or (b) any adoption of or change in any other Laws or in any
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) or in the
interpretation, promulgation, implementation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof. Notwithstanding
anything to the contrary in this Agreement, for purposes of this definition and
Agreement, all requests, rules, guidelines or directives in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act will be deemed to be a
Change regardless of the date enacted, adopted or issued and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities will be deemed to be a Change regardless of the date
enacted, adopted, issued, promulgated or implemented.
"Change of Control": Means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 10% or more of the outstanding membership interests or
other ownership interests of any Borrower on a fully diluted basis; (b) any
change in the ownership of a Controlling interest partners, shareholders or
members in any Borrower or any Guarantor, any addition to, withdrawal of or
other change in the partners, shareholders or members in any Borrower or any
Guarantor, any addition to, or any sale or transfer of, or other change in the
ownership of, any general partnership or interest in any Borrower or any
Guarantor, or any


-6-

--------------------------------------------------------------------------------





change in the limited partners in, or sale or transfer of any limited
partnership interest in, any Borrower, unless said interests are publicly
traded, or change in the manager of any Borrower; or (c) within any twelve-month
period, occupation of a majority of the seats (other than vacant seats) on the
board of directors of any Borrower by Persons who were neither (x) nominated by
the board of directors of any Borrower nor (y) appointed or approved by
directors so nominated.
"Closing Date": Means October 17, 2018.
"Code": Means the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
"Collateral": Means (a) all of the collateral covered by a Security Instrument,
this Agreement or any other Loan Document, and (b) all accessions to,
substitutions for and replacements, products and proceeds of any of the
foregoing, including proceeds of any insurance policies, claims against third
parties, and condemnation or requisition payments with respect to all or any of
the foregoing.
"Commitment": Means, for each Lender, the obligation of such Lender to make
disbursements (on a Pro Rata Share basis) of a portion of the Loan to Borrowers,
on a revolving basis as to the Revolving Portion, in an amount (at any one time
outstanding) not exceeding the amount set forth in Schedule 1, as such
commitment may be (a) increased in accordance with Section 10.29, (b) reduced in
accordance with Section 10.3 and any principal reductions otherwise required
under and pursuant to the Loan Documents, and (c) modified from time to time as
a result of an assignment that has become effective pursuant to Section 10.10 or
otherwise pursuant to the terms hereof.
"Commodity Exchange Act": Means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder from time to time.
"Congress Project": Means the Land, Equipment and Improvements, and all other
property, relating to the real property described in Exhibit B-2 hereto.
"Contingent Liabilities": Means, with respect to any Borrower or Guarantor, as
the case may be, all of any such Person's liabilities and obligations for moneys
borrowed or payments of moneys owed on claims which have been liquidated in
amount, which are contingent upon and will not mature unless and until the
occurrence of some event or circumstance, including such Person's liability
under or with regard to guaranties and indemnities, purchase agreements, letters
of credit, and recourse indebtedness on projects sold to other Persons.
"Control": Means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management,
policies or activities of such Person, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise. For the
purposes of this definition, a Person is deemed to "Control" another Person if
such controlling Person owns 10% or more of any class of voting securities or


-7-

--------------------------------------------------------------------------------





other ownership interests of such controlled Person. "Controlled" and
"Controlling" have correlative meanings.
"Debt Service Coverage Ratio": Shall mean a fraction, the numerator of which is
the Annualized Net Operating Income, and the denominator of which is the product
obtained by multiplying (a) the outstanding principal balance of the Loan as of
the date of calculation by (b) the Borrowing Base Loan Constant.
"Default": Means any event which, with the giving of notice or the lapse of
time, or both, would constitute an Event of Default.
"Defaulting Lender": Means, subject to Section 9.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Pro Rata Share of any Advance
within two (2) Business Days after the date such Advance was required to be
funded hereunder unless such Lender notifies Administrative Agent and Borrowers
in writing that such failure is the result of such Lender's determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, must be specifically identified in such
writing) has not been satisfied or waived, (ii) reimburse Administrative Agent
for its Pro Rata Share of any Protective Advance within two (2) Business Days
after notice from Administrative Agent, or (iii) pay to Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within two
(2) Business Days after the date when due, (b) has notified Borrowers or
Administrative Agent in writing that it will not intend to comply with its
funding obligations hereunder or has made a public statement to that effect
(unless such writing or public statement relates to such Lender's obligation to
fund an Advance hereunder and states that such position is based on such
Lender's determination that a condition precedent to funding (which condition
precedent, together with any applicable default, must be specifically identified
in such writing or public statement) cannot be satisfied), (c) has failed,
within three Business Days after written request by Administrative Agent or
Borrowers, to confirm in writing to Administrative Agent and Borrowers that it
will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by Administrative Agent and
Borrowers), or (d) has, or has a direct or indirect parent company that has, (i)
become subject of a proceeding under the Bankruptcy Code, or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect, (ii) has appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation or its
business or assets (other than an Undisclosed Administration), including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender will not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest will not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above will


-8-

--------------------------------------------------------------------------------





be conclusive and binding absent manifest error, and such Lender will be deemed
to be a Defaulting Lender (subject to Section 9.22(b)) upon delivery of written
notice of such determination to Borrowers and each Lender.
"Default Rate": Means the lesser of 5% per annum in excess of the Loan Rate or
the maximum lawful rate of interest which may be charged, if any.
"Designated Representative": Has the meaning set forth in Section 10.23.
"Domain Gateway Project": Means the Land, Equipment and Improvements, and all
other property, relating to the real property described in Exhibit B-1 hereto.
"EEA Financial Institution": Means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
"EEA Member Country": Means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority": Means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"Eligible Assignee": Means (i) a Person (or its direct or indirect parent) shall
be either (A) a commercial lender organized under the laws of the United States,
or any state thereof, and having total assets in excess of Two Billion Dollars
($2,000,000,000) or (B) a commercial bank organized under the laws of any other
country which has total assets in excess of Ten Billion Dollars
($10,000,000,000) or (C) any other financial institution which has total assets
in excess of Ten Billion Dollars ($10,000,000,000); and (ii) the senior
unsecured debt of such assignee (or its direct or indirect parent) shall have a
rating of Baa 2 (stable outlook) or higher from Moody's Investors Service, Inc.
or a comparable rating agency.
"Environmental Insurance Policy": Means, collectively, the environmental
insurance policy or policies covering any or all of the Projects, in form and
substance reasonably acceptable to Administrative Agent, naming Administrative
Agent (on behalf of Lenders) as additional insured.
"Environmental Law": Means all federal, state, regional, county and local
statutes, regulations, ordinances, rules, regulations and policies, all court
and administrative orders and decrees and arbitration awards, and the common
law, which pertain to environmental matters or contamination of any type
whatsoever, including those relating to the presence, manufacture, processing,
use, distribution, treatment, storage, disposal, generation or transportation of
Hazardous Substances; air, water (including surface water, groundwater, and
stormwater) or soil (including subsoil) contamination or pollution; the presence
or Release of Hazardous Substances, protection of wildlife, endangered species,
wetlands or natural resources; health and


-9-

--------------------------------------------------------------------------------





safety of employees and other persons; and notification requirements relating to
the foregoing, including the following statutes, and regulations adopted
thereunder: the Comprehensive Environmental Response, Compensation and Liability
Act, as amended by the Superfund Amendments and Reauthorization Act of 1986,
42 U.S.C. § 9601 et seq.; RCRA; the Federal Water Pollution Control Act, as
amended by the Clean Water Act of 1977, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, as amended, 42 U.S.C. § 7401 et seq.; the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f through
300j; the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq.; the
Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the Occupational Safety
and Health Act, 19 U.S.C. § 6251 et seq.; the applicable provisions of the
California Health and Safety Code (including, without limitation, Sections 25220
et. seq.); and the California Water Code (or similar law); and any similar or
like laws in any other jurisdiction where any Project is located, as each of the
foregoing may be amended from time to time.
"Environmental Liability": Means any claim, demand, obligation, cause of action,
allegation, order, violation, damage, injury, judgment, penalty or fine, cost of
enforcement, cost of remedial action, diminution in value or any other cost or
expense whatsoever, including reasonable attorneys' fees and disbursements,
resulting from the presence or use of Hazardous Substances, the violation or
alleged violation of any Environmental Law, or the imposition of any
Environmental Lien.
"Environmental Lien": Means a Security Interest in favor of any Person for: (a)
any liability under an Environmental Law; or (b) damages arising from or costs
incurred by such Person in response to any actual or threatened Release.
"Environmental Report": Means, (i) with respect to the Domain Gateway Project,
the Phase I Environmental Site Assessment dated August 2011 (Domain Gateway),
prepared by Environ International Corporation, Project No. 04-5242GI, (ii) with
respect to the Congress Project, the Phase I Environmental Site Assessment
prepared by RAMBOLL Environ US Corporation, Project No. 045242IL, dated August
18, 2015, (iii) with respect to the 155 North 400 West Project, the Phase I
Environmental Site Assessment dated March 2012 (Salt Lake Hardware), prepared by
Environ International Corporation, Project No. 04-5242GT, (iv) with respect to
the 1550 West McEwen Drive Project, (1) the Phase I Environmental Site
Assessment (McEwen) dated March 2012, prepared by Environ International
Corporation (Project No. 04-5242GS) and (2) that certain Water Intrusion
Evaluation (McEwen) dated March 2012, prepared by Environ International
Corporation, Project No. 04-5242GS, and (vi) with respect to any Additional
Project, the environmental report delivered to and approved by Administrative
Agent in connection with the execution and delivery of a Joinder Agreement and
acceptance of an Additional Project as additional collateral for the Loan, in
the form disclosed to Administrative Agent as of the date of recordation of the
Security Instrument relating to such Additional Project.
"Equipment": Means all furniture, fixtures, equipment and personal property
owned by any Borrower and located or to be located in or on, and used in
connection with the management, maintenance or operation of, any Land or any
Improvements.


-10-

--------------------------------------------------------------------------------





"ERISA": Means the Employee Retirement Income Security Act of 1974, as the same
may from time to time be amended, and the rules and regulations promulgated
thereunder by any Governmental Authority, as from time to time in effect.
"ERISA Affiliate": Means any trade or business (whether or not incorporated)
which is a member of a group of which any Borrower is a member and which is
under common control within the meaning of Section 414 of the Code, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
"EU Bail-In Legislation Schedule": Means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
"Event of Default": Has the meaning given to such term in Section 8.1.
"Excluded Swap Obligation": Means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of such Guarantor's failure
for any reason to constitute an "eligible contract participant" as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guaranty of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion will apply
only to the portion of such Swap Obligation that is attributable to swaps for
which such Guaranty or security interest is or becomes illegal.
"Excluded Taxes": Means, in the case of each Lender or applicable Lending
Installation and Administrative Agent, (i) Taxes imposed on its overall net
income, franchise Taxes, and branch profits Taxes imposed on it, by the
respective jurisdiction under the laws of which such Lender or Administrative
Agent is incorporated or is organized or in which its principal executive office
is located or, in the case of a Lender, in which such Lender's applicable
Lending Installation is located, (ii) in the case of a Non-U.S. Lender, any U.S.
federal withholding Tax that is imposed on amounts payable to such Non-U.S.
Lender pursuant to the laws in effect at the time such Non-U.S. Lender becomes a
party to this Agreement or designates a new Lending Installation, except in each
case to the extent that, pursuant to Section 2.10(a), amounts with respect to
such Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Installation, or is attributable to the Non-U.S. Lender's failure to
comply with Section 2.10(f), and (iii) any U.S. federal withholding Taxes
imposed by FATCA.
"Extension Fee": Means a non-refundable fee as more fully set forth and
described in the Fee Letter.
"FATCA": Means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not


-11-

--------------------------------------------------------------------------------





materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities entered into in connection with the
implementation of the foregoing.
"Federal Funds Effective Rate": Means, for any day, the greater of (a) zero
percent (0.0%) and (b) the rate per annum calculated by the Federal Reserve Bank
of New York based on such day's federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate or, if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Central time) on such day on such transactions received by Administrative
Agent from three (3) Federal funds brokers of recognized standing selected by
Administrative Agent in its sole discretion.
"Fee Letter": Means the confidential letter agreement dated as of October 17,
2018 among Borrowers and Administrative Agent, or as otherwise agreed from time
to time.
"Fees": Means the Loan Fee, each Extension Fee and any other fees now or
hereafter due and payable by Borrowers in accordance with any or all of the Loan
Documents.
"Financial Covenant Compliance Certificate": Means a certificate, in the form
attached hereto as Exhibit E, certifying the Financial Covenants set forth in
the Guaranty.
"First Option Maturity Date": Has the meaning set forth in Section 2.8.
"Fiscal Year": Means the period from January 1 of any year through the following
December 31.
"Fund": Means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
"GAAP": Means generally accepted accounting principles in the United States of
America as of the date of the applicable financial statement, consistently
applied and maintained throughout the period indicated.
"Governmental Authority": Means any court, board, agency, commission, office,
department, bureau, instrumentality or authority of any nature whatsoever or any
governmental unit (federal, state, commonwealth, county, district, municipality,
city or otherwise) whether now or hereafter in existence.
"Governmental Requirements": Means all Laws applicable to any Borrower,
Guarantor, Administrative Agent, any Lender or any Project (including the
construction or renovation of all or any part thereof), including Environmental
Laws, Accessibility Laws, building and zoning codes and ordinances, energy and
pollution control Laws, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or


-12-

--------------------------------------------------------------------------------





known to a Borrower, at any time in force affecting any Project or any part
thereof, including any which may (a) require repairs, modifications or
alterations in or to any Project or any part thereof, or (b) in any way limit
the use and enjoyment thereof.
"Gross Operating Income": Shall mean the sum of any and all Rental Income, and
all other normal and recurring (but not extraordinary) cash income accrued
during the applicable time period in question (the “Calculation Period”) and
paid, whether paid in the applicable period of time in question or another, from
the ownership, use and operation of the Projects that continue to then be
encumbered by the Security Instruments and contribute to the Borrowing Base
Amount. In calculating Gross Operating Income, Administrative Agent shall
include in Rental Income the base rent payable under any lease which is in a
free rent period during the Calculation Period, subject to the following
conditions: (i) the tenant under such lease is not in default, (ii)
Administrative Agent has approved the terms of the lease in its reasonable
discretion, (iii) as of the end of the Calculation Period the number of months
remaining prior to the date rent commences under such lease does not exceed six
months, and (iv) Administrative Agent shall make such positive adjustment to
Rental Income for the amount which equals the product of (a) the number of
months of free rent during the Calculation Period provided such months are
during the six-month period prior to the date rent commences under such lease
multiplied by (b) the actual monthly rent collections anticipated on the date
rent commences under such lease. The preceding sentence shall not be deemed to
modify Section 6.29 hereof and shall provide Administrative Agent with approval
rights only with respect to including base rent payable under leases in a "free
rent" period in the calculation of Net Operating Income.
"Guarantor": Means KBS REIT Properties III, LLC, a Delaware limited liability
company.
"Guarantor's Organizational Documents": Means the limited liability company
agreement Guarantor dated as of May 24, 2011, delivered to Administrative Agent
prior to the Closing Date, including any amendments thereof and supplements
thereto.
"Guaranty" or, collectively, "Guaranties": Means, collectively, (a) the Payment
Guaranty Agreement, and (b) the Recourse Carve-Out Guaranty Agreement, each
dated as of the Closing Date and given by Guarantor in favor of Administrative
Agent, for the benefit of itself and the Lenders, as any of the same may be
amended, supplemented or modified from time to time.
"Hazardous Substance(s)": Means any substance, chemical, compound, product,
solid, gas, liquid, waste, byproduct, pollutant, contaminant, or material which
is defined or regulated under any Environmental Law, and includes, without
limitation, (a) mold, asbestos, polychlorinated biphenyls, and petroleum
(including petroleum products or derivatives, crude oil or any fraction
thereof), and (b) any material classified or regulated as "hazardous waste"
pursuant to RCRA.
"HVCRE": Means a loan that is categorized as a high volatility commercial real
estate loan exposure pursuant to Part 217 of Chapter II of title 12 of the Code
of Federal Regulations.  


-13-

--------------------------------------------------------------------------------





"Improvements": Means all of the respective buildings and improvements that are
now existing on the Land for each Project or are added in the future, or
otherwise as expressly permitted hereunder or approved in writing by
Administrative Agent, including those described on Exhibit A hereto.
Improvements will also include all tenant improvements, whether constructed
before or after the Closing Date.
"Indebtedness": Means, in all cases without duplication, with respect to any
Person, all items of indebtedness or liability such Person, at any time which in
accordance with GAAP would be included in determining total liabilities as shown
on the liability side of a consolidated balance sheet of such Person as of the
date of determination, including: (a) indebtedness for borrowed money; (b)
Capitalized Lease Obligations; (c) obligations under direct or indirect
guaranties of indebtedness or obligations of others referred to in clause (a) or
(b) above; (d) any indebtedness secured by any Security Interest on any property
of such Person; (e) liabilities in respect of unfunded vested benefits under any
Pension Plan for which the minimum funding standards of Section 302 of ERISA
have not been met; (f) Contingent Liabilities; and (g) Swap Obligations.
"Indemnified Taxes": Means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Borrower or Guarantor under any Loan
Document, other than Excluded Taxes and Other Taxes.
"Indemnity": Means the Environmental Indemnification Agreement dated as of the
Closing Date executed by Borrowers and Guarantor, as the same may be amended,
supplemented or modified from time to time.
"Initial Borrowers": Means KBSIII DOMAIN GATEWAY, LLC; KBSIII 515 CONGRESS, LLC;
KBSIII 155 NORTH 400 WEST, LLC; and KBSIII 1550 WEST MCEWEN DRIVE, LLC.
"Initial Maturity Date": Means November 1, 2021.
"Initial Projects:" Shall mean, collectively, the Domain Gateway Project, the
Congress Project, the 155 North 400 West Project, and the 1550 West McEwen Drive
Project.
"Joinder Agreement": Means an Assumption and Joinder Agreement substantially in
the form of Exhibit K hereto, executed by a New Borrower in favor of
Administrative Agent for itself and the Lenders, and any amendments, supplements
and other modifications thereto.
"Land": Means the land pertaining to each of the Projects.
"Laws": Means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


-14-

--------------------------------------------------------------------------------





"Lease(s)": Means any lease, sublease or sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect), pursuant to which any Person is granted a possessory
interest in, or right to use or occupy, all or any portion of any space in the
Land, and every modification, amendment or other agreement relating to such
lease, sublease, sub-sublease or other agreement entered into in connection with
such lease, sublease, sub-sublease or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
"Leasehold Project": Shall mean any Additional Project in which a Borrower holds
a leasehold interest and which becomes a Project in accordance with Section
10.30.
"Lender-Provided Swap Transaction": Means a Swap Transaction which is provided
by any Lender or an Affiliate of any Lender.
"Lenders": Means, initially, the lending institutions listed on the signature
pages of this Agreement and their respective successors and assigns, and any New
Lenders that become a party to this Agreement pursuant to Section 10.29 hereof.
"Lending Installation": Means, with respect to a Lender or Administrative Agent,
the office, branch, subsidiary or affiliate of such Lender or Administrative
Agent listed on the signature pages hereof (in the case of Administrative Agent)
or on its Administrative Questionnaire (in the case of a Lender) or otherwise
selected by such Lender or Administrative Agent.
"LIBOR Based Rate": Means a rate of interest per annum equal to the sum of (a)
the LIBOR Rate in effect on such day plus (b) the Applicable Margin.
"Libor Breakage Costs": Means any loss, cost or expense which Administrative
Agent and/or any Lender sustains or incurs as a consequence of (a) any
prepayment (whether voluntary, involuntary or required pursuant to the terms
hereof) of the Loan on a day that is not a Reprice Date, or (b) the conversion
(for any reason whatsoever, whether voluntary or involuntary) of the interest
rate from a LIBOR Based Rate to the Base Rate as more particularly set forth in
Section 2.5(a) with respect to the outstanding principal balance of the Loan on
a date other than a Reprice Date, all including such loss or expenses arising
from interest or fees payable by any of the Lenders to lenders of funds obtained
by it in order to maintain the Loan at the LIBOR Based Rate.
"LIBOR Rate": Means the one-month LIBOR as displayed on Reuters Screen LIBOR01
Page (or any successor or substitute page on such screen, or on the appropriate
page of such other information service that publishes such rate from time to
time in place of Reuters) at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the Reprice Date, adjusted for any reserve requirement
and any subsequent costs arising from a change in government regulation, and
such rate to be reset monthly on each Reprice Date, provided, however, except
for portions of the Loan that are subject to a Lender-Provided Swap Transaction
that the LIBOR Rate will never be less than 0%.


-15-

--------------------------------------------------------------------------------





"Liens": Means any mortgage, deed of trust, deed to secure debt, lien (statutory
or otherwise, but excluding liens for ad valorem taxes that are not delinquent),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, or any other encumbrance, charge or transfer of, or any
agreement to enter into or create any of the foregoing, on or affecting all or
any portion of any Project or any interest therein, or any direct or indirect
interest in any Borrower, including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic's, materialman's, construction and other similar liens and
encumbrances.
"Loan": Means, the aggregate principal amount that the Lenders agree to lend and
Borrowers agree to borrow pursuant to the terms and conditions of this
Agreement.
"Loan Documents": Means all documents now or hereafter entered into which
evidence, secure and/or govern the Loan and/or any of the Obligations, including
this Agreement, the Notes, the Security Instruments, the Guaranties, the
Indemnity, the Fee Letter, each Joinder Agreement, the Assignment and
Subordination of Management Agreement, and any other documents, agreements or
instruments entered into by any Borrower and/or Guarantor with respect to the
Loan, and any amendments, supplements or modifications to any of the same from
time to time.
"Loan Fee": Means the loan fee agreed to by Borrowers and Administrative Agent
pursuant to the Fee Letter.
"Loan Rate": Means, as of any date, the LIBOR Based Rate, unless the Loan bears
interest at a rate that is determined other than by LIBOR as set forth in
Section 2.5(a), in which event the Loan Rate will be based on an alternate index
reasonably comparable to LIBOR as provided in Section 2.5(a).
"Losses": Has the meaning given such term in Section 10.1.
"Material Adverse Change": Means any occurrence of whatsoever nature (including
any material and adverse determination in any litigation, arbitration or
governmental investigation or proceeding) which Administrative Agent reasonably
determines could materially and adversely affect the then present or prospective
financial condition or operations of any Borrower or any Guarantor, the value,
financial condition or operation of the any Project, or impair the ability of
any Borrower or Guarantor to perform its obligations as and when required under
any of the Loan Documents.
"Material Alteration": Has the meaning set forth in Section 5.26(a) hereof.
"Maturity Date": Means the Initial Maturity Date, subject to being extended as
set forth in Section 2.8 and Section 2.9.
"Maximum Borrowing Base Leverage Ratio": Shall mean sixty-five percent (65%).
"Minimum Borrowing Base DSCR": Shall mean 1.25 to 1.


-16-

--------------------------------------------------------------------------------





"Municipality": Means each county, city, town, or other district possessing
corporate existence and its own governing body, in which any Project or any
portion thereof is located.
"Net Operating Income": Shall mean the amount of (a) Gross Operating Income for
the applicable period of time in question, less (b) the amount of Operating
Expenses for such period of time, less (c) a replacement reserve equal to $0.25
per square foot for all of the Improvements consisting of office buildings and
$0.10 per square foot for all Improvements consisting of industrial buildings.
"Net Proceeds": Has the meaning given to such term in the Security Instrument.
"New Borrower": Has the meaning set forth in Section 10.30(b).
"Non-Revolving Portion": Shall mean, at any time, and from time to time, fifty
percent (50%) of the then Aggregate Commitment (as such Aggregate Commitment may
increase or decrease pursuant to the terms of this Agreement).
"Non-U.S. Lender": Means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.
"Notes": Means, collectively, the Promissory Notes executed and delivered by
Borrowers to the order of each of the Lenders, substantially in the form of
Exhibit I, as the same may be amended, restated, supplemented or replaced from
time to time.
"Notice": Has the meaning given to such term in Section 10.7.
"Obligations": Means, collectively: (a) Borrowers' obligations for the payment
of the Loan, including interest and other charges, all Fees and all
Lender-Provided Swap Transactions (to the extent entered into by Borrower or
secured by the Property); and (b) the payment and performance of each and every
obligation of Borrower contained herein and in any other Loan Document, provided
that "Obligations" excludes all Excluded Swap Obligations, Swap Transactions not
secured by the collateral properties, and all obligations under the Indemnity
and the Guaranties.
"OFAC": Means the U.S. Department of the Treasury's Office of Foreign Assets
Control, and any successor thereto.
"One West Lease": Means that certain Lease entered into at the Domain Gateway
Project by Domain Gateway I, LP, a Texas limited partnership, as Landlord, as
predecessor in interest to KBSIII Domain Gateway, LLC, and OneWest Bank, FSB, a
Federally Chartered Savings Bank, as Tenant, dated April 9, 2009 (as amended).
"One West Premises": Means that 173,962 square feet of office space specified in
the One West Lease (as amended) located at the Domain Gateway Project.
"Operating Account": Means each account maintained by a Borrower with
Administrative Agent into which the gross revenues from each Project are
deposited.


-17-

--------------------------------------------------------------------------------





"Operating Budget and Business Plan": Means a detailed listing of all
anticipated annual income and expenses from and for managing, maintaining and
operating each Project, prepared by Borrower or its agent and in form and
substance acceptable to Administrative Agent.
"Operating Expenses": Shall mean any and all costs and expenses incurred in
connection with the Projects then remaining encumbered by the Security
Instruments during the applicable time period in question, including without
limitation (a) taxes and assessments imposed upon the Projects payable by
Borrower which are reasonably allocable to such time period, (b) bond
assessments which are reasonably allocable to such time period, (c) insurance
premiums for casualty insurance and liability insurance carried in connection
with the Projects which are reasonably allocable to such time period, and (d)
operating expenses incurred by Borrower for the management, operation, cleaning,
leasing, maintenance and repair of the Projects which are reasonably allocable
to such time period. Operating Expenses shall not include any interest,
principal, loan fees, extension fees or other payments on the Loan or capital
expenditures (such as building improvements, tenant improvements or leasing
costs).
"Operating Statement": Means, for each Project, a current, detailed statement of
income and expenses from and for managing, maintaining and operating the Land
and the Improvements (or any portion thereof) pertaining to such Project, in
form and substance acceptable to Administrative Agent, certified as true,
correct and complete by the Borrower's advisor's account controller or any other
authorized agent, and expressly showing all variations from the Operating Budget
and Business Plan for the period covered thereby.
"Other Taxes": Means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
"Participant": Has the meaning given such term in Section 10.11(a).
"Participant Register": Has the meaning given such term in Section 10.11(c).
"PATRIOT Act": Means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001), as amended from time to time, and any successor
statute and any regulations promulgated thereunder.
"Pension Plan": Means each employee benefit plan covered by Title IV of ERISA
whether now in existence or hereafter instituted, of Borrower or any ERISA
Affiliate.
"Permitted Encumbrances": Means the Liens, charges and encumbrances on title to
the Land listed on Schedule B-I to the Title Policy on the Closing Date and more
particularly described on Exhibit C, and such other matters of title thereafter
approved by Administrative Agent in writing. In no event will any mechanics',
labor, materialmen's and other similar lien claims constitute Permitted
Encumbrances.
"Person": Means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.


-18-

--------------------------------------------------------------------------------





"Post-Foreclosure Plan": Has the meaning given to such term in Section 9.9.
"Pricing Schedule": Means the schedule attached hereto identified as such.
"Prime Rate": Means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.
"Project" or "Projects": Means, individually and collectively as the context
requires, the Initial Projects and the Additional Projects.
"Project Financing Statement": Means, collectively, each of the UCC-1 financing
statements required by Administrative Agent in connection with the establishment
and maintenance of the Loan.
"Property Management Agreement": Means, collectively, each Property Management
Agreement entered into by and between a Borrower and Property Manager, as the
same may be amended, restated, supplemented or modified from time to time.
"Property Manager": Means, collectively, each person or firm employed by a
Borrower to provide property management services for the applicable Project. In
addition to the Property Managers employed by Borrowers for the Projects as of
the date hereof, Administrative Agent hereby approves of any of the following as
Borrowers' Property Manager: (i) CB Richard Ellis, Inc., a Delaware corporation;
(ii) PM Realty Group, L.P.; (iii) Transwestern; (iv) Jones Lang LaSalle; (v)
Cassidy Turley; (vi) Cushman and Wakefield; and (vii) Hines.
"Pro Rata Share": Means, with respect to any Lender, a portion equal to a
fraction the numerator of which is such Lender's Commitment and the denominator
of which is the Aggregate Commitment; provided, however, that if at the time of
determination the Commitments have terminated or been reduced to zero, the "Pro
Rata Share" of each Lender means the percentage obtained by dividing (a) the
aggregate amount of the outstanding Advances of such Lender at such time by (b)
the aggregate amount of the outstanding Advances of all Lenders at such time;
and provided, further, that any outstanding Special Advance made by a Lender
will be included in the determining the aggregate amount of outstanding Advances
of such Lender pursuant to clause (a).
"Protective Advance": Means all sums expended by Administrative Agent in
accordance with the provisions of Section 9.8 to (a) protect the priority,
validity and enforceability of any lien on, and security interests in, any
Collateral and the instruments evidencing and securing the Obligations, (b)
prevent the value of any Collateral from being diminished, or (c) protect any of
the Collateral from being materially damaged, impaired, mismanaged or taken.
"PTE": Has the meaning given to such term in Section 9.24.
"Purchasers": Has the meaning set forth in Section 10.10(a).


-19-

--------------------------------------------------------------------------------





"RCRA": Means the Solid Waste Disposal Act, as amended by the Resource
Conservation Recovery Act and the Hazardous and Solid Waste Amendments of 1984
(42 U.S.C. § 6901 et seq.), as amended from time to time, and any successor
statute, and any regulations promulgated thereunder from time to time.
"Register": Has the meaning given such term in Section 10.10(d).
"Related Party": Means any one or more of the following: (a) Guarantor, (b) an
Affiliate of any Borrower or Guarantor, or (c) any of the shareholders,
partners, members or other equity holders of any Borrower, Guarantor, and any
Affiliate of any of the foregoing.
"Release": Means, without limitation, (a) any intentional, unintentional,
knowing or unknowing presence, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, migrating, injecting, escaping, leaching, dumping, or
disposing of any Hazardous Substance at, on or into the indoor or outdoor
environment or otherwise in, onto, from or about the air, water (including
surface waters and groundwater), soils, subsoils or any other surface or media
on-site or off-site, and (b) the abandonment or discarding of barrels, drums,
containers, underground tanks, or any other receptacles ever containing any
Hazardous Substances.
"Rental Income": Shall mean the accrued rental income earned for the applicable
period of time in question and paid (whether in the applicable period of time in
question or another), excluding any adjustments for straight-line rents, above
and below-market rent amortization, and lease incentive amortization by Borrower
for the applicable period of time in question from the tenant leases of the
Improvements which are then in effect (and as to which the tenants thereunder
are paying rent); provided with respect to the Domain Gateway Project, starting
as of the December 31, 2018 reporting period, income from the One West Lease
shall not be included as rental income except to the extent one or more Lease
(approved or deemed approved by Administrative Agent, to the extent such
approval is required pursuant to the terms of Section 6.29 below) is executed
that covers all or a portion of the One West Premises (and revenue will only be
included for the portion of the One West Premises for which such new Lease(s)
has/have been executed).
"Reprice Date": Means the first calendar day of each month. If the initial
Advance occurs other than on the Reprice Date, then the initial one-month LIBOR
Rate will be that one-month LIBOR Rate displayed on Reuters Screen LIBOR 01 Page
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
date of the initial Advance, which rate plus the Applicable Margin will be in
effect until the next Reprice Date.
"Required Appraisal Standard": Means that, with respect to any appraisal, such
appraisal must be: (a) ordered by and addressed to Administrative Agent, (b)
prepared by a MAI licensed appraiser, engaged by Administrative Agent, (c) in
conformance with the regulations promulgated by the appropriate federal
regulatory agency pursuant to Section 1110 of the Financial Institutions Reform,
Recovery and Enforcement Act of 1989 (12 U.S.C. § 3339), as amended from time to
time, and the regulations thereunder, and (d) in form and substance satisfactory
to Administrative Agent.


-20-

--------------------------------------------------------------------------------





"Required Lenders": Lenders holding, in the aggregate, not less than sixty-six
and two-thirds of one percent (66 ⅔%) of the Committed Amount or, if no such
principal amount is then outstanding, not less than sixty-six and two-thirds of
one percent (66 ⅔%) of the Commitment Percentages; provided, notwithstanding the
foregoing, if at any time there are two or more Lenders, at least two Lenders
holding an aggregate of not less than 66 ⅔% of the Committed Amount shall be
required to constitute the Required Lenders. The Commitments and Pro Rata Shares
of the Loan of any Defaulting Lender(s) will be disregarded in determining
Required Lenders at any time.
"Restricted Party": Means each Borrower, Guarantor, and any shareholder,
partner, member or non-member manager, or any direct or indirect legal or
beneficial owner, of any Borrower or Guarantor, from time to time.
"Revolving Portion": Shall mean, at any time, and from time to time, that
portion of the then Aggregate Commitment that is not the Non-Revolving Portion.
"Risk-Based Capital Guidelines": Means (a) the risk-based capital guidelines in
effect in the United States on the Closing Date, including transition rules, and
(b) the corresponding capital regulations promulgated by regulatory authorities
outside the United States including transition rules, and any amendments to such
regulations adopted prior to the Closing Date.
"Sanctions": Means sanctions administered or enforced from time to time by the
U.S. government, including those administered by OFAC, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty's
Treasury or other relevant sanctions authority.
Sanctioned Country: Means, at any time, any country or territory which is itself
the subject or target of any comprehensive Sanctions.
Sanctioned Person: Means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person or group operating, organized or
resident in a Sanctioned Country, (c) any agency, political subdivision or
instrumentality of the government of a Sanctioned Country, or (d) any Person
owned 50% or more, directly or indirectly, by any of the above.
"Second Option Maturity Date": Has the meaning given to such term in Section
2.9.
"Security Instrument": Means, individually and collectively as the context may
require, each first priority mortgage, deed of trust, deed to secure debt with
assignment of leases or similar security agreement, executed and delivered by a
Borrower as security for the Obligations which encumbers a Project, as the same
may be amended, restated, supplemented or modified from time to time.
"Security Interest": Means any lien, pledge, mortgage, encumbrance, charge or
security interest of any kind whatsoever (including the lien or retained
security title of a conditional vendor) whether arising under a security
instrument or as a matter of law, judicial process or


-21-

--------------------------------------------------------------------------------





otherwise or the agreement by any Borrower, Guarantor, any of its or their
Subsidiaries, or any other Person, to grant any lien, security interest or
pledge, mortgage or encumber any asset.
"Special Advance": Has the meaning given to such term in Section 9.23.
"Subsidiary": Means, with respect to any Person, (a) any corporation more than
50% of the outstanding securities having ordinary voting power of which is at
the time owned or controlled, directly or indirectly, by such Person or by one
or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries, or (b) any partnership, limited liability company, association,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which is at the time so owned or
controlled. Unless otherwise expressly provided, all references herein to a
"Subsidiary" means the respective Subsidiaries of each Borrower.
"Survey": Means each survey of the Land and the Improvements, as applicable,
certified in a manner acceptable to Administrative Agent, and otherwise in form
and substance satisfactory to Administrative Agent.
"Swap Counterparty": Means a Lender or an Affiliate of a Lender, in its capacity
as counterparty under any Lender-Provided Swap Transaction.
"Swap Obligations": Means all obligations and liabilities of Borrower to any
Swap Counterparty under any Lender-Provided Swap Transaction.
"Swap Transaction": Means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, fixed-price physical delivery contracts, whether
or not exchange traded, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, including any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement, including any such obligations or liabilities under any such master
agreement.
"Taxes": Means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.
"Title Company": Means Commonwealth Land Title Insurance Company.


-22-

--------------------------------------------------------------------------------





"Title Policy": Means each ALTA extended coverage mortgagee's title insurance
policy (ALTA Loan Policy 2006 Loan Policy of Title Insurance (without further
modification, revision or amendment to Covered Risk 11(a) thereunder (relating
to mechanics lien coverage)), or equivalent, or other form satisfactory to
Administrative Agent), with such endorsements as Administrative Agent may
require, issued by the Title Company in the amount of the Loan insuring the lien
of each Security Instrument to be a first and prior lien upon its respective
Project as security for all Advances of the Loan pursuant to the terms of this
Agreement subject only to the Permitted Encumbrances and insuring against any
lien claims that could arise out of the construction of any Improvements,
including, without limitation, all mechanics', labor, materialmen's and other
similar lien claims.
"Treasury Rate": Means the yields reported, as of 10:00 a.m. (New York time) on
any Business Day (hereinafter defined), on the display designated as "Page 678"
on the Telerate Data Service (or such other display as may replace Page 678 on
the Telerate Data Service) for actively traded U.S. Treasury securities having a
maturity equal to ten (10) years, or if such yields shall not be reported as of
such time or the yields reported as of such time shall not be ascertainable, the
latest Treasury Constant Maturity Series yields reported, for the latest day for
which such yields shall have been so reported as of the applicable Business Day,
in Federal Reserve statistical Release H. 15 (519) (or any comparable successor
publication) for actively traded U.S. Treasury securities having a constant
maturity equal to ten (10) years. Such implied yield shall be determined, if
necessary, by (i) converting U.S. Treasury bill quotations from bond‑equivalent
yields in accordance with accepted financial practice, and (ii) interpolating
linearly between reported yields. The term "Business Day" as used in this
paragraph means a day on which banks are open for business in New York,
New York.
"UCC": Means the Uniform Commercial Code enacted in the State of California or,
as applicable, the Uniform Commercial Code enacted in the applicable
jurisdiction, as amended from time to time, and any successor statute, and any
regulations promulgated thereunder from time to time.
"UETA": Means the Uniform Electronic Transactions Act as in effect in the State
of California, as amended from time to time, and any successor statute, and any
regulations promulgated thereunder from time to time.
"Undisclosed Administration": Means in relation to a Lender the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable Law requires that such appointment is not
to be publicly disclosed.
"U.S. Bank": Has the meaning given to such a term in the introductory paragraph
hereof.
"Write-Down and Conversion Powers": Means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


-23-

--------------------------------------------------------------------------------





Section 1.2    Singular and Plural Terms. Any defined term used in the plural in
any Loan Document refers to all members of the relevant class and any defined
term used in the singular refers to any number of the members of the relevant
class.
Section 1.3    Accounting Principles. Any accounting term used and not
specifically defined in any Loan Document will be construed in conformity with,
and all financial data required to be submitted under any Loan Document must be
prepared in conformity with GAAP or in accordance with such other principles or
methods as are consistently applied and are reasonably acceptable to
Administrative Agent.
Section 1.4    References and Other Terms. Any reference to any Loan Document or
other document includes such document both as originally executed and as it may
from time to time be amended, restated, supplemented or modified. References
herein to Articles, Sections and Exhibits will be construed as references to
this Agreement unless a different document is named. References to subparagraphs
will be construed as references to the same Section in which the reference
appears. The term "document" is used in its broadest sense and encompasses
agreements, certificates, opinions, consents, instruments and other written
material of every kind. The terms "including" and "include" mean "including
(include) without limitation". The terms "hereof," "herein" and "hereunder" and
words of similar import when used in this Agreement refers to this Agreement as
a whole and not to any particular provision of this Agreement.
Section 1.5    Exhibits Incorporated. All exhibits to this Agreement, as now
existing and as the same may from time to time be modified, are incorporated
herein by this reference.
Section 1.6    Inconsistency. In the event of any inconsistency between the
provisions of this Agreement and the provisions of any of the other Loan
Documents, the provisions of this Agreement govern (provided that,
notwithstanding anything that may be construed to the contrary herein, all
obligations of Borrower and Guarantor under the Indemnity and all obligations of
Guarantor under the Guaranties are not secured by the Security Instrument).
ARTICLE II
LOAN
Section 2.1    Principal.
(a)    Subject to the terms and conditions hereof, the Lenders severally agree
to lend to Borrowers (each in accordance with their Pro Rata Shares) and
Borrowers jointly and severally agree to borrow from the Lenders, the proceeds
of the Loan, from time to time in accordance with the terms hereof until the
Maturity Date; provided, however, (i) no Lender will be required to fund more
than such Lender's respective Commitment and (ii) the aggregate amount of all
Advances may not exceed, at any time, the then applicable Availability Amount
(taking into account changes in the Aggregate Commitment and the Borrowing Base
Amount, as provided in this Agreement). In no event will the Lenders be
obligated hereunder to lend to Borrowers more than Borrowers have qualified to
receive under the terms of this Agreement. Should the outstanding principal
balance of the Loan ever, at any time, exceed the then applicable Availability
Amount, Borrowers shall pay down the outstanding principal amount of the Loan in


-24-

--------------------------------------------------------------------------------





accordance with Section 6.32 so that such outstanding principal balance is equal
to or lesser than the Availability Amount. As of the date hereof, the Aggregate
Commitment is $215,000,000 and the initial Revolving Portion is $107,500,000,
and the Non-Revolving Portion is initially $107,500,000. Amounts borrowed under
the Revolving Portion and repaid can be reborrowed, subject to the satisfaction
of the terms and conditions set forth in this Agreement. The Non-Revolving
Portion may not be repaid and reborrowed.
(b)    All Advances made by the Lenders will be evidenced by the Notes. The
entire principal balance of each of the Notes will mature and be payable on the
Maturity Date.
(c)    Administrative Agent will enter in its records the amount of each
Advance, the rate of interest borne on each Advance, and the payments of the
principal balance received by Administrative Agent, for the benefit of itself
and the Lenders, and such records will be conclusive evidence of the subject
matter thereof, absent manifest error.
(d)    On the Maturity Date, the entire principal amount of the Loan, and all
accrued and unpaid interest, and all other sums owing under the Loan Documents
not otherwise paid when due, shall be immediately due and payable in full.
(e)    Borrowers shall use the proceeds of the Loan solely for working capital,
capital expenditures, real property acquisitions and other lawful corporate
purposes (and in no event shall any proceeds of the Loan be used for personal,
family or household purposes).
Section 2.2    Interest.
(a)    Borrowers will pay interest on the outstanding principal balance of each
Advance computed at the Loan Rate. Interest at the Loan Rate will accrue on each
and every Advance from and including the date it is made by the Lenders and to
but excluding the date such Advance is repaid in the manner specified herein.
Interest on each Advance computed at the Loan Rate will be payable, as accrued,
on the first day of each calendar month, commencing on the first day of the next
calendar month following the calendar month in which such Advance is made
hereunder, and all unpaid, accrued interest must be paid in full at the time all
Advances are paid in full. Interest on all Advances and fees will be calculated
for actual days elapsed on the basis of a 360-day year, except that interest
computed by reference to the Alternate Base Rate will be calculated for actual
days elapsed on the basis of a 365/366‑day year.
(b)    [Intentionally Deleted.]
(c)    If any Event of Default has occurred and is continuing, then the
aggregate amount of all outstanding Advances and, to the extent permitted by
law, all accrued and unpaid interest in respect thereof, and any other amounts
due pursuant to the Loan Documents, will with respect to any Event of Default
that occurs under Section 8.1(h), and will, with respect to any other Event of
Default, at the option of the Required Lenders and without notice to Borrowers,
accrue interest at the Default Rate, calculated from the date such payment was
due without regard to any grace or cure periods contained herein.
(d)    In the event that the interest and/or charges in the nature of interest,
if any, provided for by this Agreement or by any other Loan Document,
contravenes a legal or statutory


-25-

--------------------------------------------------------------------------------





limitation applicable to the Loan, if any, Borrowers will pay only such amounts
as would legally be permitted; provided, however, that if the defense of usury
and all similar defenses are unavailable to Borrowers, Borrowers will pay all
amounts provided for herein. If, for any reason, amounts in excess of the
amounts permitted in the foregoing sentence have been paid, received, collected
or applied hereunder, whether by reason of acceleration or otherwise, then, and
in that event, any such excess amounts will be applied to principal, unless
principal has been fully paid, in which event such excess amount will be
refunded to Borrowers.
Section 2.3    Payments.
(a)    All payments and prepayments of principal, interest, fees, expenses and
other Obligations under the Loan Documents payable to Administrative Agent or
the Lenders must be made, without deduction, setoff, or counterclaim, in
immediately available funds on the dates due, to Administrative Agent at the
office specified opposite its signature below, or at any other Lending
Installation of Administrative Agent specified in writing by Administrative
Agent to Borrowers. Each payment delivered to Administrative Agent for the
account of any Lender must be delivered promptly by Administrative Agent to such
Lender at its address opposite its signature below or any Lending Installation
specified in a notice received by Administrative Agent from such Lender.
Whenever any payment to be made hereunder or under any other Loan Document is
stated to be due on a day which is not a Business Day, such payment must be made
on the next succeeding Business Day and such extension of time will be included
in the computation of any interest or fees. Borrowers authorize Administrative
Agent to charge Borrowers' debt service account maintained at U.S. Bank for the
amount of any payment under the Loan or other amount owing pursuant to any of
the other Loan Documents.
(b)    After an Event of Default has occurred, all amounts received by
Administrative Agent will be applied by Administrative Agent in accordance with
Section 8.3 hereof.
(c)    Any Net Proceeds received by Administrative Agent which Administrative
Agent is not required to make available to Borrowers in accordance with the
Security Instrument will be applied by Administrative Agent in such amounts,
order and priority as the Required Lenders determine in their discretion,
subject to Section 9.19 hereof.
(d)    Notwithstanding anything to the contrary set forth above in this Section
2.3, Excluded Swap Obligations with respect to any Guarantor may not be paid
with amounts received from such Guarantor or its assets.
(e)    Unless Borrowers notify Administrative Agent prior to the date on which
it is scheduled to make a payment to Administrative Agent of a payment of
principal, interest or fees to Administrative Agent for the account of the
Lenders, that Borrowers will not intend to make such payment, Administrative
Agent may assume that such payment has been made. Administrative Agent may, but
is not obligated to, make the amount of such payment available to Lenders in
reliance upon such assumption. If Borrowers have not in fact made such payment
to Administrative Agent, any Lender receiving such payment will, on demand by
Administrative Agent, repay to Administrative Agent the amount so distributed to
such Lender with interest thereon in respect of each day during the period
commencing on the date such amount was distributed by Administrative Agent until
the date Administrative Agent recovers such amount at


-26-

--------------------------------------------------------------------------------





a rate per annum equal to the greater of the Federal Funds Effective Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation.
Section 2.4    Prepayment. The unpaid principal balance of the Loan and accrued
interest thereon may be prepaid in full or in part, without premium or penalty
(other than as specified below), upon not less than two (2) Business Days' prior
written notice to Administrative Agent given in accordance with the terms
hereof. Each notice must specify the date of prepayment and the principal amount
of the prepayment. Promptly following receipt of any such notice, Administrative
Agent will advise the Lenders of the contents thereof. Subject to Section 9.19,
any partial prepayment will be made for the account of the Lenders pro rata in
accordance with their respective Pro Rata Shares and reduce (in the case of a
paydown of the Non-Revolving Portion) each Lender's Commitment by such Lender's
Pro Rata Share of a like amount. Notwithstanding anything else in this Agreement
to the contrary, in all events, Borrowers must pay Libor Breakage Costs, all
sums payable under Section 2.13 hereof and all other costs relating to the Loan.
 
Section 2.5    Regulatory Change; Conversion of Interest Rate.
(a)    If (i) Administrative Agent or the Required Lenders determine (which
determination will be conclusive in the absence of manifest error) (x) that
deposits of a type and maturity appropriate to match fund Advances at the LIBOR
Based Rate are not available to the Lenders in the relevant market, or (y) that
the interest rate applicable to Advances at the LIBOR Based Rate is not
ascertainable or does not adequately and fairly reflect the cost of making or
maintaining LIBOR Based Rate Advances, the Lenders will be under no obligation
to, and will not, make any additional Advances at the LIBOR Based Rate or
continue any Advances at the LIBOR Based Rate, and (ii) any Lender determines
(which determination will be conclusive in the absence of manifest error) that
it is unlawful to make or maintain Advances at the LIBOR Based Rate, such Lender
will promptly notify Borrowers thereof (with a copy of such notice to
Administrative Agent) and such Lender's obligation to make or continue any
Advances at the LIBOR Based Rate will be suspended until such time as such
Lender may again make Advances at the LIBOR Based Rate. If any obligation of any
Lender to make or continue Advances at the LIBOR Based Rate has been suspended
pursuant to clause (i) or (ii) above, then during the existence of such
circumstances, the interest rate applicable to such Lender's Advances will be
determined based upon the Base Rate.
(b)    Notwithstanding the foregoing, in the event Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.5(a)(i)(y) have arisen and such
circumstances are unlikely to be temporary, (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in Section 2.5(a)(i)(y) or a Governmental Authority
having jurisdiction over Administrative Agent has made a public statement
identifying a specific date after which such interest settlement rate shall no
longer be used for determining interest rates for loans, then Administrative
Agent and Borrowers shall seek to jointly agree upon an alternate rate of
interest to the LIBOR Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and Administrative Agent and


-27-

--------------------------------------------------------------------------------





Borrowers shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in Section 10.12,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this Section 2.5(b), all
new Advances shall bear interest at the Base Rate. If the alternate rate of
interest determined pursuant to this Section 2.5(b) shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
(c)    If, on or after the date of this Agreement, there occurs any Change
which:
(i)    subjects any Lender or any applicable Lending Installation or
Administrative Agent to any Taxes (other than with respect to Indemnified Taxes,
Excluded Taxes, and Other Taxes), or changes the basis of taxation of payments
(other than with respect to Excluded Taxes) in respect of its loans hereunder,
or participations therein, or
(ii)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to the Advances), or
(iii)    imposes any other condition (other than Taxes) the result of which is
to increase the cost to any Lender or any applicable Lending Installation of
making, funding or maintaining its loans hereunder, or reduces any amount
receivable by any Lender or any applicable Lending Installation in connection
with its loans hereunder, or participations therein, or requires any Lender or
any applicable Lending Installation to make any payment calculated by reference
to the amount of the loans hereunder, or participations therein held or interest
received by it, by an amount deemed material by such Lender,
and the result of any of the foregoing is to increase the cost to any Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its loans hereunder or Commitment or to reduce the return received by any Lender
or applicable Lending Installation, as the case may be, in connection with such
loans or Commitment, or participations therein, then, within 15 days of demand
by Administrative Agent (for the benefit of such Lender), Borrowers must pay to
Administrative Agent (for the benefit of such Lender), such additional amount or
amounts (as determined by such Lender, which amounts will, in the absence of
manifest error, be conclusive and binding upon Borrowers) as will compensate
such Lender for such increased cost or reduction in amount received. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
2.5(c) will not constitute a waiver of such Lender's right to demand such
compensation; provided that Borrowers will not be required to compensate such
Lender pursuant to this Section 2.5(c) for any increased costs or reductions
suffered more than 270 days prior to the date that such Lender notifies
Borrowers of the Change giving rise to such increased costs or reductions and of
such Lender's intention to claim compensation therefor; provided further, that
if the Change giving rise to such increased costs or reductions is


-28-

--------------------------------------------------------------------------------





retroactive, then the 270-day period referred to above will be extended to
include the period of retroactive effect thereof.
Section 2.6    Changes in Capital Adequacy Regulation. If a Lender determines
that the amount of capital or liquidity required or expected to be maintained by
such Lender, any Lending Installation of such Lender, or any corporation or
holding company controlling such Lender, is increased as a result of (i) a
Change or (ii) any change after the Closing Date in the Risk-Based Capital
Guidelines, then, within 15 days of demand by the Administrative Agent for the
benefit of such Lender, Borrowers must pay the Administrative Agent for the
benefit of such Lender the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital or liquidity which
such Lender determines is attributable to this Agreement, its outstanding credit
exposure or its commitment to make loans, hereunder (after taking into account
Lender's policies as to capital adequacy or liquidity). Failure or delay on the
part of such Lender to demand compensation pursuant to this Section 2.6 will not
constitute a waiver of such Lender's right to demand such compensation; provided
that Borrowers will not be required to compensate any Lender pursuant to this
Section 2.6 for any shortfall suffered more than 270 days prior to the date that
such Lender notifies Borrowers of the Change or change in the Risk-Based Capital
Guidelines giving rise to such shortfall and of such Lender's intention to claim
compensation therefor; provided further, that if the Change or change in
Risk-Based Capital Guidelines giving rise to such shortfall is retroactive, then
the 270-day period referred to above will be extended to include the period of
retroactive effect thereof.
Section 2.7    Fees. In addition to the interest and other consideration to
Administrative Agent and the Lenders herein, Borrowers agree to pay to
Administrative Agent the Fees, as and when due in accordance with the terms of
the Loan Documents. No termination or reduction of the Commitments and no
failure of Borrowers to satisfy the conditions set forth in Article III will
entitle Borrowers to a refund of any portion of such Fees.
Section 2.8    First Extension of Maturity Date. At the option of Borrowers, the
Initial Maturity Date may be extended for a period of twelve (12) months to
November 1, 2022 (the "First Option Maturity Date") if all of the following
conditions are satisfied, in the discretion of Administrative Agent, as to such
extension:
(a)    Borrowers have given written notice of their request for an extension to
Administrative Agent by no earlier than 120 days and by no later than 45 days
prior to the Initial Maturity Date;
(b)    On or prior to the Initial Maturity Date, Borrowers pay to Administrative
Agent the Extension Fee, for the ratable benefit of the Lenders, and all other
Fees due and payable to Administrative Agent hereunder and under the other Loan
Documents, together with all costs and expenses incurred by or on behalf of
Administrative Agent in connection with such extension, including appraisal
fees, internal or external appraisal review fees, inspection fees, legal fees,
survey costs, costs of environmental studies and reports, and such other
professional services, any of which Administrative Agent requires or are deemed
necessary by Administrative Agent pursuant to Administrative Agent's or any
Lender's internal policies or pursuant to applicable Laws, rules or regulations;
the payment by Borrowers of these costs and expenses will


-29-

--------------------------------------------------------------------------------





not be credited, in any way or to any extent, against any portion of the
outstanding balance of the Loan;
(c)    As of the date of request and on the Initial Maturity Date there exists
no Default or Event of Default;
(d)    As of the Initial Maturity Date, the outstanding principal balance of the
Loan shall not exceed the then current Availability Amount (based on evidence
satisfactory to Administrative Agent, including updated Appraisals of the
Projects commissioned by Administrative Agent and approved by Administrative
Agent and Lenders); provided, however, if the outstanding principal balance of
the Loan exceeds the then current Availability Amount, Borrower may pay down the
outstanding principal balance of the Loan prior to the Initial Maturity Date to
an amount equal to or less than the Availability Amount;
(e)    Borrower shall be in compliance with the financial covenants contained in
the Loan Documents; Guarantor shall be in compliance with all of the financial
covenants set forth in the Guaranty, and Administrative Agent shall have
received a certificate from Guarantor certifying such compliance and such other
information reasonably required by Administrative Agent to confirm that
Guarantor is in compliance with such financial covenants to the extent such
information is required pursuant to Section 6.15 below;
(f)    Intentionally deleted; and
(g)    Borrowers cause to be delivered to Administrative Agent, for the benefit
of itself and the Lenders, at Borrowers' expense, an endorsement to or
reissuance of the Title Policy bringing current the effective date of such
coverage and stating that the coverage afforded by the Title Policy is not
affected because of such extension, subject only to the Permitted Encumbrances.
In the event that, for any reason, Borrowers fail to satisfy all of the
foregoing conditions, the Loan will mature and be due and payable in full on the
Initial Maturity Date.
Section 2.9    Second Extension of Maturity Date. At the option of Borrowers,
the First Option Maturity Date may be extended for a period of twelve (12)
months to November 1, 2023 ("Second Option Maturity Date") if all of the
following conditions are satisfied, in the discretion of Administrative Agent,
as to such extension:
(a)    Borrowers have given written notice of their request for an extension to
Administrative Agent by no earlier than 120 days and by no later than 45 days
prior to the First Option Maturity Date;
(b)    On or prior to the First Option Maturity Date, Borrowers pay to
Administrative Agent the Extension Fee, for the ratable benefit of the Lenders,
and all other Fees due and payable to Administrative Agent hereunder and under
the other Loan Documents, together with all costs and expenses incurred by or on
behalf of Administrative Agent in connection with such extension, including
appraisal fees, internal or external appraisal review fees, inspection fees,
legal fees, survey costs, costs of environmental studies and reports, and such
other professional services, any of which Administrative Agent requires or are
deemed necessary by Administrative


-30-

--------------------------------------------------------------------------------





Agent pursuant to Administrative Agent's or any Lender's internal policies or
pursuant to applicable Laws, rules or regulations; the payment by Borrowers of
these costs and expenses will not be credited, in any way or to any extent,
against any portion of the outstanding balance of the Loan;
(c)    As of the date of request and on the First Option Maturity Date there
exists no Default or Event of Default;
(d)    As of the First Option Maturity Date, the outstanding principal balance
of the Loan shall not exceed the then current Availability Amount (based on
evidence satisfactory to Administrative Agent, including updated Appraisals of
the Projects commissioned by Administrative Agent and approved by Administrative
Agent and Lenders); provided, however, if the outstanding principal balance of
the Loan exceeds the then current Availability Amount, Borrower may pay down the
outstanding principal balance of the Loan on or prior to the First Option
Maturity Date to an amount equal to or less than the Availability Amount;
(e)    Borrower shall be in compliance with the financial covenants contained in
the Loan Documents; Guarantor shall be in compliance with all of the financial
covenants set forth in the Guaranty, and Administrative Agent shall have
received a certificate from Guarantor certifying such compliance and such other
information reasonably required by Administrative Agent to confirm that
Guarantor is in compliance with such financial covenants to the extent such
information is required pursuant to Section 6.15 below;
(f)    Intentionally deleted; and
(g)    Borrowers cause to be delivered to Administrative Agent, for the benefit
of itself and the Lenders, at Borrowers' expense, any endorsements to or
reissuance of the Title Policy bringing current the effective date of such
coverage and stating that the coverage afforded by the Title Policy is not
affected because of such extension, subject only to the Permitted Encumbrances.
In the event that, for any reason, Borrowers fail to satisfy all of the
foregoing conditions, the Loan will mature and be due and payable in full on the
First Option Maturity Date.
Section 2.10    Taxes.
(a)    Any and all payments by or on account of any obligation of any Borrower
under any Loan Document must be made without deduction or withholding for any
Taxes, except as required by applicable Law. If any applicable Law (as
determined in the good faith discretion of any applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment, then the
applicable withholding agent will be entitled to make such deduction or
withholding and will timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax or Other Tax, then the sum payable by any Borrower
will be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.10) the applicable Lender or Administrative
Agent receives an amount equal to the sum it would have received had no such
deduction or withholding been made.


-31-

--------------------------------------------------------------------------------





(b)    Borrowers must timely pay to the relevant Governmental Authority in
accordance with applicable Law or at the option of Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(c)    Borrowers will jointly and severally indemnify the Lender or
Administrative Agent, within 15 days after demand therefor, for the full amount
of any Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.10) payable or paid by such Lender or Administrative Agent or required
to be withheld or deducted from a payment to such Lender or Administrative Agent
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes and Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Borrower by a Lender (with
a copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender, will be conclusive absent manifest error.
(d)    Each Lender will severally indemnify Administrative Agent, within 15 days
after demand therefor, for (i) any Indemnified Taxes and Other Taxes
attributable to such Lender (but only to the extent that Borrowers have not
already indemnified Administrative Agent for such Indemnified Taxes and Other
Taxes and without limiting the obligation of Borrowers to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of Section
10.11(c) relating to the maintenance of a Participant Register, and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent will be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
paragraph (d).
(e)    As soon as practicable after any payment of Taxes by any Borrower to a
Governmental Authority pursuant to this Section 2.10, Borrowers must deliver to
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Administrative Agent.
(f)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document will
deliver to Borrowers and Administrative Agent, at the time or times reasonably
requested by Borrowers or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrowers or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrowers or
Administrative Agent, will deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrowers or Administrative Agent as
will enable Borrowers or Administrative Agent to determine whether or not such
Lender is subject to backup withholding


-32-

--------------------------------------------------------------------------------





or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.10(f)(i)(A),
(i)(B) and (i)(D) below) will not be required if in the Lender's reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a United States Person for U.S. federal income Tax
purposes will deliver to Borrowers and Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrowers or Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding Tax;
(B)    any Non-U.S. Lender will, to the extent it is legally entitled to do so,
deliver to Borrowers and Administrative Agent (in such number of copies as is
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrowers or Administrative Agent), whichever of
the following is applicable:
(1)    in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "interest" article of such Tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the "business profits" or "other
income" article of such Tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, a "10 percent shareholder" of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a "controlled foreign
corporation" related to any Borrower as described in Section 881(c)(3)(C) of the
Code and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, IRS Form W-8IMY or IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable.
(C)    any Non-U.S. Lender will, to the extent it is legally entitled to do so,
deliver to Borrowers and Administrative Agent (in such number of copies as is
requested by


-33-

--------------------------------------------------------------------------------





the recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrowers or Administrative Agent), executed originals of
any other form prescribed by applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Law to
permit Borrowers or Administrative Agent to determine the withholding or
deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
will deliver to Borrowers and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrowers or
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrowers or Administrative Agent as may
be necessary for Borrowers and Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (D), "FATCA"
includes any amendments made to FATCA after the date of this Agreement.
(ii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it will
update such form or certification or promptly notify Borrowers and
Administrative Agent in writing of its legal inability to do so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.10 (including by the payment of additional amounts
pursuant to this Section 2.10), it will pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.10 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, will repay to such indemnified party the
amount paid over pursuant to this Section 2.10(g) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
2.10(g), in no event will the indemnified party be required to pay any amount to
an indemnifying party pursuant to this Section 2.10(g) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph may not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


-34-

--------------------------------------------------------------------------------





(h)    Each party's obligations under this Section 2.10 survives the resignation
or replacement of Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
Section 2.11    Selection of Lending Installation; Mitigation Obligations;
Lender Statements; Survival of Indemnity.
(a)    Each Lender may book its Advances at any Lending Installation selected by
such Lender and may change its Lending Installation from time to time. All terms
of this Agreement will apply to any such Lending Installation and the Loan and
any Notes issued hereunder will be deemed held by each Lender for the benefit of
any such Lending Installation. Each Lender may, by written notice to
Administrative Agent and Borrowers in accordance with Section 10.7, designate
replacement or additional Lending Installations through which Advances will be
made by it and for whose account Loan payments are to be made.
(b)    To the extent reasonably possible, each Lender will designate an
alternate Lending Installation with respect to its Advances to reduce any
liability of Borrowers to such Lender under Sections 2.5(b), 2.6 and 2.10 or to
avoid the unavailability of Advances as LIBOR Rate Advances pursuant to Section
2.5(a), so long as such designation is not, in the judgment of such Lender,
disadvantageous to such Lender. Each Lender will deliver a written statement of
such Lender to Borrowers (with a copy to Administrative Agent) as to the amount
due, if any, under Section 2.5, 2.6 or 2.10. Such written statement must set
forth in reasonable detail the calculations upon which such Lender determined
such amount and will be final, conclusive and binding on Borrowers in the
absence of manifest error. Determination of amounts payable under such Sections
in connection with an Advance will be calculated as though each Lender funded
its Advance through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the LIBOR Based
Rate applicable to such Advance, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender will be payable within ten (10) Business Days after receipt by Borrowers
of such written statement. The obligations of Borrowers under Sections 2.5, 2.6
and 2.10 will survive payment of the Obligations and termination of this
Agreement.
Section 2.12    Replacement of Lender. If Borrowers are required pursuant to
Sections 2.5(b), 2.6 or 2.10 to make any additional payment to any Lender or if
any Lender's obligation to make or continue any Advances at the LIBOR Based Rate
will be suspended pursuant to Section 2.5(a) or if any Lender defaults in its
obligation to make its portion of an Advance or declines to approve an amendment
or waiver that is approved by the Required Lenders or otherwise becomes a
Defaulting Lender (any Lender so affected an "Affected Lender"), Borrowers may
elect, if such amounts continue to be charged or such suspension is still
effective, to replace such Affected Lender as a Lender party to this Agreement
with another bank or other entity which is reasonably satisfactory to Borrowers
and Administrative Agent, provided that no Default or Event of Default exists at
the time of such replacement, and provided further that, concurrently with such
replacement, (i) such other bank or entity will not suffer from and is not
impacted by the issue or event causing the replacement of the Affected Lender,
will agree, as of such date, to purchase for cash at par the Advances and other
Obligations due to the Affected Lender under this Agreement and the other Loan
Documents pursuant to an Assignment and Assumption and


-35-

--------------------------------------------------------------------------------





to become a Lender for all purposes under this Agreement and to assume all
obligations of the Affected Lender to be terminated as of such date and to
comply with the requirements of Section 10.10 applicable to assignments, and
(ii) Borrowers will pay to Administrative Agent (for the benefit of) such
Affected Lender in same day funds on the day of such replacement all interest,
fees and other amounts then accrued but unpaid to such Affected Lender by
Borrowers hereunder to and including the date of termination, including without
limitation payments due to such Affected Lender under Sections 2.5(b), 2.6 or
2.10.


-36-

--------------------------------------------------------------------------------






Section 2.13    Indemnification of Administrative Agent and the Lenders. Except
for a failure caused by Administrative Agent's default, Borrowers shall
indemnify Administrative Agent and Lenders against any and all Libor Breakage
Costs that Administrative Agent and/or Lenders may sustain or incur.
Administrative Agent shall provide to Borrower a statement, signed by an officer
of Administrative Agent, explaining any such Libor Breakage Costs, and setting
forth, if applicable, the computations used to determine such Libor Breakage
Costs, which shall be conclusive and binding on Borrowers, absent manifest
error. All such Libor Breakage Costs shall be payable by Borrowers to
Administrative Agent within ten (10) Business Days of demand by Administrative
Agent. Borrowers hereby expressly waive any rights they may have under
California Civil Code Section 2954.10, or otherwise, to prepay any portion of
the Loan without penalty or Libor Breakage Costs. By initialing this provision
in the space provided below, Borrowers hereby declare that the Administrative
Agent and Lenders' agreement to make the subject Loan at the interest rate and
for the term set forth in this Agreement constitutes adequate consideration,
given individual weight by Borrowers, for this waiver and agreement.

BORROWERS' INITIALS: /s/CJS /s/CJS /s/CJS /s/CJS


Section 2.13



--------------------------------------------------------------------------------






ARTICLE III
CONDITIONS TO CLOSING AND ADVANCES
Section 3.1    No Obligation to Close or Advance. No Lender is required to make
any Advance until all of the requirements and conditions set forth in this
Article III have been completed and fulfilled to the satisfaction of
Administrative Agent in its discretion, at Borrowers' sole cost and expense. At
any time from and after the Closing Date through and including the day
immediately prior to the Maturity Date (the "Availability Period"), provided
that all of the terms and conditions set forth in this Article III have been
satisfied or waived in writing by Administrative Agent, Borrowers shall have the
right to request and receive, from time to time, an additional Advance of the
Loan in connection with any Revolving Portion of the Loan or any Additional
Project Request in an amount, when added to the existing outstanding principal
balance of the Loan, does not exceed the then existing Availability Amount.
Section 3.2    Conditions to Closing.
(a)    On or before the Closing Date, Borrowers must provide to Administrative
Agent each of the following relating to the Land and the existing Improvements,
in form and substance acceptable to Administrative Agent:
(i)    For each of the Initial Projects, a pro forma Title Policy, or a
marked-up commitment to issue the Title Policy, signed by an officer of the
Title Company, in form and substance satisfactory to Administrative Agent and
including all endorsements as required by Administrative Agent, and satisfactory
reinsurance agreements to the extent required by Administrative Agent. All title
insurance premiums in connection with the issuance of the Title Policy must be
paid at Closing by Borrowers. The Title Company must provide priority insurance
over all possible mechanics' lien claims, including, for purposes of
clarification, unmodified 'Covered Risk 11(a)' coverage as set forth in the ALTA
extended coverage mortgagee's title insurance policy (ALTA Loan Policy 2006 Loan
Policy of Title Insurance).
(ii)    One copy of the Survey for each of the Initial Projects.
(iii)    The Environmental Report for each of the Initial Projects, showing that
no remedial environmental action is recommended or required and other
information produced in connection with any soil tests, chemical tests,
materials tests and other tests and analyses as are reasonably required to
confirm, with relative certainty, the absence of toxic or hazardous substances.
Each Environmental Report shall also specify whether or not any environmental
assessment, study or statement with respect to the Initial Project covered
thereby is required by any Governmental Authority. If such assessment, study or
statement is so required for any Initial Project, Borrowers shall provide a copy
thereof to Administrative Agent, and, if none is so required, Borrowers shall
provide Administrative Agent with an appropriate declaration of environmental
nonsignificance relating to such Initial Project, if available in the
jurisdiction in which such Initial Project is located.
(iv)    Evidence that all insurance required pursuant to Section 6.8 is in
place.


-37-



--------------------------------------------------------------------------------





(v)    Administrative Agent shall have received a report as to whether or not
any portion of the Land and the Improvements is in a federally designated flood
hazard area and, if any improvements thereon are in a federally designated flood
hazard area, evidence of the maintenance of flood insurance as may be required
by applicable Law.
(vi)    Administrative Agent shall have completed its flood review process, and
received evidence of compliance, satisfactory to Administrative Agent in
Administrative Agent's sole discretion, with Administrative Agent's
requirements, policies and procedures with respect to flood-related matters.
(vii)    Written evidence regarding zoning and building code compliance for the
Land and the Improvements in form and content acceptable to the Title Company to
issue an unqualified ALTA 3-series Title Policy endorsement in form and
substance satisfactory to Administrative Agent.
(viii)    A copy of each noncancelable agreement relating to the management,
operation or maintenance of each Project.
(ix)    A proposed Operating Budget and Business Plan for each Project for the
current year of operation.
(b)    On or before the Closing Date, Borrowers must provide to Administrative
Agent each of the following relating to each Borrower, Guarantor and such other
Persons identified below, in form and substance acceptable to Administrative
Agent:
(i)    A copy of each Borrower's Organizational Documents, certified as true,
correct and complete by an officer of such Borrower authorized to do so,
together with (i) a current certificate of good standing (or equivalent) from
the Secretary of State of the state in which such Borrower was organized (and
from the Secretary of State of the state where the Land is located, if different
from the jurisdiction in which such Borrower was organized), and (ii)
resolutions and/or consents of those parties necessary to authorize the
transaction contemplated hereby.
(ii)    A copy of Guarantor's Organizational Documents, certified as true,
correct and complete by an officer of Guarantor authorized to do so, together
with (i) a current certificate of good standing (or equivalent) from the
jurisdiction in which Guarantor was organized, and (ii) resolutions and/or
consents of those parties necessary to authorize the transaction contemplated
hereby.
(iii)    A copy of the managing member's Organizational Documents for each
Borrower, certified as true, correct and complete by an officer of such managing
member authorized to do so, together with (i) a current certificate of good
standing (or equivalent) from the Secretary of State of the state in which such
managing member was organized (and from the Secretary of State of the state
where the Land is located, if different from the jurisdiction in which such
managing member was organized), and (ii) resolutions and/or consents of those
parties necessary to authorize the transaction contemplated hereby.


-38-



--------------------------------------------------------------------------------





(iv)    The most current available financial statements of each Borrower and
Guarantor, signed and certified as true, correct and complete in all material
respects by an authorized signatory.
(v)    The payment of all applicable Fees, including without limitation, those
referenced in the Fee Letter.
(c)    On or before the Closing Date, Borrowers must execute and deliver (or
cause to be executed and delivered) to Administrative Agent, the Loan Documents
(as applicable) and such other documents as Administrative Agent may require, in
form and substance acceptable to Administrative Agent and to its counsel, in
their sole discretion, to evidence and secure the Loan. Administrative Agent may
designate which of the Loan Documents are to be placed of record or filed, the
order of recording or filing thereof, and the offices in which the same are to
be recorded or filed. Borrowers must cooperate with Administrative Agent's
recordation and filing requirements, and may in no event take any action in
contravention thereof. Borrowers must pay all documentary, intangible,
recording, filing and/or registration taxes and/or fees due upon the Notes, the
Security Instrument, the financing statement and/or the other Loan Documents.
(d)    On the Closing Date, Administrative Agent must receive from outside
counsel for Borrowers and Guarantor, one or more current written opinions, in
form and substance acceptable to Administrative Agent, addressed to
Administrative Agent, in its capacity as Administrative Agent, covering matters
such as due formation, authorization, execution and delivery of the Loan
Documents and enforceability of the Loan Documents.
(e)    KYC Information.
(i)    Upon the reasonable request of any Lender made at least ten (10) Business
Days prior to the Closing Date, Borrowers must have provided to such Lender the
documentation and other information so requested in connection with applicable
"know your customer" and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five days prior to the Closing Date.
(ii)    At least five days prior to the Closing Date, if any Borrower qualifies
as a "legal entity customer" under the Beneficial Ownership Regulation, each
such Borrower must deliver a Beneficial Ownership Certification in relation to
such Borrower.
(f)    On or before the Closing Date, Administrative Agent must receive all
other agreements, documents and/or exhibits which may be required, in
Administrative Agent's judgment, to assure compliance with the requirements of
this Agreement and the other Loan Documents.
(g)    On or before the Closing Date, Administrative Agent and the Lenders shall
have completed their due diligence of Borrowers, Guarantor and the Initial
Projects and received full credit approval with respect to the transaction.
(h)    Receipt and approval by Administrative Agent of the Environmental
Insurance Policy covering the Initial Projects.


-39-



--------------------------------------------------------------------------------





Section 3.3    Conditions Precedent to Initial Advance. As a condition precedent
to the initial Advance by the Lenders:
(a)    Borrowers must have satisfied: (i) all of the conditions to closing set
forth in Section 3.2, unless expressly waived by Administrative Agent in
writing; and (ii) all other conditions for an Advance set forth in Section 3.4
and in Article IV; and
(b)    Borrowers must have provided to Administrative Agent the following, or
satisfied the following conditions, which must be in form and substance
acceptable to Administrative Agent:
(i)    Written evidence that the Title Company has recorded each of the Security
Instruments pertaining to each of the Initial Projects in a first lien position
against each of such Projects, and that the Title Company has issued or is
irrevocably committed to issue the Title Policy pertaining to each such Security
Instrument insuring the same;
(ii)    Written evidence that the Project Financing Statements pertaining to
each Borrower and Project have been filed with the Secretary of State, or other
appropriate office, to perfect the lien on all personal property described in
each Security Agreement as collateral for the Loan in a first lien position;
(iii)    evidence that all insurance required pursuant to Section 6.8 has been
obtained and is being maintained;
(iv)    Borrowers have established the Operating Account;
(v)    Any other documents and assurances as Administrative Agent may reasonably
request.
Section 3.4    Conditions Precedent to All Advances. Each Advance by the Lenders
(including the initial Advance) is subject to the satisfaction of the following
conditions precedent as determined by Administrative Agent:
(a)    Borrowers must deliver or cause to be delivered to Administrative Agent
the following documents in connection with each Advance, in form and substance
satisfactory to Administrative Agent:
(i)    [Intentionally Deleted];
(ii)    If requested by Administrative Agent in connection with any advance,
Borrower shall provide to Administrative Agent one or more endorsements (to the
full extent available) to and continuation of each Title Policy, showing that
there have been no mechanic's or materialmen's liens or other liens filed since
the date of the issuance of such Title Policy, ensuring that each additional
Advance shall be secured by the Security Instruments in a first lien position,
subject to no other liens or title exceptions, other than the Permitted
Encumbrances, and/or updating the effective date of each Title Policy to the
relevant date of such Advance, which endorsements shall be provided at
Borrower's expense. If any liens or other matters, which in Administrative
Agent's good faith reasonable judgment jeopardize or otherwise impair


-40-



--------------------------------------------------------------------------------





its security interest (and/or the first priority thereof) in any Project, are
disclosed by said endorsement and continuation or are in any other manner
discovered by the Title Company or Administrative Agent, no further advances
shall be made until such liens or other matters have been waived by Agent or
satisfied in a manner acceptable to Administrative Agent. Upon written demand of
Administrative Agent, Borrower shall immediately cause any such liens or other
matters to be satisfied or released, of record, or bonded around and removed
from the Project encumbered thereby or affirmatively insured over by the Title
Company to Administrative Agent's satisfaction, or shall make other arrangements
with respect to the discharge thereof and the releases thereof from the Project
encumbered thereby as are acceptable to Administrative Agent, in its reasonable
discretion.
(b)    No Default or Event of Default has occurred, and no Default or Event of
Default will result from the making of the Advance.
(c)    As of the date of each Advance, no suit or proceeding at law or in
equity, and no investigation or proceeding of any governmental body, has been
instituted or, to the knowledge of Borrower, has been threatened, which in
either case would substantially, negatively affect the condition or business
operations of Borrower or the Project.
(d)    [Intentionally deleted].
(e)    To Borrower's knowledge, no litigation, arbitration or governmental
investigation or proceeding is pending, or to each Borrower's knowledge,
threatened in writing, against any Borrower or affecting the operations of any
Borrower which, if adversely determined to any Borrower, would constitute a
Material Adverse Change.
(f)    The Projects, the Improvements, to the extent then constructed, nor any
part thereof has been materially damaged, destroyed, condemned or threatened
with any material condemnation.
(g)    No Lien or notice of intent to file a Lien for work or services performed
in or on any Project or any materials or equipment delivered thereto, or any
other Lien (including, without limitation, any mortgage, deed of trust, judgment
lien or other lien), has been filed or recorded against any Project or delivered
to any Borrower, the Title Company or Administrative Agent, unless all such
Liens are discharged or bonded over and removed from title to each of such
Projects to the reasonable satisfaction of Administrative Agent.
(h)    No stop payment notice in connection with the Loan has been served on
Administrative Agent or any Lender unless the stop payment notice is discharged
or if the stop payment notice is bonded, an appropriate counter bond or
equivalent reasonably acceptable to Administrative Agent and the applicable
Lenders is filed and/or recorded in accordance with applicable law so as to
remove and discharge any and all such stop payment notices.
Notwithstanding anything stated to the contrary in this Article III, Article IV
below, or elsewhere in this Agreement, the initial funding of the Loan and/or
recordation of the Security Instruments shall be deemed a confirmation by
Administrative Agent and the Lenders that all conditions precedent to the
funding of the initial Advance as set forth in this Article III have been
satisfied or waived for all purposes, including for purposes of making of any
additional


-41-



--------------------------------------------------------------------------------





Advances under Article IV (except as otherwise expressly reserved by
Administrative Agent in a writing delivered to Borrower prior to the closing of
the Loan).
ARTICLE IV
ADVANCES
Section 4.1    General.
(a)    The Loan proceeds will be advanced by the Lenders for the benefit of
Borrowers in accordance with the terms and conditions set forth in this
Agreement. All monies advanced by a Lender with respect to a Project will
constitute a loan made by such Lender to Borrowers under this Agreement,
evidenced by a Note and secured by the Security Instruments and all other
collateral for the Loan, and interest will be computed thereon, as prescribed by
this Agreement, from the date Lender makes, or is deemed to have made, the
Advance.
(b)    Upon receipt of a request for an Advance, Administrative Agent will send
a copy thereof by facsimile to each other Lender and will otherwise notify each
Lender of the proposed disbursement and the proposed date of funding (the
"Funding Date"). Each Lender will make available to Administrative Agent (or the
funding bank designated by Administrative Agent) the amount of such Lender's Pro
Rata Share of such disbursement by wire transfer in immediately available funds
by 11:00 a.m. Pacific time on the Funding Date.
(c)    Unless a Lender notifies Administrative Agent on the Business Day
immediately preceding the Funding Date that it will not intend to make its Pro
Rata Share of any Advance, Administrative Agent may assume that such amount
available to Administrative Agent on such date, and Administrative Agent may,
but will not be obligated to, make available to Borrowers a corresponding amount
in reliance upon such assumption. If such Lender has not in fact made such
payment to Administrative Agent, then the applicable Lender and Borrowers
(jointly and severally as to themselves, and severally as to the applicable
Lender) agree to repay to Administrative Agent, on demand, the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by
Administrative Agent until the date Administrative Agent recovers such amount at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) with respect to Borrowers, a
rate per annum equal to the interest rate applicable to the relevant Advance. If
such Lender pays such amount to Administrative Agent, then such amount will
constitute such Lender's Pro Rata Share of such Advance.
(d)    Nothing in this Section 4.1 will be deemed to relieve any Lender of its
obligation hereunder to make its Pro Rata Share of an Advance on any Funding
Date, nor will Administrative Agent or any Lender be responsible for the failure
of any other Lender to perform its obligations to make any Advances hereunder,
and the Commitment of any Lender will not be increased or decreased as a result
of the failure by any other Lender to perform its obligation to make a
disbursement.


-42-



--------------------------------------------------------------------------------





(e)    In no event shall Administrative Agent and the Lenders have any
obligation to make any Advance if the requested Advance, plus the sum of all
outstanding previous Advances, would exceed the then existing Availability
Amount.
Section 4.2    No Waiver. No Advance will constitute a waiver of any condition
precedent to the obligation of any Lender to make any further Advance, or
preclude Administrative Agent or any Lender from thereafter declaring the
failure of Borrowers to satisfy any such condition precedent to be an Event of
Default. All conditions precedent to the obligations of the Lenders to make any
Advance are imposed hereby solely for the benefit of Administrative Agent and
the Lenders, and no other party may require satisfaction of any such condition
precedent or will be entitled to assume that any Lender will make or refuse to
make any Advance in the absence of strict compliance with such condition
precedent. Administrative Agent may waive any requirement of this Agreement for
any Advance.
Section 4.3    Advances of Sums Due to Lenders. Any advance of proceeds of the
Loan made by Lenders under this Section 4.3 will not: (i) relieve any Borrower
from its obligation to make any payments required hereunder or under the other
Loan Documents; (ii) cure any Default or Event of Default; or (iii) serve as a
waiver of any of any Borrower's obligations hereunder or under the other Loan
Documents.
Section 4.4    [Reserved.]
Section 4.5    Availability Amount. Notwithstanding any provision of this
Agreement to the contrary, Borrowers will at all times cause the outstanding
principal balance of the Loan not to exceed the Availability Amount, and the
Lenders will have no obligation to make any Advance of Loan proceeds if after
giving effect to the requested Advance the outstanding principal amount of the
Loan would exceed the Availability Amount. If, as of the end of any calendar
quarter, as determined by the quarterly reporting provided by Borrower pursuant
to the terms of Section 6.15, the outstanding principal balance of the Loan
exceeds the Availability Amount, Borrower shall pay down the Loan in compliance
with Section 6.32.
Section 4.6    Waiver of Disbursement Condition. The approval of any Advance
prior to fulfillment of one or more conditions thereof will not be construed as
a waiver of any condition, and Administrative Agent reserves the right to
require fulfillment of any and all conditions prior to approving any subsequent
Advance.
Section 4.7    All Advances Secured by Security Instruments. It is expressly
agreed that any Advances made by the Lenders, from time to time, for whatever
purposes, no matter to whom made, will, as and when made, be deemed authorized
by Borrowers and made pursuant to this Agreement, and will become and remain
secured by the Security Instruments and all other collateral for the Loan and
considered part of the obligations secured thereby. These provisions will apply
whether or not Administrative Agent or any Lender approves or denies any
Advance, and whether or not Administrative Agent or any Lender has approved an
Advance, or a Default or an Event of Default has occurred.


-43-



--------------------------------------------------------------------------------





ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each Borrower represents, warrants and covenants to Administrative Agent and
each Lender that:
Section 5.1    Borrowers' and Guarantor's Formation and Powers.
(a)    Each Borrower is a Delaware limited liability company duly organized,
validly existing and in good standing under the laws of the Delaware, and is
qualified and authorized to do business in all jurisdictions in which the
conduct of its business and affairs requires it to be so qualified. Borrowers
have all power, authority, permits, consents, authorizations and licenses
necessary to carry on their respective business, to construct, renovate, equip,
own and operate the applicable Projects and to execute, deliver and perform
their respective obligations under this Agreement and the other Loan Documents;
all consents necessary to authorize the execution, delivery and performance of
this Agreement and the other Loan Documents have been duly adopted and are in
full force and effect; and this Agreement and the other Loan Documents have been
duly executed and delivered by Borrowers. Borrowers use no trade names other
than their actual names.
(b)    Guarantor is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware, and is qualified
and authorized to do business in all jurisdictions in which the conduct of its
business and affairs requires it to be so qualified. Guarantor has all power,
authority, permits, consents, authorizations and licenses necessary to carry on
its business, to own limited liability company interests in Borrowers (or their
members), and to execute, deliver and perform its obligations under the
Guaranties, the Indemnity and any other Loan Document to which it is a party;
all consents necessary to authorize the execution, delivery and performance of
the Guaranties, the Indemnity and the other Loan Documents to which it is a
party have been duly adopted and are in full force and effect; and the
Guaranties, the Indemnity and the other Loan Documents to which it is a party
have been duly executed and delivered by Guarantor.
Section 5.2    Authority.
(a)    The execution, delivery and performance by Borrowers of this Agreement
and other Loan Documents to which each Borrower is a party have been duly
authorized by all necessary action of the governors, managers, members,
partners, shareholders, officers and directors, as applicable, of each Borrower,
and do not and will not (i) require any additional consent or approval of the
members of any Borrower, (ii) violate any provision of any Laws (including
Regulation U of the Board of Governors of the Federal Reserve System), order,
writ, judgment, injunction, decree, determination or award presently in effect
having applicability to any Borrower or of any Borrower's Organizational
Documents, (iii) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other agreement, lease or
instrument to which any Borrower is a party or by which it or its properties may
be bound or affected, or (iv) result in or require the creation or imposition of
any Security Interest in any of


-44-



--------------------------------------------------------------------------------





its properties pursuant to the provisions of any agreement or other document
binding upon or applicable to any Borrower or any of its properties, except
pursuant to the Loan Documents.
(b)    The execution, delivery and performance by Guarantor of the Guaranties,
the Indemnity and other Loan Documents to which Guarantor is a party have been
duly authorized by all necessary action of the members of Guarantor, and do not
and will not (i) require any additional consent or approval of the members of
Guarantor, (ii) violate any provision of any Laws (including Regulation U of the
Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to Guarantor or of Guarantor's Organizational Documents, (iii)
result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which Guarantor
is a party or by which it or its properties may be bound or affected, or (iv)
result in or require the creation or imposition of any Security Interest in any
of its properties pursuant to the provisions of any agreement or other document
binding upon or applicable to Guarantor or any of its properties, except
pursuant to the Loan Documents.
Section 5.3    No Approvals. To Borrowers' knowledge, no authorization, consent,
approval, license, exemption of or filing or registration with any Governmental
Authority, domestic or foreign, is or will be necessary for the valid execution,
delivery or performance by Borrowers or Guarantor of this Agreement, the Notes,
or any other Loan Documents to which any Borrower or Guarantor is a party.
Section 5.4    Legal and Valid Obligations. This Agreement, the Notes, the
Indemnity, the Guaranties and the other Loan Documents to which any Borrower or
Guarantor is a party constitute the legal, valid and binding obligations of each
Borrower and Guarantor, enforceable against each Borrower and Guarantor in
accordance with their respective terms, subject to, and except as may be limited
by, bankruptcy and insolvency laws and other laws generally affecting the
enforceability of creditor's rights generally and subject to limitations on the
availability of equitable remedies.
Section 5.5    Litigation. To the knowledge of each Borrower, there are no
actions, suits or proceedings pending or threatened in writing against any
Borrower, Guarantor or affecting any of the Projects, at law or in equity or
before any Governmental Authority, domestic or foreign, which contests the
validity or enforceability of this Agreement or any of the other Loan Documents
or the transactions contemplated hereby. To the knowledge of each Borrower, no
Borrower nor Guarantor is in default with respect to any final judgment, writ,
injunction, decree, rule or regulations of any Governmental Authority, domestic
or foreign.
Section 5.6    Title. To Borrower's knowledge, Borrowers have good, marketable
and insurable fee simple title to the Land and to the rest of the Projects,
subject to no lien, charge, mortgage, deed of trust, restriction or encumbrance,
except Permitted Encumbrances. To Borrower's knowledge and except as disclosed
in the title reports for the Properties delivered to Administrative Agent prior
to the Closing Date there are no mechanics', materialman's or other similar
Liens which have been filed for work, labor or materials affecting any Project
which are or may be Liens prior to, or equal or subordinate to, the Liens
created by the Loan Documents.


-45-



--------------------------------------------------------------------------------





Section 5.7    Defects and Hazards. To Borrowers' knowledge, no Borrower knows
of any defects, facts or conditions affecting any Project that would make it
unsuitable for the use contemplated hereunder or of any abnormal hazards
(including soils and groundwater contamination, earth movement or slippage)
affecting any Project.
Section 5.8    Payment of Taxes.
(a)    There have been filed all federal, state and local tax returns with
respect to each Borrower and Guarantor and their respective direct and indirect
business operations which are required to be filed. If applicable, Borrowers and
Guarantor have paid or caused to be paid to the respective taxing authorities
all taxes as shown on such returns or on any assessments received by it to the
extent that such taxes have become due.
(b)    To Borrowers' knowledge, all transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid under
applicable Laws in connection with the transfer of each Project to a Borrower
have been paid or are being paid simultaneously herewith. To Borrowers'
knowledge, all mortgage, mortgage recording, stamp, intangible or other similar
tax required to be paid under applicable Laws in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement of any of
the Loan Documents, including the Security Instrument, have been paid or are
being paid simultaneously herewith. To Borrowers' knowledge, all taxes and
governmental assessments due and owing in respect of each Project have been paid
(or will be paid) prior to delinquency, or an escrow of funds in an amount
sufficient to cover such payments has been established hereunder or are insured
against by the Title Policy. To Borrowers' knowledge, (i) there are no pending
or proposed special or other assessments for public improvements or otherwise
affecting any Project, (ii) nor are there any contemplated improvements to any
Project that may result in such special or other assessments.
Section 5.9    Agreements.
(a)    To each Borrower's knowledge, no Borrower is in default with respect to
any order or decree of any court or any order, regulation or demand of any
Governmental Authority. Each Borrower's Organizational Documents are in full
force and effect. To each Borrower's knowledge, no Borrower is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which such Borrower is a
party, the effect of which default would constitute a Material Adverse Change as
to such Borrower.
(b)    To Guarantor's knowledge, Guarantor is not in default with respect to any
order or decree of any court or any order, regulation or demand of any
Governmental Authority. Guarantor's Organizational Documents are in full force
and effect. Guarantor is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which Guarantor is a party, the effect of which
default would constitute a Material Adverse Change as to Guarantor.
Section 5.10    No Defaults under Loan Documents or Other Agreements. No Default
or Event of Default has occurred, and no default or event of default exists
under any other


-46-



--------------------------------------------------------------------------------





document to which any Borrower is a party which relates to the ownership,
occupancy, use, development, construction, renovation or management of the
Project. No Borrower is in default in the payment of the principal or interest
on any of its Indebtedness for borrowed money beyond any notice or cure periods.
No Borrower is obligated for the payment of any commission or other fee with
respect to the purchase of the Land and Improvements, or if any Borrower is so
obligated, such commission or other fee has been paid in full.
Section 5.11    Boundary Lines; Conformance with Governmental Requirements and
Restrictions; Utilities.
(a)    Except as specifically disclosed on the survey(s) delivered to
Administrative Agent, the exterior lines of the Improvements for each Project
are, and at all times will be, within the boundary lines of the Land for each
Project and in compliance with all applicable setback requirements. Borrowers
and each Project, including the Improvements for each Project are, and at all
times will be, in compliance (in all material respects) with all Governmental
Requirements, all covenants encumbering the Land for each Project and all
Leases. To Borrowers' knowledge and except as disclosed in any zoning reports
obtained by Administrative Agent (if any), Borrowers have obtained all permits
which are necessary for operating the Improvements for each Project in
accordance with all applicable Laws, including building, environmental,
subdivision, land use and zoning laws.
(b)    Telephone services, gas, electric power, storm sewers, sanitary sewer and
water facilities are available to the boundaries of each Project, adequate to
serve such Project and not subject to any conditions (other than normal charges
to the utility supplier) which would limit the use of such utilities. All
streets and easements necessary for operation of each Project are available to
the boundaries of such Project.
Section 5.12    Personal Property. Each Borrower, as applicable, is now and will
continue to be the sole owner of the Equipment and the Equipment is and will be
free from any lien, security interest or other adverse claim of any kind
whatsoever, except for liens or security interests in favor of Administrative
Agent, for the benefit of itself and the Lenders, the interest of a lessor
pursuant to a lease of personal property approved by Administrative Agent, in
Administrative Agent's sole discretion, or liens or security interests otherwise
approved by Administrative Agent in Administrative Agent's sole discretion.
Section 5.13    Condemnation. To Borrowers' knowledge, no condemnation
proceeding or moratorium is pending or threatened against any Project.
Section 5.14    Separate Lots. The Land for each Project is comprised of 1 or
more parcels which constitute legal lots and separate tax lots and do not
constitute a portion of any other tax lot not a part of such Land.
Section 5.15    Federal Reserve Regulations. No portion of the Loan hereunder
will be used to purchase or carry any "margin stock" as defined in Regulation U
of the Board of Governors of the Federal Reserve System of the United States or
for the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might constitute this transaction a "purpose credit" within the


-47-



--------------------------------------------------------------------------------





meaning of said Regulation U. To Borrowers' knowledge, no portion of the Loan
hereunder will be used for any purpose that violates, or which is inconsistent
with, the provisions of Regulation X of the Board of Governors of the Federal
Reserve System or any other regulation of said Board of Governors.
Section 5.16    Investment Company Act. No Borrower is subject to regulation
under the Investment Company Act of 1940, the Federal Power Act, the Public
Utility Holding Company Act of 1935, the Interstate Commerce Act, or any federal
or state statute or regulation limiting its ability to incur indebtedness for
money borrowed.
Section 5.17    Unregistered Securities. No Borrower has: (a) issued any
unregistered securities in violation of the registration requirements of Section
5 of the Securities Act of 1933, as amended, or any other law; or (b) violated
any rule, regulation or requirement under the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended, in either case
where the effect of such violation would constitute a Material Adverse Change as
to Borrower.
Section 5.18    Accuracy of Information.
(a)    To Borrowers' knowledge (provided such "knowledge" qualifier shall not
apply to any financial statements or other financial information), all factual
information heretofore or herewith delivered by or on behalf of any Borrower and
Guarantor to Administrative Agent or any Lender, including financial statements
and other financial information, for purposes of or in connection with this
Agreement or any transaction contemplated hereby is true and accurate in every
material respect on the date as of which such information is dated or certified
and no such information contains any material misstatement of fact or (as to the
financial statements or other financial information only) omits to state a
material fact or any fact necessary to make the statements contained therein not
misleading (in any material respect) as of such date. To the best of each
Borrower's knowledge, there has been no change in any condition, fact,
circumstance or event that would make the financial statements, rent rolls,
reports, certificates or other documents submitted in connection with the Loan
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise result in a Material Adverse Change.
(b)    As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all material respects.
Section 5.19    ERISA Compliance. No Borrower has adopted a Pension Plan. No
Borrower is an "employee benefit plan," as defined in Section 3(3) of ERISA,
subject to Title I of ERISA. None of the assets of any Borrower constitutes, by
virtue of the application of 29 C.F.R. Section 2510.3-101(f) as modified by
Section 3(42) of ERISA, "plan assets" of one or more such plans within the
meaning of 29 C.F.R. Section 2510.3-101. No Borrower nor any Related Party is a
"governmental plan" within the meaning of Section 3(32) of ERISA. Transactions
by or with any Borrower are not subject to state statutes regulating investment
of, and fiduciary obligations with respect to, governmental plans.
Section 5.20    Consents. To the extent that any franchises, licenses, permits,
certificates, authorizations, approvals or consents from any Governmental
Authority, domestic or foreign, are


-48-



--------------------------------------------------------------------------------





material to the present conduct of the business and operations of any Borrower
or are required for the acquisition, ownership, operation or maintenance by any
Borrower of its Project, operates or maintains or the present conduct of its
businesses and operations, such franchises, licenses, permits, certificates,
authorizations, approvals and consents have been validly granted, are in full
force and effect and constitute valid and sufficient authorization therefor.
Section 5.21    Reserved.
Section 5.22    Anti-Corruption Laws; Sanctions. Borrowers, Guarantor and their
respective Affiliates and, to the knowledge of Borrowers and Guarantor, their
respective officers, employees and directors are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. KBS
Capital Advisors (which is the investment advisor to Borrowers) has implemented
and maintains in effect for itself and its respective Subsidiaries policies and
procedures to ensure compliance with Anti-Corruption Laws and applicable
Sanctions. None of Borrowers, Guarantor, or, to the knowledge of Borrowers and
Guarantor, any of their respective Affiliates, directors, officers, or employees
is a Sanctioned Person.
Section 5.23    Subsidiaries. No Borrower has any Subsidiaries.
Section 5.24    Leases. Except as set forth in Exhibit L, there is no Lease in
effect relating to any Project. To Borrowers' knowledge, Borrowers have
delivered to Administrative Agent true, correct and complete (in all material
respects) copies of all Leases, if any, currently affecting any Project, and
there are no oral agreements. Each Lease constitutes the legal, valid and
binding obligation of a Borrower and the lessee thereunder, except as disclosed
to Administrative Agent in writing, to Borrower's knowledge, is in full force
and effect and is enforceable in accordance with its terms except as may be
limited by bankruptcy and insolvency laws and other laws generally affecting the
enforceability of creditors’ rights generally and subject to limitations on the
availability of equitable remedies. To Borrowers' knowledge, there are no
defaults with respect to any such Leases.
Section 5.25    Property Management Agreements. Borrowers have delivered to
Administrative Agent a true, correct and complete (in all material respects)
copy of each Property Management Agreement for the Initial Projects. To
Borrowers' knowledge, (i) such Property Management Agreements are unmodified and
in full force and effect, and (ii) Borrowers are not in default of, nor to each
Borrower's knowledge is any other party to its respective Property Management
Agreement in default, of such Agreement.
Section 5.26    Alterations.
(a)    Borrowers will provide notice in connection with any alterations to any
Improvements for any Project which are structural in nature and the cost of
which (including any related alteration, improvement or replacement) is
reasonably anticipated to exceed the Alteration Threshold (a "Material
Alteration").
(b)    Upon substantial completion of any Material Alteration, Borrowers will be
required, upon Administrative Agent's request, to provide evidence reasonably
satisfactory to Administrative Agent that (i) such Material Alteration was
constructed in accordance with applicable Governmental Requirements, (ii) all
contractors, subcontractors, materialmen and


-49-



--------------------------------------------------------------------------------





professionals who provided work, materials, equipment or services in connection
with such Material Alteration have been paid in full and have delivered
unconditional releases of Liens, and (iii) all licenses and permits reasonably
necessary for the use, operation and occupancy of such Material Alteration
(other than those which depend on the performance of tenant improvement work)
have been issued.
Section 5.27    Solvency. All Borrowers and Guarantor are and will remain
solvent after giving effect to all borrowings and guaranties contemplated in the
Loan Documents.
Section 5.28    Ownership and Control of Borrowers. As of the Closing Date, the
direct and indirect owners of each Borrower are set forth on Exhibits G-1 and
G-5 attached hereto, respectively.
Section 5.29    Brokers. No Borrower nor any Affiliate of any Borrower has dealt
with any financial advisors, brokers, underwriters, placement agents, agents or
finders in connection with the transactions contemplated by this Agreement.
Section 5.30    Use of Loan Proceeds. The proceeds of the Loan shall be used
only for the purposes specified in this Agreement.
Section 5.31    Purchase Options. To Borrower’s knowledge, as of the Closing
Date, no part of any Project is subject to any purchase options, rights of first
refusal or other similar rights in favor of any Person except as expressly
disclosed in writing, to Administrative Agent (including the Title Policy and
any approved or deemed approved Leases).
Section 5.32    FIRPTA. No Borrower, Guarantor nor any Related Party nor any
holder of any legal or beneficial interest therein is held, directly or
indirectly, by a "foreign corporation", "foreign partnership", "foreign trust",
"foreign estate", "affiliate" of a "foreign person" or a "United States
intermediary" of a "foreign person" within the meaning of the Code Sections 897,
1445, or 7701, the Foreign Investments in Real Property Act of 1980, the
International Investment and Trade Services Survey Act, the Agricultural Foreign
Investment Disclosure Act of 1978, or the regulations promulgated pursuant to
such Acts or any amendments to such Acts.
Section 5.33    Eligible Contract Participant. Guarantor is, as of the date of
the execution of the Guaranty, and will be on each date that any Borrower enters
into a Lender-Provided Swap Transaction, an "eligible contract participant" as
defined in the Commodity Exchange Act.
Section 5.34    EEA Financial Institution. No Borrower nor Guarantor is an EEA
Financial Institution.
THE WARRANTIES AND REPRESENTATIONS IN THIS ARTICLE V, AND ANY ADDITIONAL
WARRANTIES AND REPRESENTATIONS CONTAINED HEREIN AND IN THE OTHER LOAN DOCUMENTS,
SHALL BE DEEMED TO HAVE BEEN RENEWED AND RESTATED BY BORROWERS EACH TIME
BORROWERS SUBMIT A REQUEST FOR AN ADDITIONAL ADVANCE TO AGENT OR DELIVERS A
QUARTERLY CERTIFICATE TO AGENT PURSUANT TO SECTION 6.15, SUBJECT TO THE


-50-



--------------------------------------------------------------------------------





QUALIFICATIONS AS TO SUCH REPRESENTATIONS AND WARRANTIES CONTAINED THEREIN
(PROVIDED, FOR PURPOSES OF CLARIFICATION, THIS SHALL IN NO EVENT PREVENT
ADMINISTRATIVE AGENT AND LENDERS FROM EXERCISING THEIR RIGHTS AND REMEDIES UNDER
THIS AGREEMENT IN ACCORDANCE WITH SECTION 8.2 OF THIS AGREEMENT IF AT ANY TIME
ADMINISTRATIVE AGENT OR LENDERS DETERMINE THAT A REPRESENTATION OR WARRANTY IS
NOT TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS).
ARTICLE VI
COVENANTS OF BORROWERS
While this Agreement is in effect, and until the Lenders have been paid in full
the principal of and interest on all Advances, and all other sums, made by
Administrative Agent and/or the Lenders hereunder and under the other Loan
Documents, Borrowers agree to comply with, observe and keep the following
covenants and agreements:
Section 6.1    Responsibility for Improvements. As of the Closing Date, no
construction/renovation work or other work which could give rise to mechanics'
liens rights with respect to the Improvements has not been paid prior to
delinquency.
Section 6.2     [Intentionally Deleted].
Section 6.3    Title to the Projects. Borrowers will warrant and defend the
validity and priority of the Lien of the Security Instrument on each Project
against the claims of all Persons whomsoever, subject only to Permitted
Encumbrances.
Section 6.4    Using Loan Proceeds.
(a)    Subject to the terms and conditions of Article IV, Borrowers must use the
Loan proceeds for the acquisition of each Project in accordance with the terms
and conditions of this Agreement, and for the other purposes specified in
Section 2.1(e).
(b)    Borrowers will not request any Advance, and will not use, and Borrowers
will use their commercially reasonable efforts that their respective Affiliates
and each of their respective directors, officers, and employees shall not use,
the proceeds of any Advance in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws. Borrowers will not,
directly or indirectly, knowingly use the proceeds of the Advances, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, (i) to fund any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Advances, whether as underwriter,
advisor, investor, or otherwise).
Section 6.5    Keeping of Records. Borrowers must set up and maintain accurate
and complete books, accounts and records pertaining to the Project in a manner
reasonably


-51-



--------------------------------------------------------------------------------





acceptable to Administrative Agent. Borrowers will permit representatives of
Administrative Agent to have free access to and to inspect and copy such books,
records and contracts of Borrowers and to inspect the Project and to discuss
Borrowers' affairs, finances and accounts with any of its principal officers,
all at such times and as often as may reasonably be requested (and upon
reasonable notice to Borrowers). Any such inspection by Administrative Agent is
for the sole benefit and protection of Administrative Agent and the Lenders, and
Administrative Agent has no obligation to disclose the results thereof to
Borrowers or to any third party (other than the Lenders pursuant to this
Agreement).
Section 6.6    Providing Updated Surveys. If required by Administrative Agent,
upon request of Administrative Agent, upon an Event of Default, Borrowers must
deliver to Administrative Agent, at Borrowers' cost and expense, 1 copy of a
Survey for each Project, certifying that the Improvements are constructed within
the property lines of the Land, do not encroach upon any easement affecting the
Land and do comply with all applicable Governmental Requirements relating to the
location of Improvements, along with an endorsement to the Title Policy bringing
forth the effective date thereof to the date of said Survey without exception
therefor, if applicable.
Section 6.7    Property Management Agreement. Borrowers will at all times employ
a Property Manager for the Land and the Improvements and will not amend or
modify (in any material respect) or terminate the Property Management Agreement
without the prior written consent of Administrative Agent (which consent shall
not be withheld, conditioned or delayed unreasonably). Administrative Agent will
have the right to require Borrowers to replace the Property Manager with a
Person approved by the Required Lenders: (a) upon the occurrence of an Event of
Default, or (b) upon the occurrence of a default by the Property Manager under
the Property Management Agreement beyond all applicable notice, grace or cure
periods. Borrowers shall have the right to enter into a new Property Management
Agreement with a "pre-approved" Property Manager without the Administrative
Agent's consent, provided that such Borrower will provide a copy of such new
Property Management Agreement to the Administrative Agent promptly following
execution.
Section 6.8    Maintaining Insurance Coverage. Borrowers must maintain, or cause
to be maintained, in full force and effect (and must deliver to Administrative
Agent copies of), insurance coverages complying with the provisions of Exhibit H
attached hereto, in form and substance satisfactory to Administrative Agent.
Section 6.9    Transferring, Conveying or Encumbering the Land, Equipment,
Improvements or Interests in Borrowers; Change of Control.
(a)    Except as expressly permitted in this Agreement or any other Loan
Documents (including, without limitation, this Section 6.9(a)), Borrowers may
not voluntarily, involuntarily or by operation of law agree to, cause, suffer or
permit: (i) any Change of Control; (ii) any sale, transfer, lease, encumbrance,
pledge or conveyance of any legal or beneficial interest of any Borrower in the
Land, the Improvements or the Equipment; or (iii) any mortgage, pledge,
encumbrance or Liens to be outstanding against the Land, the Improvements or the
Equipment or any portion thereof, or any security interest to exist therein,
except (A) as created by the Security Instrument and the other Loan Documents
which secure the Notes, (B) Permitted Encumbrances,


-52-



--------------------------------------------------------------------------------





and (C) Leases approved or deemed approved by Administrative Agent (to the
extent such approval is required) and Leases not requiring Administrative
Agent's approval. Consent by Administrative Agent to one transfer will not be
deemed to be a waiver of the right to require consent to future or successive
transfers. Notwithstanding anything stated to the contrary in this Agreement or
in any of the other Loan Documents, any transfers (or the pledge or encumbrance
) of equity interests or other interests in KBSIII REIT ACQUISITION I, LLC,
KBSIII REIT ACQUISITION IV, LLC, KBSIII REIT ACQUISITION V, LLC, and KBSIII REIT
ACQUISITION XXVII, LLC, or in any of the direct or indirect owners of KBSIII
REIT ACQUISITION I, LLC, KBSIII REIT ACQUISITION IV, LLC, KBSIII REIT
ACQUISITION V, LLC, and KBSIII REIT (including, without limitation, KBS REIT
PROPERTIES III, LLC, KBS LIMITED PARTNERSHIP III or KBS REAL ESTATE INVESTMENT
TRUST III, INC.) shall not be prohibited (and shall be expressly permitted)
provided that KBS REAL ESTATE INVESTMENT TRUST III, INC. continues to own,
either directly or indirectly, 100% of the ownership interests in each Borrower.
(b)    No transfer, conveyance, lease, sale or other disposition will relieve
any Borrower from personal liability for its obligations hereunder or under the
Notes, whether or not the transferee assumes the Security Instrument. 
Administrative Agent may, without notice to Borrowers, deal with any successor
owner of all or any portion of the Land, the Improvements or the Equipment in
the same manner as with Borrowers, without in any way discharging the liability
of any Borrower hereunder or under the Notes.
Section 6.10    Required Minimum Non-Revolving Portion Funded Amount. The
outstanding principal balance of the Non-Revolving Portion shall at all times be
at least equal to fifty percent (50%) of the then Aggregate Commitment. However,
should at any time the principal balance of the Non-Revolving Portion be less
than fifty percent (50%) of the then applicable Aggregate Commitment, Borrowers
may, at Borrower's option, within thirty (30) days of written demand by Agent,
permanently cancel any unfunded portions of the Aggregate Commitment in order to
satisfy this requirement; provided further, however, the Borrowers shall be
required, within ten (10) days of written demand by Administrative Agent, to pay
down the total outstanding principal balance of the Loan to the extent that it
exceeds the reduced Aggregate Commitment so that the principal balance never
exceeds the then applicable Aggregate Commitment.
Section 6.11    Updated Appraisals. Borrowers agree that Administrative Agent
has the right to obtain updated Appraisals of the Projects prepared by an
appraiser in accordance with the Required Appraisal Standard. Borrowers will pay
for each such updated Appraisal if: (a) an Event of Default has occurred, and is
continuing, (b) to the extent expressly requested by Borrowers (in their sole
discretion) pursuant to the terms of the Loan Documents and (c) Administrative
Agent determines in its reasonable discretion that such an updated appraisal is
required in connection with any casualty or condemnation affecting the Project
or required under any laws or regulations applicable to Administrative Agent
(but not more frequently than once in any six month period). Borrowers will
reasonably cooperate with Administrative Agent and the appraiser in obtaining
the reasonably necessary information (to the extent available to Borrowers) to
prepare each such updated Appraisal, and, if Borrowers are required to pay for
each such updated Appraisal, Borrowers must reimburse Administrative Agent for
each such


-53-



--------------------------------------------------------------------------------





updated Appraisal within 15 Business Days of any Borrower's receipt of an
invoice from Administrative Agent.
Section 6.12    Inspections. Borrowers agree that Administrative Agent, the
Title Company, consultants as Administrative Agent may require and their
representatives will have access to the Projects at all reasonable times and
upon not less than twenty four (24) hours prior notice, and shall have the right
to enter any Project and to conduct such inspections thereof at their sole cost
and expense, and subject to the rights of tenants under their leases, provided
if an Event of Default exists, such inspection shall be at Borrower's expense,
as they shall deem necessary or desirable for the protection of the interests of
Administrative Agent and the Lenders.
Section 6.13    Guarantor Financial Covenants. Borrowers will cause Guarantor to
at all times maintain and comply with the financial covenants and other
covenants set forth in the Guaranties.
Section 6.14    [Reserved.]
Section 6.15    Reporting Requirements.
(a)    Commencing with the calendar quarter ending on December 31, 2018,
Borrowers must deliver and, as appropriate, cause Guarantor to deliver to
Administrative Agent the following:
REPORTING PARTY
REQUIRED STATEMENT
TO BE RECEIVED BY
1. Borrowers
Quarterly (i) rent roll, (ii) Operating Statement for the Projects (to be
prepared and certified by Borrowers) and (iii) quarterly unaudited financials
for Borrower.
Within sixty (60) days of the end of each 1st, 2nd and 3rd calendar quarter,
except 120 days after each calendar quarter ending on December 31st during the
term of the Loan; or upon request by Lender (not more than once per month)
2. Borrowers
Quarterly calculation of the Availability Amount and the Borrowing Base Amount.
Within sixty (60) days of the end of each calendar quarter during the term of
the Loan
3. Borrowers
An annual Operating Budget and Business Plan for the Project
Within one hundred twenty (120) days of the end of each Fiscal Year
4. Guarantor
Unaudited financial statements for Guarantor including balance sheets, income
statements, a statement of cash flow and supporting schedules reasonably
requested by
Within one hundred twenty (120) days of the end of each calendar year during the
term of the Loan



-54-



--------------------------------------------------------------------------------





REPORTING PARTY
REQUIRED STATEMENT
TO BE RECEIVED BY
 
Administrative Agent. Such financial statements will be accompanied by a real
estate-owned schedule (with bank statements and any other documentation
reasonably satisfactory to Administrative Agent to support the financial
covenant calculations set forth in the Guaranties). Notwithstanding the
foregoing, if the KBS Real Estate Investment Trust III, Inc. ("Parent REIT") no
longer files a 10-K Form (the "10-K Form") or a 10-Q Form (the "10-Q Form") with
the U.S. Securities and Exchange Commission, the Guarantor or Parent REIT shall
during any such time thereafter be required to provide annual audited (by a
third-party certified public accountant satisfactory to Agent) financial
statements and quarterly unaudited financial statements.
 
5. Guarantor
Quarterly Financial Covenant Compliance Certificate (with bank statements and
any other documentation reasonably satisfactory to Administrative Agent to
support the financial covenant calculations set forth in the Guaranties).
Within sixty (60) days of the end of each fiscal quarter during the term of the
Loan, provided, however, for the last quarter of the Fiscal Year, such
Certificate may be delivered with the annual financial statement



(b)    From time to time, with reasonable promptness, Borrowers and Guarantor
must deliver (i) to Administrative Agent such further information regarding the
business, affairs and financial condition of each Borrower or any Guarantor as
Administrative Agent or any Lender may reasonably request or (ii) information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable "know your customer" requirements
under the PATRIOT Act or other applicable anti-money laundering laws From time
to time, with reasonable promptness, each Borrower and Guarantor must deliver to
Administrative Agent such further information regarding the business, affairs
and financial condition of such Borrower or any Guarantor as Administrative
Agent or any Lender may reasonably request.


-55-



--------------------------------------------------------------------------------





Section 6.16    Taxes and Claims. Borrowers must pay and discharge all taxes,
prior to delinquency, assessments and other governmental charges upon the
Improvements, as well as all claims for labor and materials which, if unpaid,
might become a lien or charge upon the Improvements; provided, however, that
Borrowers may contest the amount, validity and/or applicability of any of the
foregoing which is being contested in good faith and by proper proceedings, and
in strict accordance with the terms of the Security Instrument.
Section 6.17    Maintain Existence. Borrowers will (i) preserve and maintain,
and cause each Guarantor to preserve and maintain, such parties' existence
(i.e., shall not dissolve such entities or such party otherwise shall not cease
to exist) and (ii) preserve and maintain, and cause each Guarantor to preserve
and maintain, such parties’ rights and privileges in the jurisdiction of their
respective organization and qualify and remain qualified in each jurisdiction in
which such qualification is necessary in view of such parties' business and
operations.
Section 6.18    Compliance with Governmental Requirements. Borrowers must
promptly and faithfully comply with, conform to and obey all present and future
Governmental Requirements; provided, however, that Borrowers will have the
ability to contest any alleged failure to conform to or comply with such
Governmental Requirements so long as such obligations are diligently contested
by appropriate proceedings pursued in good faith and any penalties or other
adverse effect of its nonperformance are stayed or otherwise not in effect, or a
cash escrow deposit equal to all such contested payments and potential penalties
or other charges is established with Administrative Agent, as determined by
Administrative Agent in its discretion.
Section 6.19    Notice. Borrowers must give prompt written notice (and in any
event within 10 Business Days of obtaining knowledge of same) to Administrative
Agent of (to the extent known by Borrower): (a) any action or proceeding
instituted by or against any Borrower or any Guarantor in any federal or state
court or before any commission or other regulatory body, Federal, state or
local, foreign or domestic which, if adversely determined, could have a material
adverse effect on Borrower or Guarantor; or (b) any such proceedings that are
threatened in writing against any Borrower, or any Guarantor which, if adversely
determined, could have a material and adverse effect upon any Borrower's or any
Guarantor's businesses, operations, properties, assets, managements, natures of
ownership or conditions (financial or otherwise) or which would constitute an
event of default or a default under any other contract, instrument or agreement
to which any of them is a party or by or to which any of them or any of their
properties or assets may be bound or subject; or (c) any actions, proceedings or
notices materially adversely affecting any Project (or any portion thereof) or
Administrative Agent's interest therein or any zoning, building or other
municipal officers, offices or departments having jurisdiction with respect to
any Project or the leasing of it.
Section 6.20    No Other Debt. No Borrower will incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than the Loan, any Swap Transaction, trade debt and other expenditures
contemplated under this Agreement (including payment of taxes, insurance, tenant
improvements and capital expenditures) reasonably incurred in the ordinary
course of operating such Borrower's Project (all of which are debts which are
expressly permitted under the Loan Documents); provided that the foregoing shall
not be deemed to prohibit up to $1,000,000 in the aggregate at each Project
owing under equipment leases for


-56-



--------------------------------------------------------------------------------





equipment to be used by Borrowers in connection with the Projects; and provided
further, however, that in no case may such leased equipment be incorporated into
any Improvements as part of the structure thereof or otherwise installed as part
of any Improvements in such a way that the removal thereof would result in
material damage to such Improvements.
Section 6.21    Merger and Consolidation. No Borrower may merge or consolidate
into any Person or permit any other Person to merge into it, or acquire (in a
transaction analogous in purpose or effect to a consolidation or merger) all or
substantially all of the assets of any other Person.
Section 6.22    Loss of Note or other Loan Documents. Upon notice from a Lender
of the loss, theft, or destruction of a Note and if requested by Borrowers, upon
receipt of an affidavit of lost note and an indemnity from such Lender in the
form customarily given by institutional lenders, or in the case of mutilation of
a Note, upon surrender of such mutilated Note, Borrowers must make and deliver a
new note of like tenor in lieu of the then to be superseded Note. If any of the
other Loan Documents were lost or mutilated, Borrowers agree to execute and
deliver replacement Loan Documents in the same form of such Loan Document(s)
that were lost or mutilated.
Section 6.23    Project Accounts. Borrowers must maintain all Operating Accounts
with Administrative Agent.
Section 6.24    Fees and Expenses. Borrowers must pay all reasonable costs and
expenses of Administrative Agent and any Borrower in connection with the
Projects, the preparation, review and negotiation of the Loan Documents and the
making, underwriting, due diligence, closing, administration, review, amendment,
modification, extension, repayment and/or transfer, syndication and/or
distribution (including, without limitation, via DebtX and any other internet
service selected by Administrative Agent) of the Loan and the Loan Documents,
including the fees and expenses of Administrative Agent's attorneys, the fees
for Administrative Agent's internal review of the initial Appraisal and any
subsequent updates or additional appraisals, the fees for Administrative Agent's
internal review of the Environmental Report and/or any subsequent environmental
report or up-date thereto, the fees of Administrative Agent's other consultants,
the fees associated with the review of the insurance policies and coverages both
in connection with the closing and throughout the term of the Loan, appraisal
fees, costs of environmental studies and reports, title insurance costs, travel
costs and expenses, the cost of any loan brokerage fees, disbursement and
advance costs and expenses, the cost of any credit and/or audit investigations
(including any Troy reports), recording costs and fees, and all other costs and
expenses payable to third parties incurred by Administrative Agent, or any
Borrower in connection with the Loan. Such costs and expenses must be so paid by
Borrowers whether or not the Loan is fully advanced or disbursed. Borrowers
agree to pay and reimburse Administrative Agent and the Lenders within ten (10)
Business Days following written demand for all expenses paid or incurred by
Administrative Agent and/or any Lender (including reasonable fees and expenses
of legal counsel; provided, however, that Borrowers shall be obligated to pay
any Lender's legal fees only if such legal fees are incurred by such Lender as a
result of Borrowers' Event of Default) in connection with the collection and
enforcement of the Loan Documents, or any of them, or incurred in connection
with assessing and responding to any subpoena, garnishment or similar process
served on Administrative Agent and/or any Lender


-57-



--------------------------------------------------------------------------------





relating to any Borrower, any Collateral, Guarantor, any Loan Document or the
extensions of credit evidenced thereby. Borrowers agree to pay, and save
Administrative Agent and the Lenders harmless from all liability for, any
mortgage registration, mortgage recording, transfer, recording, stamp, like tax
or other charge due to any governmental entity, which may be payable with
respect to the execution or delivery of the Loan Documents. Borrowers agree to
indemnify Administrative Agent and each Lender harmless from any loss or expense
which may arise or be created by the acceptance of telephonic or other
instructions for making the Loan or disbursing the proceeds thereof except for
losses or expenses caused by the gross negligence or willful misconduct of the
party seeking indemnification. The obligations of Borrowers under this Section
will survive termination of this Agreement.
Section 6.25    Distributions.
(a)    If an Event of Default has occurred and is continuing, no Borrower will,
without the prior written consent of Required Lenders, make any distribution of
assets to any member in any Borrower, whether or not such a distribution is
permitted under the terms of such Borrower's limited liability company
agreement, including repayment of any loans made by a member in any Borrower to
such Borrower, return of capital contributions, distributions upon termination,
liquidation or dissolution of such Borrower or any development, property
management, accounting or other fees payable to a member in such Borrower
(unless any such fee has been approved by Required Lenders in writing).
(b)    No Borrower may at any time make a distribution of assets that would
cause the Loan to constitute an HVCRE loan. Notwithstanding the foregoing or
anything else to the contrary in this Agreement, Borrowers shall be entitled to
make distributions of assets so long as no Event of Default shall have occurred
and be continuing.
Section 6.26    Permits, Approvals and Licenses. Borrowers must promptly obtain
and comply with all necessary licenses, permits and approvals from and, must
satisfy within any applicable time periods required by or specified in any
Governmental Requirements, the requirements of, all governmental entities
necessary to operate the Improvements and must promptly deliver the same to
Administrative Agent upon its written request.
Section 6.27    Compliance with Laws; Anti-Money Laundering Laws.
(a)    Borrowers and Guarantor will, and will cause their respective
Subsidiaries and Affiliates to, comply in all material respects with all Laws to
which it may be subject including, without limitation, Anti-Corruption Laws and
applicable Sanctions. KBS Capital Advisors LLC will maintain in effect and
enforce policies and procedures designed to ensure compliance by Borrowers,
Guarantor, their respective Subsidiaries with Anti-Corruption Laws and
applicable Sanctions.
(b)    Borrowers and Guarantor will, and will cause their respective
Subsidiaries and Affiliates to, within 30 days of demand of same (or a longer
time period if reasonably necessary), provide such information and take such
actions as are reasonably requested by Administrative Agent or any Lender in
order to assist Administrative Agent and the Lenders in maintaining compliance
with anti-money laundering Laws.


-58-



--------------------------------------------------------------------------------





Section 6.28    Related Party Transactions. Except for the Property Management
Agreement, no Borrower may enter into, or be a party to, any contract or other
transaction with a Related Party without the prior written consent of
Administrative Agent and such contract or other transaction is an arm's-length
transaction.
Section 6.29    Lease Approval Rights. Except as specified below, Borrower shall
not enter into, amend or modify any lease covering any portion of any Project
without Administrative Agent's prior written consent, in Administrative Agent's
reasonable discretion, and shall furnish to Administrative Agent, upon
execution, a fully executed copy of each such lease entered into by Borrower,
together with all exhibits and attachments thereto and all amendments and
modifications thereof. For leases that require Administrative Agent approval,
Borrower shall provide Administrative Agent with a copy of the Letter of Intent
("LOI") for each proposed lease and, to the extent available, with financial
information on the proposed tenant to aid Administrative Agent in determining
whether it will consent thereto. Administrative Agent may declare any future
leases with key tenants at any Project to be prior or subordinate to the
Security Instrument encumbering such Project, at Administrative Agent's sole
option, and Borrower shall use commercially reasonable efforts to obtain SNDAs
to achieve such subordination. A proposed LOI shall be deemed approved by
Administrative Agent unless Administrative Agent disapproves such LOI in writing
within five (5) Business Days after such LOI is submitted to Administrative
Agent for approval. Upon approval (or deemed approval) of the LOI, no further
approval will be required by Administrative Agent and Administrative Agent will
have granted its consent to the lease that results from the LOI so long as such
lease is on a lease form reasonably approved by Administrative Agent (with no
material changes which have not been approved by Administrative Agent in
writing, provided that such lease form may be modified to address customary
lease modifications in the marketplace), and the business terms in the lease are
not materially different from the terms outlined in the approved (or deemed
approved) LOI and such lease otherwise qualifies as an Approved Lease.
Notwithstanding the first sentence of this Section 6.29, with respect to
Qualifying Leases (as defined below), Borrower shall not be obligated to obtain
Administrative Agent's prior written consent so long as such lease (i) is on a
lease form approved by Administrative Agent (which lease form may be modified to
address customary lease modifications in the marketplace) and such lease
otherwise qualifies as an Approved Lease; (ii) the net effective rent payable
under such lease is equal to or in excess of 85% of market rents at the time the
lease is executed; and (iii) the term for such lease is equal to or greater than
1-year.
Borrower shall use commercially reasonable efforts to obtain SNDAs and estoppel
statements, in form and substance reasonably satisfactory to Administrative
Agent, as to those leases and tenants requested by Administrative Agent, within
thirty (30) days of Administrative Agent's request.
For purposes of this Section 6.29, "Qualifying Lease" shall mean a Lease for
less than 50,000 square feet.
Section 6.30    Single Purpose Entity Provisions. Each Borrower's sole business
purpose must be to own and operate a Project. Each Borrower (a) must conduct
business only in its own name, (b) must not engage in any business or own any
assets unrelated to the Land and


-59-



--------------------------------------------------------------------------------





the Improvements, (c) must not have any Indebtedness other than as permitted by
this Agreement, (d) must have its own separate books, records, and accounts
(with no commingling of assets), (e) must hold itself out as being an entity
separate and apart from any other Person, (f) must observe organizational
formalities independent of any other entity, and (g) must not change its name,
identity, or organizational structure, unless such Borrower has obtained the
prior written consent of Administrative Agent to such change, and has taken all
actions necessary or requested by Administrative Agent to file or amend any
financing statement or continuation statement to assure perfection and
continuation of perfection of security interests under the Loan Documents.
Section 6.31    Swap Transaction.
(a)    Borrowers may enter (or cause Guarantor to enter) into one or more Swap
Transactions for the purpose of hedging and protecting against interest rate
fluctuation risks with respect to the Loan.
(b)    Borrowers must send to Administrative Agent written notice of the
execution of any Swap Transaction as soon as is reasonably possible after
execution, including a copy of the confirmation of the Swap Transaction.
Borrowers must send to Administrative Agent any written notice of default or
breach of or under the Swap Transaction that any Borrower sends to (such notice
to Administrative Agent to be sent simultaneously therewith) or receives from
(such notice to Administrative Agent to be sent immediately upon receipt by such
Borrower thereof) any Person that is a party to any Swap Transaction.
Section 6.32    Mandatory Principal Payments. If, as of the end of any calendar
quarter, as determined by the quarterly reporting provided by Borrower pursuant
to the terms of Section 6.15 above, the outstanding principal balance of the
Loan exceeds the Availability Amount, Borrower shall, within thirty (30) days of
written demand by Administrative Agent, pay down the outstanding principal of
the loan by an amount (as reasonably determined by Administrative Agent, but
without paying any prepayment or exit fees other than Libor Breakage Costs and
amounts and sums owing under Section 2.13, and Swap Transaction fees or breakage
amounts) sufficient to cause the outstanding principal balance of the Loan to
not exceed the Availability Amount. The calculation of the Borrowing Base Amount
shall, as to the component of such calculation pertaining to operating income,
be based upon Net Operating Income based on the financial information received
from Borrower in accordance with Section 6.15 or, if Borrower has failed to
deliver such information as and when required by Section 6.15 (or if
Administrative Agent reasonably and in good faith believes such information to
be inaccurate), such other information as Administrative Agent reasonably and in
good faith deems appropriate.
Section 6.33    [Reserved.]
Section 6.34    Personal Property. Each Borrower is, and after the date hereof,
will be the sole owner of all Equipment pertaining to such Borrower's Property,
free from any adverse lien, security interest or adverse claim of any kind
whatsoever, except for security interests and liens in favor of Agent and other
liens approved by Agent, in Agent's sole discretion. Borrowers may not, without
the prior written consent of Administrative Agent, not to be unreasonably
withheld, sell, assign, transfer, or encumber any of the Equipment owned by any
Borrower. So


-60-



--------------------------------------------------------------------------------





long as no Event of Default has occurred, Borrowers may sell or otherwise
dispose of the Equipment when obsolete, worn out, inadequate, unserviceable or
unnecessary for use in the operation of the Land and the Improvements, but, if
material to the operation of the Land and the Improvements, only upon replacing
the same with other Equipment comparable in value and utility to the Equipment
that is disposed if needed for the operation of the Land and the Improvements.
Borrowers will deliver to Administrative Agent from time to time, within 10 days
of Administrative Agent's request therefore, a list of all Equipment then in
existence.
Section 6.35    Further Assurances. Borrowers must, at Borrowers' sole cost and
expense: (a) execute and deliver to Administrative Agent such documents,
instruments, certificates, assignments and other writings, and do such other
acts necessary or desirable, to evidence, preserve and/or protect the collateral
at any time securing or intended to secure the obligations of Borrowers under
the Loan Documents, as Administrative Agent may reasonably require; and (b) do
and execute all and such further lawful and reasonable acts, conveyances and
assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Administrative Agent
reasonably requires from time to time.
Section 6.36    Estoppel Statements.
(a)    After written request by Administrative Agent, Borrowers must within 20
Business Days furnish Administrative Agent with a statement, stating (i) to
Borrowers' knowledge, the unpaid principal amount of the Notes, (ii) to
Borrowers' knowledge, the then current Loan Rate, (iii) the date installments of
interest and/or principal were last paid, (iv) to Borrowers' knowledge, any
offsets or defenses to the payment of the Loan, if any, and (v) that this
Agreement and the other Loan Documents have not been modified or if modified,
giving particulars of such modification.
(b)    After written request by Borrowers, Administrative Agent much within 20
Business Days furnish borrowers with a statement, stating (i) the unpaid
principal amount of the Notes, (ii) the then current Loan Rate, (iii) the date
installments of interest and/or principal were last paid and (iv) whether or not
Administrative Agent has sent any notice of default under the Loan Documents
which remains uncured in the opinion of Administrative Agent.
Section 6.37    [Intentionally Deleted].
Section 6.38    Zoning; Assessment Districts.
(a)    No Borrower may initiate or consent in writing to any zoning
reclassification of all or any portion of the Land or seek any variance under
any existing zoning ordinance or use or knowingly permit the use of all or any
portion of said Land in any manner that could result in such use becoming a
nonconforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior written consent of Administrative
Agent (which consent shall not be withheld unreasonably).
(b)    Unless otherwise required by applicable Law, no Borrower will, without
Administrative Agent's prior written consent (which consent shall not be
withheld, conditioned or delayed unreasonably, cause or consent in writing to
the formation of any assessment district,


-61-



--------------------------------------------------------------------------------





or any other comparable or similar district, area or territory which includes
the Land or any part of the Land which would require the Land to pay taxes
higher than would otherwise be payable or require minimum tax payments or cause
or otherwise consent to the levying of special taxes, assessments or payments in
lieu against the Land and the Improvements or any part thereof, the levying of
assessments by any assessment district against the Land and the Improvements or
any part thereof, or the levying of assessments, taxes and/or other Taxes by any
district, area or territory.
Section 6.39    ERISA Compliance. No Borrower will adopt a Pension Plan. At all
times while the Obligations are outstanding, (i) no Borrower will be an
"employee benefit plan," as defined in Section 3(3) of ERISA, subject to Title I
of ERISA, (ii) none of the assets of any Borrower will constitute, by virtue of
the application of 29 C.F.R. Section 2510.3-101(f) as modified by Section 3(42)
of ERISA, "plan assets" of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101, (iii) no Borrower will be a "governmental plan"
within the meaning of Section 3(32) of ERISA, and (iv) transactions by or with
any Borrower will not be subject to state statutes regulating investment of, and
fiduciary obligations with respect to, governmental plans.
ARTICLE VII
COVENANTS REGARDING OPERATING ACCOUNTS; SECURITY AGREEMENT
During the term of the Loan, Borrowers will maintain the following accounts:
Section 7.1    [Intentionally Deleted].
Section 7.2    Operating Account. Each Borrower agrees to open and maintain an
Operating Account for each Project at Administrative Agent. Borrowers must at
all times deposit, or cause to be deposited, all gross revenues and other income
from the Projects into the Operating Account.
Section 7.3    Security Agreement for Operating Accounts. Borrowers will open
and maintain at Administrative Agent the Operating Accounts under the terms and
conditions set forth above. Each Borrower hereby grants to Administrative Agent,
for the benefit of itself and the Lenders, a first lien security interest in
each of the Operating Accounts, whether now existing or hereafter established,
and all funds from time to time on deposit therein. Each Borrower will maintain
each Operating Account free and clear of any claim, lien or other encumbrance
other than the security interest granted to Administrative Agent hereunder. Upon
the occurrence (and during the continuance, of an Event of Default,
Administrative Agent may, to the maximum extent permissible by law, apply any or
all of the funds in the Operating Accounts, including accrued interest on such
funds, if any, toward the unpaid balance of the Loan and/or to any other amounts
which may be due and owing under the Loan Documents. The parties acknowledge and
agree that each of the Operating Accounts is a "deposit account" within the
meaning of Section 9104 of the UCC. The parties further acknowledge and agree
that California constitutes the "Administrative Agent's jurisdiction" with
respect to the perfection, the effect of perfection or non-perfection, and the
priority of a security interest in a deposit account maintained at a bank under
Section 9304(b)(1) of the UCC. Administrative Agent will at all times have
"control" of


-62-



--------------------------------------------------------------------------------





the Operating Accounts and all assets now or hereafter credited thereto within
the meaning of Section 9106 of the UCC or Section 9104(a) of the UCC for
purposes of maintaining its first and prior perfected security interest therein.
ARTICLE VIII
DEFAULTS
Section 8.1    Events of Default. Any of the following events constitutes an
Event of Default under this Agreement (each an "Event of Default"):
(a)    Borrowers default in any payment of principal within three (3) Business
Days after the same becomes due according to the terms of this Agreement or of
any Note;
(b)    Any Borrower defaults in the payment of interest due according to the
terms of this Agreement or of any Note, or of fees or other amounts payable to
Administrative Agent or any Lender hereunder or under any other document other
than as set forth in Section 8.1(a), and such default continues unremedied for a
period of three (3) Business Days after notice from Administrative Agent to
Borrowers thereof;
(c)    A default occurs in the performance of any Borrower's obligations in
Section 6.4(b) (Use of Proceeds), 6.15 (Reporting Requirements) (provided
Borrower fails to provide the required statements within ten (10) Business Days
of Administrative Agent's notice to Borrower requesting same), 6.17(i) (Maintain
Existence), 6.19(b) (regarding notices of default), 6.25 (Distributions), 6.27
(Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws), 6.30 (Single
Purpose Entity Provisions, provided Borrower fails to remedy the situation
within 30 days of having knowledge of any such failure), and 6.39 (ERISA
Compliance);
(d)    Any Borrower or Guarantor defaults in the performance or observance of
any agreement, covenant or condition required to be performed or observed by
such Borrower or Guarantor (as applicable) under the terms of this Agreement,
any other Loan Document, other than a default described elsewhere in this
Section 8.1, and such default continues unremedied for a period of 30 days after
notice from Administrative Agent to Borrowers or Guarantor (as applicable)
thereof; provided that, if a cure cannot reasonably be effected within such
30-day period and so long as Borrowers or Guarantor (as applicable) commence(s)
a cure within 10 days after receipt of such notice and thereafter diligently and
expeditiously proceed(s) to cure such Default to completion, then such 30-day
period will be extended for such time as is reasonably necessary for Borrowers
in the exercise of due diligence to cure such default, such extension not to
exceed 60 days; and provided further, however, that notwithstanding the 30-day
cure period or 60-day extended cure period described above in this
subparagraph (d), if a different notice or cure period is specified under any
Loan Document or under any provision of the Loan Documents as to any such
failure or breach, the specific Loan Document or provision controls, and
Borrowers will have no more time to cure the failure or breach than is allowed
under the specific Loan Document or provision as to such failure or breach; Any
representation or warranty made by any Borrower in this Agreement or any other
Loan Document, or a Guarantor, if made in connection with the Loan, in any of
the other Loan Documents, or in any certificate or document furnished under the
terms of this Agreement or in connection with the Loan, shall be


-63-



--------------------------------------------------------------------------------





untrue or incomplete in any material respect provided, to the extent curable and
to the extent Agent determines a breach was not intentional, Borrower or
Guarantor (as applicable) shall have thirty (30) days to remedy the untrue or
incomplete representation, warranty, document or other material (so that it is
true and complete in all material respects), before such event constitutes an
Event of Default hereunder;
(e)    Any Borrower, Guarantor and/or any other obligor under any Loan Document
is in default under any term, covenant or condition hereunder or under any of
the other Loan Documents to which any Borrower, Guarantor and/or such obligor,
as applicable, is a party, other than a default described elsewhere in this
Section 8.1, after the expiration of any notice or grace period, if any,
provided therein;
(f)    Any Borrower, any Guarantor or any Affiliate of any of them, commits an
act of bankruptcy; or applies for, consents to in writing or permits the
appointment of a receiver, custodian, trustee or liquidator for it or any of its
property or assets; or generally fails to, or admits in writing its inability
to, pay its debts as they mature; or makes a general assignment for the benefit
of creditors or is adjudicated bankrupt or insolvent; or takes other similar
action for the benefit or protection of its creditors; or gives notice to any
governmental body of insolvency of pending insolvency or suspension of
operations; or files a voluntary petition in bankruptcy or a petition or an
answer seeking reorganization or an arrangement with creditors, or takes
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
rearrangement, dissolution, liquidation or other similar debtor relief law or
statute; or files an answer admitting the material allegations of a petition
filed against it in any proceeding under any such law or statute; or is
dissolved, liquidated, terminated or merged; or effects a plan or other
arrangement with creditors; or a trustee, receiver, liquidator or custodian is
appointed for it or for any of its property or assets and is not discharged
within 90 days after the date of his appointment; or a petition in involuntary
bankruptcy or similar proceedings is filed against it and is not dismissed
within 90 days after the date of its filing;
(g)    Any Borrower, any Guarantor or any Affiliate of any of them, dissolves,
terminates or winds-up or consolidates or merges with any other Person;
(h)    Borrowers fail to perform their obligations under Section 6.32 within the
time period set forth therein;
(i)    A transfer, encumbrance, lien, change of ownership or other action or
occurrence prohibited by this Agreement or any Security Instrument shall occur
(and all notice and cure periods, if any, have elapsed);
(j)    Any Guarantor for any reason contests, repudiates or purports to revoke
any Guaranty or the Indemnity, or any Guaranty or the Indemnity at any time and
for any reason ceases to be in full force and effect;
(k)    Guarantor is not in compliance with its financial covenants under any
Guaranty;
(l)    The occurrence or existence of any event of default by Borrower with
respect to any Lender-Provided Swap Transaction (executed by Borrower or secured
by any collateral for


-64-



--------------------------------------------------------------------------------





the Loan) at the discretion of Administrative Agent beyond any applicable notice
and cure periods.
(m)    Any Borrower shall fail to maintain insurance as required by this
Agreement (which, for purposes of clarification, shall not include the
Environmental Insurance Policy, it being understood by the parties that
termination of such Environmental Insurance Policy shall not be an Event of
Default, or constitute a breached obligation under this Agreement, but instead
shall only trigger liability of the Guarantor under the Guaranty for any amounts
owing by Borrower under the Environmental Indemnity, as more fully set forth in
the Guaranty) or shall fail to furnish to Administrative Agent proof of payment
of all premiums for such insurance within five (5) business days following
Administrative Agent's written request for same (provided that Borrower has
received proof of such payment at the time Administrative Agent requests such
proof).
Section 8.2    Rights and Remedies. Upon the occurrence, and during the
continuance, of an Event of Default, unless such Event of Default is
subsequently waived in writing by the Required Lenders, Administrative Agent
and/or the Lenders, may exercise any or all of the following rights and
remedies, consecutively or simultaneously, and in any order:
(a)    The Lenders may make one or more Advances without obligation or liability
to make any subsequent Advance;
(b)    Administrative Agent may, and at the request of the Required Lenders
will, suspend or terminate the obligation of the Lenders to make Advances
without notice to Borrowers, provided, however, that if an Event of Default
occurs under Section 8.1(h), the Lenders' obligation to make Advances to
Borrowers will immediately and automatically terminate without any action of
Administrative Agent or the Lenders and without notice to or demand on
Borrowers, provided further, however, that these remedies do not limit or
restrict the Required Lenders' right to suspend making Advances if a Default
occurs;
(c)    Administrative Agent may, and at the request of the Required Lenders
will, declare that the Commitments are terminated whereupon the Commitments will
be terminated;
(d)    Administrative Agent may, and at the request of the Required Lenders
will, declare the entire unpaid principal balance of the Notes to be immediately
due and payable, together with accrued and unpaid interest on such Advances,
without notice to or demand on Borrowers, provided, however, that if an Event of
Default occurs under Section 8.1(h), such amounts will become immediately and
automatically due and payable without any action of the Required Lenders or
Administrative Agent and without notice to or demand on Borrowers;
(e)    Administrative Agent may, and at the request of the Required Lenders
will, exercise any or all remedies specified herein and in the other Loan
Documents against any Borrower, Guarantor and/or any other party to the Loan
Documents, including (without limiting the generality of the foregoing) the
right to foreclose the Security Instrument, and/or any other remedies which it
may have therefor at law, in equity or under statute;
(f)    Administrative Agent will have the right to cure the Event of Default on
behalf of any Borrower, and, in doing so, enter upon the Project, and expend
such sums as it may deem


-65-



--------------------------------------------------------------------------------





desirable, including attorneys' fees. All funds so expended will be added to the
Obligations and constitute a portion of the Loan, will bear interest at the
Default Rate provided herein and will be payable by Borrowers on demand; and/or
(g)    Administrative Agent will have the right, in person or by agent, in
addition to all other rights and remedies available to Administrative Agent
under this Agreement and the other Loan Documents, to the fullest extent
permitted by law, to take possession of the Projects and perform any and all
work and labor necessary to complete the Improvements pertaining thereto (with
such modifications thereto as deemed appropriate by Administrative Agent), and
employ watchmen to protect the Lenders' interest in the Projects. All reasonable
sums so expended by Administrative Agent will be deemed to have been paid to
Borrowers and constitute Obligations. Effective upon the occurrence and during
the continuance of an Event of Default, each Borrower hereby constitutes and
appoints Administrative Agent its true and lawful attorney‑in‑fact, with full
power of substitution, to so complete the Improvements in the name of such
Borrower. Borrowers hereby empower said attorney to: (a) use any funds of any
Borrower, including any funds which may remain undisbursed hereunder for the
purpose of so completing the Improvements; (b) make such additions, changes and
corrections thereto as Administrative Agent deems appropriate; (c) employ such
contractors, subcontractors, agents, architects and inspectors as are required
for said purposes; (d) pay, settle or compromise all existing bills and claims
which may be liens against the Project, or as may be necessary or desirable for
such completion of the Improvements or for clearance of title; (e) execute all
applications and certificates in the name of any Borrower which may be required
by any of the contract documents; (f) prosecute and defend all actions or
proceedings in connection with the Project or the construction of the
Improvements and take such action and require such performance as it deems
necessary under any bond or guaranty of completion; and (g) do any and every act
which any Borrower might do on its own behalf. It is further understood and
agreed that this power of attorney, which will be deemed to be a power coupled
with an interest, cannot be revoked.
Section 8.3    Application of Funds. After the exercise of remedies provided for
in Section 8.2 (or after the entire unpaid principal balance of the Notes,
together with accrued and unpaid interest on such Advances, have automatically
become immediately due and payable as set forth in Section 8.2(d)), any amounts
received by Administrative Agent on account of the Obligations shall be applied
by Administrative Agent, subject to Sections 9.19, 9.21 and 9.22, in the
following order:
(a)    First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to Administrative Agent
and amounts payable under Sections 2.4, 2.5, 2.6 and 2.10) payable to
Administrative Agent in its capacity as such;
(b)    second, to payment of fees, indemnities and other reimbursable expenses
(other than principal and interest payable to the Lenders) (including fees,
charges and disbursements of counsel to the respective Lenders as required by
Section 10.1 and amounts payable under Sections 2.4, 2.5, 2.6 and 2.10);
(c)    third, to payment of accrued and unpaid interest on the Advances ratably
among the Lenders;


-66-



--------------------------------------------------------------------------------





(d)    fourth, to payment of all Obligations ratably among the Lenders and any
Affiliate of a Lender, including with respect to Lender-Provided Swap
Transactions; and
(e)    last, the balance, if any, to Borrowers or as otherwise required by law;
provided, however, that, notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other parties to
preserve the allocation to Obligations otherwise set forth above in this Section
8.3.
Section 8.4    Rights to Cure Defaults and Protection of Collateral. After the
occurrence, and during the continuance, of any Default or Event of Default,
Administrative Agent may, but without any obligation to do so and without notice
to or demand on Borrowers and without releasing any Borrower from any
Obligations, make any payment or do any act required of any Borrower hereunder
or in the other Loan Documents with respect to any Obligations, which payment or
action on the part of Administrative Agent will be in such manner and to such
extent as Administrative Agent, in its discretion, deems necessary to protect
the Collateral. Administrative Agent is authorized to enter upon the Project for
such purposes, or appear in, defend, or bring any action or proceeding to
protect its interest in the Project or to foreclose the Security Instrument or
to collect the Obligations, and the cost and expense thereof (including
attorneys' fees and expenses to the extent permitted by law), with interest as
provided in this Section 8.4, will be due and payable to Administrative Agent
upon demand. All such costs and expenses incurred by Administrative Agent in
remedying any Default or Event of Default or in appearing in, defending, or
bringing any such action or proceeding will bear interest at the Default Rate,
for the period beginning on the first day that such cost or expense was incurred
and continuing until the date of payment to Administrative Agent. All such costs
and expenses incurred by Administrative Agent, together with interest thereon
calculated at the Default Rate, will constitute a portion of the Loan and to be
secured by the Security Instrument and the other Loan Documents and are
immediately due and payable upon demand by Administrative Agent therefor.
Section 8.5    [Intentionally Deleted.]
Section 8.6    Acceptance of Payments. Borrowers agree that if any Borrower
makes a tender of a payment but does not simultaneously tender payment of any
late charge, Default Rate interest, Libor Breakage Costs or any other amount
then due and owing by Borrowers under this Agreement or the other Loan
Documents, and such payment is accepted by Administrative Agent or any Lender,
with or without protest, such acceptance will not constitute any waiver of
Administrative Agent's or such Lender's rights to receive such amounts.
Furthermore, if Administrative Agent or any Lender accepts any payment from any
Borrower or Guarantor after a Default or Event of Default, such acceptance will
not constitute a waiver or satisfaction of any such Default or Event of Default
(except to the extent such payment cures such Default or Event of Default). Any
waiver or satisfaction of a Default or Event of Default must be evidenced by an
express writing of Administrative Agent.


-67-



--------------------------------------------------------------------------------





ARTICLE IX
ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS
Section 9.1    Appointment; Nature of Relationship. U.S. Bank is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as "Administrative Agent") hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes Administrative Agent to
act as the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Loan Documents. Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article IX. Notwithstanding the use of the defined term
"Administrative Agent," it is expressly understood and agreed that
Administrative Agent will not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that Administrative
Agent is merely acting as the contractual representative of the Lenders with
only those duties as are expressly set forth in this Agreement and the other
Loan Documents. In its capacity as the Lenders' contractual representative,
Administrative Agent (i) will not hereby assume any fiduciary duties to any of
the Lenders, and (ii) is a "representative" of the Lenders within the meaning of
the term "secured party" as defined in the California Uniform Commercial Code
and (iii) is acting as an independent contractor, the rights and duties of which
are limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders hereby agrees to assert no claim against
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.
Section 9.2    Powers. Administrative Agent has and may exercise such powers
under the Loan Documents as are specifically delegated to Administrative Agent
by the terms of each thereof, together with such powers as are reasonably
incidental thereto. Administrative Agent has no implied duties to the Lenders,
or any obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by Administrative Agent.
Section 9.3    General Immunity. Neither Administrative Agent nor any of its
directors, officers, agents or employees will be liable to any Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
Section 9.4    No Responsibility for Advances, Recitals, etc. Neither
Administrative Agent nor any of its directors, officers, agents or employees
will be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article III,
except receipt of items required to be delivered solely to Administrative Agent;
(d) the existence or possible existence of any Default or Event of Default; (e)
the validity, enforceability, effectiveness, sufficiency or genuineness of any
Loan Document or any other instrument or writing furnished in connection


-68-



--------------------------------------------------------------------------------





therewith; (f) the value, sufficiency, creation, perfection or priority of any
Lien in any collateral security; or (g) the financial condition of any Borrower
or any Guarantor of any of the Obligations.
Section 9.5    Action on Instructions of Lenders. Administrative Agent will in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto will be binding on all of the Lenders. The Lenders
hereby acknowledge that Administrative Agent will be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it is requested in writing to
do so by the Required Lenders. Administrative Agent will be fully justified in
failing or refusing to take any action hereunder and under any other Loan
Document unless it is first indemnified to its satisfaction by the Lenders pro
rata against any and all liability, cost and expense that it may incur by reason
of taking or continuing to take any such action. Administrative Agent may, at
any time, request instructions from the Required Lenders with respect to any
actions or approvals which, by the terms of this Agreement or any of the Loan
Documents, Administrative Agent is permitted or required to take or to grant
without consent or approval from the Required Lenders, and if such instructions
are promptly requested, Administrative Agent will be absolutely entitled to
refrain from taking any action or to withhold any approval under any of the Loan
Documents and will not have any liability for refraining from taking any action
or withholding any approval under any of the Loan Documents until it has
received such instructions from the Required Lenders.
Section 9.6    Employment of Administrative Agent and Counsel. Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact.
Administrative Agent will not be responsible for the negligence or misconduct of
any agents or attorneys-in-fact except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of agents or attorneys-in-fact.
Section 9.7    Reliance of Documents; Counsel. Administrative Agent is entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and, in respect to legal matters, upon the
opinion of counsel selected by Administrative Agent, which counsel may be
employees of Administrative Agent.
Section 9.8    Protective Advances. Each Lender hereby authorizes Administrative
Agent, without the necessity of any notice or further consent from any Lender,
from time to time prior to a Default, to make any Protective Advance with
respect to any Collateral or the Loan Documents which may be necessary to
protect the priority, validity or enforceability of any lien on, and security
interest in, any Collateral and the instruments evidencing or securing the
obligations of any Borrower under the Loan Documents. In addition,
Administrative Agent may, after notice to Borrowers, make Protective Advances
during any twelve (12) month period with respect to any Collateral up to the sum
of (i) amounts expended to pay real estate taxes,


-69-



--------------------------------------------------------------------------------





assessments and governmental charges or levies imposed upon such Collateral; and
(ii) amounts expended to pay insurance premiums for policies of insurance
related to the Project. Any additional Protective Advances requires the consent
of the Required Lenders. Borrowers agree to pay on demand all Protective
Advances. The Lenders must reimburse Administrative Agent for any Protective
Advances (in accordance with their Pro Rata Shares) to the extent not reimbursed
by Borrowers.
Section 9.9    Foreclosure. In the event that all or any portion of any Project
is acquired by Administrative Agent as the result of a foreclosure or acceptance
of a deed or assignment in lieu of foreclosure, or is retained in satisfaction
of all or any part of the Obligations, title to the Project or any portion
thereof will be held in the name of Administrative Agent or a nominee or
subsidiary of Administrative Agent, as agent, for the benefit of itself and the
Lenders, or in an entity co-owned by the Lenders as determined by Administrative
Agent. Administrative Agent will prepare a recommended course of action for the
Project (the "Post-Foreclosure Plan") and submit it to the Lenders for approval
by the Required Lenders. In the absence of an approved Post Foreclosure Plan,
Administrative Agent may make such decisions and incur such expenses relating to
the ownership, operation, maintenance and marketing of the Project, and the
Lenders must reimburse and indemnify Administrative Agent for any such decisions
in accordance with Section 9.10. In the event that Administrative Agent will not
obtain the approval of the Required Lenders to such Post-Foreclosure Plan, any
Lender will be permitted to submit an alternative Post-Foreclosure Plan to
Administrative Agent, and Administrative Agent will submit any and all such
additional Post-Foreclosure Plan(s) to the Lenders for evaluation and the
approval by the Required Lenders. In accordance with the approved
Post-Foreclosure Plan, Administrative Agent will manage, operate, repair,
administer, complete, construct, restore or otherwise deal with the Project
acquired and administer all transactions relating thereto, including, without
limitation, employing a management agent, leasing agent and other agents,
contractors and employees, including agents for the sale of the Project, and the
collecting of rents and other sums from the Project and paying the expenses of
the Project. Upon demand therefor from time to time, each Lender will contribute
its Pro Rata Share of all reasonable costs and expenses incurred by
Administrative Agent pursuant to the Post-Foreclosure Plan in connection with
the construction, operation, management, maintenance, leasing and sale of the
Project. In addition, Administrative Agent will render or cause to be rendered
by the managing agent, to each of the Lenders, monthly, an income and expense
statement for the Project, and each of the Lenders must promptly contribute its
Pro Rata Share of any operating loss for the Project, and such other expenses
and operating reserves as Administrative Agent deems reasonably necessary
pursuant to and in accordance with the Post-Foreclosure Plan. To the extent
there is net operating income from the Project, Administrative Agent will, in
accordance with the Post-Foreclosure Plan, determine the amount and timing of
distributions to the Lenders. All such distributions will be made to the Lenders
in proportion to their Pro Rata Share. The Lenders acknowledge that if title to
the Project is obtained by Administrative Agent or its nominee, or an entity
co-owned by the Lenders, the Project will not be held as a permanent investment
but will be disposed of as soon as practicable and within a time period
consistent with the regulations applicable to national banks for owning real
estate. Administrative Agent will undertake to sell the Project at such price
and upon such terms and conditions as the Required Lenders reasonably determine
to be most advantageous. Any purchase money mortgage or deed of trust taken in
connection with the disposition of the Project in accordance with the
immediately preceding sentence will name Administrative Agent, as agent for the
Lenders, as the beneficiary or


-70-



--------------------------------------------------------------------------------





mortgagee. In such case, Administrative Agent and the Lenders will enter into an
agreement with respect to such purchase money mortgage defining the rights of
the Lenders in the same, which agreement will be in all material respects
similar to the rights of the Lenders with respect to the Project. The Lenders
agree not to unreasonably withhold or delay their approval of a Post-Foreclosure
Plan or any third party offer to purchase the Project. An offer to purchase the
Project at a gross purchase price of 95% of the fair market value of the Project
as set forth in a current appraisal, will be deemed to be a reasonable offer.
Section 9.10    Administrative Agent's Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify Administrative Agent ratably in
proportion to their respective Pro Rata Shares (i) for any amounts not
reimbursed by Borrowers for which Administrative Agent is entitled to
reimbursement by Borrowers under the Loan Documents, (ii) for any other expenses
incurred by Administrative Agent on behalf of the Lenders, in connection with
the preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by
Administrative Agent in connection with any dispute between Administrative Agent
and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against
Administrative Agent in connection with any dispute between Administrative Agent
and any Lender or between two or more of the Lenders), or the enforcement of any
of the terms of the Loan Documents or of any such other documents, provided that
(i) no Lender will be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
Administrative Agent and (ii) any indemnification required pursuant to Section
2.10(d) will, notwithstanding the provisions of this Section 9.10, be paid by
the relevant Lender in accordance with the provisions thereof. The obligations
of the Lenders under this Section 9.10 will survive payment of the Obligations
and termination of this Agreement.
Section 9.11    Notice of Event of Default. Administrative Agent will not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless Administrative Agent has received written notice from a
Lender or Borrowers referring to this Agreement describing such Default or Event
of Default and stating that such notice is a "notice of default". In the event
that Administrative Agent receives such a notice, Administrative Agent will give
prompt notice thereof to the Lenders; provided that, except as expressly set
forth in the Loan Documents, Administrative Agent will not have any duty to
disclose, and will not be liable for the failure to disclose, any information
relating to any Borrower that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.
Section 9.12    Rights as a Lender. In the event Administrative Agent is a
Lender, Administrative Agent will have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its loans as
any Lender and may exercise the same as though it were not Administrative Agent,
and the term "Lender" or "Lenders" will, at any time when Administrative Agent
is a Lender, unless the context otherwise indicates, include


-71-



--------------------------------------------------------------------------------





Administrative Agent in its individual capacity. Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with any Borrower or
any of its affiliates in which any such Borrower or such affiliate is not
restricted hereby from engaging with any other Person.
Section 9.13    Lender Credit Decision, Legal Representation.
(a)    Each Lender acknowledges that it has, independently and without reliance
upon Administrative Agent or any other Lender and based on the financial
statements prepared by each Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents. Each Lender also acknowledges
that it will, independently and without reliance upon Administrative Agent or
any other Lender and based on such documents and information as it deems
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents. Except for
any notice, report, document or other information expressly required to be
furnished to the Lenders by Administrative Agent hereunder, Administrative Agent
will have no duty or responsibility (either initially or on a continuing basis)
to provide any Lender with any notice, report, document, credit information or
other information concerning the affairs, financial condition or business of any
Borrower or any of their respective Affiliates that may come into the possession
of Administrative Agent (whether or not in its capacity as Administrative Agent)
or any of their Affiliates.
(b)    Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable Laws and regulations relating to the transactions contemplated
hereby, and that the counsel to Administrative Agent represents only
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.
Section 9.14    Successor Administrative Agent. Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and Borrowers, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, 30 days after
the retiring Administrative Agent gives notice of its intention to resign. Upon
any such resignation, if no successor Administrative Agent has been appointed
pursuant to the immediately following sentence in this Section 9.14, the
Required Lenders shall appoint (upon consultation with Borrowers so long as no
Event of Default exists), on behalf of Borrowers and the Lenders, a successor
Administrative Agent. If an Event of Default occurs and is continuing, if no
successor Administrative Agent has been appointed by the Required Lenders within
15 days after the resigning Administrative Agent's giving notice of its
intention to resign, then the resigning Administrative Agent shall appoint (upon
consultation with Borrowers so long as no Event of Default exists), on behalf of
Borrowers and the Lenders, a successor Administrative Agent. Notwithstanding the
previous sentence, Administrative Agent may at any time without the consent of
Borrowers or any Lender, appoint any of its Affiliates which is a commercial
bank as a successor Administrative Agent hereunder. Upon the appointment as
Administrative Agent hereunder by a successor


-72-



--------------------------------------------------------------------------------





Administrative Agent, such successor Administrative Agent will thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
resigning Administrative Agent. Upon the effectiveness of the resignation of
Administrative Agent, the resigning Administrative Agent will be discharged from
its duties and obligations hereunder and under the Loan Documents. After the
effectiveness of the resignation of an Administrative Agent, the provisions of
this Article IX will continue in effect for the benefit of such Administrative
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as Administrative Agent hereunder and under the other Loan Documents. In
the event that there is a successor to Administrative Agent by merger, or
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 9.14, then the term "Prime Rate" as used in this Agreement will
mean the prime rate, base rate or other analogous rate of the new Administrative
Agent.
Section 9.15    Delegation to Affiliates. Borrowers and the Lenders agree that
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate's directors, officers,
agents and employees) which performs duties in connection with this Agreement
will be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which Administrative Agent is entitled under this
Article IX and Section 10.1.
Section 9.16    Borrower, Collateral and Guarantor Releases. The Lenders hereby
empower and authorize Administrative Agent to execute and deliver to Borrowers
on their behalf any agreements, documents or instruments as are necessary or
appropriate to effect any releases of a Borrower and the Collateral or any
portion thereof which is permitted by the terms hereof or of any other Loan
Document (including, without limitation, in connection with any asset sale
permitted hereunder or in connection with any release of a borrower or guarantor
made in accordance with the Loan Documents) or which otherwise has been approved
by the Required Lenders (or, if required by the terms of Section 10.12, all of
the Lenders) in writing. In addition, the Lenders authorize Administrative Agent
to release any Borrower or Guarantor from its obligations under the Loan
Documents if such Person is no longer required to be a borrower or guarantor
under the Loan Documents, as applicable. Upon the request of Administrative
Agent at any time, the Required Lenders will confirm in writing Administrative
Agent's authority to release its interest in the Collateral or any portion
thereof, or to release any Borrower or Guarantor from its respective obligations
under the Loan Documents pursuant to the foregoing. In each case as specified
hereto, Administrative Agent (and each Lender hereby authorizes Administrative
Agent to), at Borrowers' expense, execute and deliver to Borrowers such
documents as Borrowers may reasonably request to evidence the release of the
Collateral or portion thereof from the security interest granted under the Loan
Documents, or to release a borrower or guarantor from its obligations under any
Loan Documents, in each case in accordance with the terms of the Loan Documents.
Section 9.17    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrowers acknowledge and agree that: (i) (A) the arranging and other
services regarding this Agreement provided by Administrative Agent and any book
runner and the Lenders are arm's-length commercial transactions between
Borrowers and their respective Affiliates, on the one hand, and the Lenders,
Administrative Agent and any book runner on the other hand, (B) Borrowers have
consulted


-73-



--------------------------------------------------------------------------------





their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate, and (C) Borrowers are capable of evaluating, and understand
and accept, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) Administrative Agent, any book
runner and each of the Lenders is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for any Borrower
or any of their respective Affiliates, or any other Person and (B) neither
Administrative Agent, any book runner nor any Lender has any obligation to any
Borrower or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) Administrative Agent, any book runner, each
of the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of Borrowers and
their respective Affiliates, and neither Administrative Agent, any book runner
nor any Lender has any obligation to disclose any of such interests to any
Borrower or any Borrower's Affiliates.  To the fullest extent permitted by law,
Borrowers hereby waive and release any claims that any of them may have against
Administrative Agent, any book runner and each of the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
Section 9.18    Documentation Agent, Syndication Agent, etc. Neither any of the
Lenders identified in this Agreement as a "co-agent" or a "book runner" will
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of such Lenders will have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to such Lenders as it makes with respect to Administrative Agent in
Section 9.13.
Section 9.19    Pro Rata Treatment. Except to the extent otherwise provided
herein: (a) each Advance from the Lenders will be made from the Lenders, each
payment of the fees will be made for the account of the Lenders, and each
termination or reduction of the amount of the Aggregate Commitment pursuant to
this Agreement will be applied to the respective Commitments of the Lenders, pro
rata in accordance with their respective Commitments; (b) each payment or
prepayment of principal of the Loan by Borrower will be made for the account of
the Lenders pro rata in accordance with their respective Pro Rata Shares,
provided that if immediately prior to giving effect to any such payment in
respect of the Loan the outstanding principal amount of the Loan will not be
held by the Lenders pro rata in accordance with their respective Pro Rata
Shares, then such payment will be applied to the Loan in such manner as will
result, as nearly as is practicable, in the outstanding principal amount of the
Loan being held by the Lenders pro rata in accordance with their respective Pro
Rata Shares; and (c) each payment of interest on the Loan by Borrowers will be
made for the account of the Lenders pro rata in accordance with their respective
Pro Rata Shares.
Section 9.20    Security Interest in Deposits. Borrowers hereby grant each
Lender a security interest in all deposits, credits and deposit accounts
(including all account balances, whether provisional or final and whether or not
collected or available) of Borrowers with such Lender or any Affiliate of such
Lender to secure the Obligations. In addition to, and without limitation of, any
rights of the Lenders under applicable Law, if any Event of Default has


-74-



--------------------------------------------------------------------------------





occurred and is continuing, Borrowers authorize each Lender to, with the prior
written consent of Administrative Agent, apply all such deposits, credits and
deposit accounts toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part thereof, will then be due and
regardless of the existence or adequacy of any collateral, guaranty or any other
security, right or remedy available to such Lender or the Lenders; provided,
that in the event that any Defaulting Lender exercises such right of setoff, (x)
all amounts so set off must be paid over immediately to Administrative Agent for
further application in accordance with the provisions of Section 9.22 and,
pending such payment, must be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of Administrative Agent and
the Lenders, and (y) the Defaulting Lender must provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Section 9.21    Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to its portion of the Loan (other than payments received
pursuant to Section 2.5(b), 2.6 or 2.10) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loan held by the other Lenders so that after such
purchase each Lender will hold its Pro Rata Share of the Loan. If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral or other protection ratably in proportion to their
respective Pro Rata Shares of the Loan. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments will be made.
Section 9.22    Defaulting Lenders.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable Law:
(i)    Such Defaulting Lender's right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement will be restricted as set forth
in the definition of Required Lenders.
(ii)    Any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity or otherwise) or received by Administrative
Agent from a Defaulting Lender pursuant to Section 9.20 will be applied at such
time or times as may be determined by Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to Administrative
Agent hereunder; second, as Borrowers may request (so long as no Default or
Event of Default exists), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent (excluding any Advance (or
portion thereof) which has been funded by a Special Advance); third, if so
determined by Administrative Agent and Borrowers, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender's
potential future funding obligations with respect to Advances under this


-75-



--------------------------------------------------------------------------------





Agreement; fourth, to the payment of any Special Advances paid by any Lenders as
a result of such Defaulting Lender's failure to fund its portion of any Advance;
fifth, to the payment of any other amounts owing to the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrowers as a result of
any judgment of a court of competent jurisdiction obtained by Borrowers against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and seventh, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Advances in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Advances were made at a time when the conditions set forth in Sections 3.3
and 3.4 were satisfied or waived, such payment will be applied solely to pay the
Advances of all Lenders that are not Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Advances of such Defaulting Lender
until such time as all Advances are held by the Lenders pro rata in accordance
with the Commitments. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender will be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    No Defaulting Lender will be entitled to receive any unused fee for any
period during which that Lender is a Defaulting Lender (and Borrower will not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).
(b)    If Borrowers and Administrative Agent agree in writing that a Lender is
no longer a Defaulting Lender, Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Advances of the other Lenders or
take such other actions as Administrative Agent may determine to be necessary to
cause the Advances to be held pro rata by the Lenders in accordance with the
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender.
Section 9.23    Special Advances. If a Lender fails to fund its portion of any
Advance, in whole or part, within three Business Days after the date required
hereunder and Administrative Agent has not funded the Defaulting Lender's
portion of the Advance under Section 4.1(c), Administrative Agent will so notify
the Lenders, and within three (3) Business Days after delivery of such notice,
the Lenders (other than any Defaulting Lender) will have the right, but not the
obligation, in their respective, sole and absolute discretion, to fund all or a
portion of such deficiency (the amount so funded by any such Lenders being
referred to herein as a "Special Advance") to Borrowers. In such event, the
Defaulting Lender and Borrowers severally agree to pay to Administrative Agent
for payment to the Lenders making the Special Advance, forthwith


-76-



--------------------------------------------------------------------------------





on demand such amount with interest thereon, for each day from and including the
date such amount is made available to Borrowers to but excluding the date of
payment to Administrative Agent, at (i) in the case of the Defaulting Lender,
the greater of the Federal Funds Effective Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of Borrowers, a rate per annum equal to the
interest rate applicable to the relevant Advance.
Section 9.24    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Administrative Agent and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of
Borrowers or Guarantor, that at least one of the following is and will be true:
(i) such Lender is not an entity deemed to hold "plan assets" within the meaning
of 29 C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA, or an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the meaning of Section 4975 of the Code) which is
subject to Section 4975 of the Code in connection with the Loan or the
Commitments, (ii) the transaction exemption set forth in one or more prohibited
transaction exemptions issued by the Department of Labor (each, a "PTE"), such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender's entrance into, participation in, administration of and
performance of the Loan, the Commitments and this Agreement, (iii) (A) such
Lender is an investment fund managed by a "Qualified Professional Asset Manager"
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loan, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loan, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender's entrance into,
participation in, administration of and performance of the Loan, the Commitments
and this Agreement, or (iv) such other representation, warranty and covenant as
may be agreed in writing between Administrative Agent, in its sole discretion,
and such Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of,
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of Borrowers or Guarantor, that: (i) none of Administrative
Agent or any of its Affiliates is a fiduciary with respect to the


-77-



--------------------------------------------------------------------------------





assets of such Lender (including in connection with the reservation or exercise
of any rights by Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto), (ii) the Person making the
investment decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loan, the Commitments
and this Agreement is independent (within the meaning of 29 C.F.R. § 2510.3-21)
and is a bank, an insurance carrier, an investment adviser, a broker-dealer or
other person that holds, or has under management or control, total assets of at
least $50 million, in each case as described in 29 C.F.R. §
2510.3-21(c)(1)(i)(A)-(E),(iii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loan, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations), (iv) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loan, the Commitments
and this Agreement is a fiduciary under ERISA or the Code, or both, with respect
to the Loan, the Commitments and this Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder, and
(v) no fee or other compensation is being paid directly to Administrative Agent
or any of its Affiliates for investment advice (as opposed to other services) in
connection with the Loan, the Commitments or this Agreement.
(c)    Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loan, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loan or the Commitments for an
amount less than the amount being paid for an interest in the Loan or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker's acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE X
MISCELLANEOUS
Section 10.1    General Indemnities. Except as to the claims, costs, losses and
damages described in the Indemnity which shall be governed by the Indemnity,
Borrowers hereby agree to indemnify, defend and hold harmless Administrative
Agent and each Lender and their respective Affiliates, directors, officers and
employees, agents and advisors against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including all expenses of litigation or
preparation therefor whether or not Administrative Agent, any Lender or any
Affiliate of Administrative Agent or any Lender is a party thereto, settlement
costs, in-house and outside attorney's fees and expenses) (collectively,
"Losses") which any of them may pay or incur


-78-



--------------------------------------------------------------------------------





arising out of or relating to this Agreement, the other Loan Documents (other
than the Indemnity and the Guaranties), the transactions contemplated hereby, or
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Borrowers or any of their
Subsidiaries, or the direct or indirect application or proposed application of
the Loan proceeds, except to the extent that such Losses are caused by, or have
resulted from, the gross negligence or willful misconduct of the party seeking
indemnification. Borrowers also hereby agree to indemnify, defend and hold
Administrative Agent and each Lender and their respective Affiliates, directors,
officers and employees, agents and advisors harmless against any Losses which
any of them may pay or incur arising out of or relating to any claim or claims
made by any Person, including any broker or agent, that they are or may be
entitled to a commission or other form of compensation in connection with the
securing of or making of the Loan. The obligations of Borrowers under this
Section 10.1 will survive the termination of this Agreement. Neither
Administrative Agent nor any Lender will have any liability with respect to, and
Borrowers hereby waive, release and agree not to sue for, any lost profits or
special, indirect, consequential or punitive damages suffered by Borrowers in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby (provided, however, that such waiver shall
not apply to any actual damages suffered by any Borrower). Notwithstanding the
foregoing indemnity or anything else contained in this Agreement or any of the
other Loan Documents which may be construed to the contrary, all of Borrowers'
indemnity obligations and other obligations of Borrowers pertaining to
Environmental Liabilities and/or Hazardous Substances will be deemed to be
contained in and arise under only the Indemnity, and not under this Agreement or
any other Loan Document, and any of Borrowers' indemnity obligations or other
obligations pertaining to Environmental Liabilities and/or Hazardous Substances
that might be construed to exist under any other Loan Document (other than the
Indemnity) will be deemed to be removed from such other Loan Document and
transferred to the Indemnity, so that the Indemnity is the only Loan Document
that contains and sets forth the Borrowers' indemnity obligations and other
obligations of Borrowers pertaining to Environmental Liabilities and/or
Hazardous Substances.
Section 10.2    Binding Effect; Waivers; Cumulative Rights and Remedies. The
provisions of this Agreement inure to the benefit of and are binding upon the
parties hereto and their respective heirs, executors, administrators, personal
representatives, legal representatives, successors and assigns; provided,
however, (a) Borrowers will not have the right to assign their respective rights
or obligations under the Loan Documents without the prior written consent of
each Lender, (b) any assignment by any Lender must be made in compliance with
Section 10.10, and (c) any transfer by participation must be made in compliance
with Section 10.11. Any attempted assignment or transfer by any party not made
in compliance with this Section 10.2 will be null and void, unless such
attempted assignment or transfer is treated as a participation in accordance
with the terms of this Agreement. The parties to this Agreement acknowledge that
clause (b) of this Section 10.2 relates only to absolute assignments and this
Section 10.2 will not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest will release the
transferor Lender from its obligations hereunder


-79-



--------------------------------------------------------------------------------





unless and until the parties thereto have complied with the provisions of
Section 10.10. Administrative Agent may treat the Person which made any Advance
or which holds any Note as the owner thereof for all purposes hereof unless and
until such Person complies with Section 10.10; provided, however, that
Administrative Agent may in its discretion (but will not be required to) follow
instructions from the Person which made any Advance or which holds any Note to
direct payments relating to such Advance or Note to another Person. Any assignee
of the rights to any Advance or any Note agrees by acceptance of such assignment
to be bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Advance will
be conclusive and binding on any subsequent holder or assignee of the rights to
such Loan. No delay on the part of Administrative Agent in exercising any right,
remedy, power or privilege hereunder will operate as a waiver thereof, nor will
any single or partial exercise of any right, remedy, power or privilege
hereunder constitute such a waiver or exhaust the same, all of which will be
continuing. The rights and remedies of Administrative Agent specified in this
Agreement are in addition to, and not exclusive of, any other rights and
remedies which Administrative Agent or any Lender would otherwise have at law,
in equity or by statute, and all such rights and remedies, together with
Administrative Agent's rights and remedies under the other Loan Documents, are
cumulative and may be exercised individually, concurrently, successively and in
any order.
Section 10.3    Reduction of Aggregate Commitment. Provided (a) no draw request
is pending that would result in the outstanding principal balance of the Loan
exceeding the Aggregate Commitment, and (b) that immediately after such
reduction the outstanding principal balance of the Loan is less than or equal to
the Aggregate Commitment, (which for the purposes of this Section shall include
any amounts requested under a pending draw request), Borrower may (in its sole
and absolute discretion) permanently reduce the available Aggregate Commitment
of the Loan (without the payment of any prepayment fee, other than break
funding, including any sums owing under Section 2.13 hereof, and any charges
relating to early termination of any Swap Contracts), by giving Administrative
Agent irrevocable notice of such reduction at least two (2) Business Days prior
to the indicated effective date of the reduction. Each such reduction shall (a)
be in a minimum amount of $1,000,000 (and in increments of $500,000 thereafter),
(b) in no event reduce the Aggregate Commitment below the amount of the
outstanding principal balance of the Loan, and (c) permanently reduce the
maximum Aggregate Commitment of the Loan available to Borrower.
Section 10.4    Survival. All agreements, representations and warranties made in
this Agreement survive the execution of this Agreement, the making of the
Advances by the Lenders, and the execution of the other Loan Documents, and will
continue until payment in full of all Obligations of Borrowers incurred under
this Agreement and under the other Loan Documents.
Section 10.5    Governing Law; Waiver of Jury Trial; Jurisdiction. IN ALL
RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF CALIFORNIA, APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY


-80-



--------------------------------------------------------------------------------





APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED
BY LAW, BORROWERS HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE
NOTES, AND THIS AGREEMENT AND THE NOTES WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, AND ANY LAWS OF THE UNITED
STATES OF AMERICA APPLICABLE TO NATIONAL BANKS.
TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWERS, ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION RELATING TO THE
LOAN AND/OR THE LOAN DOCUMENTS. BORROWER, TO THE FULLEST EXTENT PERMITTED BY
LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE
OF COMPETENT COUNSEL, (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF
CALIFORNIA OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR
RELATING TO THIS AGREEMENT, (B) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE OF CALIFORNIA, (C) SUBMITS TO THE JURISDICTION AND VENUE OF SUCH COURTS
AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT, AND (D)
AGREES THAT IT WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM
(BUT NOTHING HEREIN WILL AFFECT THE RIGHT OF ADMINISTRATIVE AGENT OR ANY OF THE
LENDERS TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM). BORROWERS
FURTHER CONSENT AND AGREE TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S.
MAIL, POSTAGE PREPAID, TO BORROWER AT THE ADDRESSES FOR NOTICES DESCRIBED IN
THIS AGREEMENT, AND CONSENT AND AGREE THAT SUCH SERVICE WILL CONSTITUTE IN EVERY
RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN WILL AFFECT THE VALIDITY
OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY LAW).
Section 10.6    Counterparts. This Agreement may be executed in any number of
counterparts, all of which constitutes a single Agreement.
Section 10.7    Notices.
(a)    All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a "Notice") required, permitted or desired
to be given hereunder must be in writing and must be sent by: (i) registered or
certified mail, postage prepaid, return receipt requested, (ii) reputable
overnight courier, or (iii) delivered by hand by commercial courier service,
addressed to the party to be so notified at its address set forth opposite its
signature, below, or to such other address as such party may hereafter specify
in accordance with the provisions of this Section 10.7. Any Notice will be
deemed to have been received: (A) 3 days after the date such Notice is mailed,
(B) on the date of delivery by hand (or refusal to accept such


-81-



--------------------------------------------------------------------------------





delivery) if delivered during business hours on a Business Day (otherwise on the
next Business Day), and/or (C) on the next Business Day if sent by an overnight
commercial courier.
(b)    Any party may change the address to which any such Notice is to be
delivered by furnishing 10 days prior written notice of such change to the other
parties in accordance with the provisions of this Section 10.7. Notices will be
deemed to have been given on the date as set forth above, even if there is an
inability to actually deliver any such Notice because of a changed address of
which no Notice was given, or there is a rejection or refusal to accept any
Notice offered for delivery.
Section 10.8    Administrative Agent's Sign. Agent may, if it so desires,
publicize its involvement with the Properties, including, but not limited to,
issuing press releases (subject to Borrower's review and approval thereof, not
to be withheld unreasonably), but it may not place any signage on any Property
without Borrower's prior written consent (which consent may be withheld,
conditioned or delayed in Borrower's sole and absolute discretion).
Section 10.9    No Third Party Reliance. No third party is entitled to rely upon
this Agreement or to have any of the benefits of Administrative Agent's or any
Lender's interest hereunder, unless such third party is an express assignee of
all or a portion of a Lender's interest hereunder in accordance with Section
10.10 and Section 10.11 hereof.
Section 10.10    Assignments.
(a)    Any Lender may at any time and subject to the terms of this Agreement
(including, without limitation, this Section 10.10) assign to any Affiliate of
such Lender or to one or more Eligible Assignees (collectively, "Purchasers")
all or any part of its rights and obligations under the Loan Documents. Such
assignment must be substantially in the form of Exhibit J or in such other form
reasonably acceptable to Administrative Agent (but only to the extent as may be
agreed to by the parties thereto). Each such assignment with respect to a
Purchaser which is not a Lender or an Affiliate of a Lender must either be in an
amount equal to the entire applicable Commitment or aggregate amount of the
outstanding Advances of the assigning Lender or (unless Borrowers and
Administrative Agent otherwise consent) be in an aggregate amount not less than
$5,000,000. The amount of the assignment must be based on the Commitment or
aggregate amount of the outstanding Advances of the assigning Lender (if the
Commitment has been terminated) subject to the assignment, determined as of the
date of such assignment or as of the "Trade Date," if the "Trade Date" is
specified in the assignment.
(b)    The consent of Borrowers will be required prior to an assignment becoming
effective, provided that the consent of Borrower will not be required if an
Event of Default has occurred and is continuing. The consent of Administrative
Agent is required prior to an assignment becoming effective. Any consent
required under this Section 10.10(b) will not be unreasonably withheld or
delayed.
(c)    Upon (i) delivery to Administrative Agent of an Assignment and
Assumption, together with any consents required by Sections 10.10(a) and
10.10(b), and (ii) payment of a $3,500 fee by the assignee or the assignor to
Administrative Agent for processing such assignment (unless such fee is waived
by Administrative Agent), such assignment will become


-82-



--------------------------------------------------------------------------------





effective on the effective date specified in such assignment. The assignment
must contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Commitment and the portion of the
Loan assigned to Purchaser under the applicable assignment agreement constitutes
"plan assets" as defined under ERISA and that the rights and interests of the
Purchaser in and under the Loan Documents will not be "plan assets" under ERISA.
On and after the effective date of such assignment, such Purchaser will for all
purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and will have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party thereto, and the transferor Lender will be released with
respect to the Commitment and the portion of the Loan assigned to such Purchaser
without any further consent or action by Borrowers, the Lenders or
Administrative Agent. In the case of an assignment covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender will cease to
be a Lender hereunder but will continue to be entitled to the benefits of, and
subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the applicable
agreement. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.10 will be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.11. Upon the consummation
of any assignment to a Purchaser pursuant to this Section 10.10(c), the
transferor Lender, Administrative Agent and Borrower will make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment. Upon request,
Borrower will execute and deliver to Administrative Agent, at Borrower's cost to
the extent such costs do not exceed $10,000, an appropriate replacement
promissory note or replacement promissory notes in favor of each assignee (and
assignor, if such assignor is retaining a portion of its Commitment percentage
and advances) reflecting such assignee's (and assignor's) percentage of the
Commitment. Upon execution and delivery of such replacement promissory note(s),
the original promissory note or notes evidencing all or a portion of the
Lenders' percentages of the Committed Amount and advances being assigned shall
be canceled and returned to Borrower. For purposes of clarification, if
Borrower's costs relating to an Assignment and Assumption exceed $10,000, such
costs exceeding $10,000 shall be borne by the Lenders receiving replacement
notes pro rata in accordance with such Lenders' percentage of the Committed
Amount. Under no circumstances shall Borrower be required to execute any
certifications or similar documents or to provide any representations or
warranties confirming the accuracy of any information or otherwise in connection
with any assignment or participation. Promptly following receipt by
Administrative Agent of an executed Assignment and Assumption, Administrative
Agent shall give notice to the Borrower and to the Lenders of: (i) the
effectiveness of the assignment by the assigning Lender to the assignee Lender
(or the affiliate of the Lender); and (ii) the revised percentages and maximum
amounts of the Commitment percentage of the Committed Amount in effect as a
result of such assignment.
(d)    Administrative Agent, acting solely for this purpose as an agent of
Borrowers, will maintain at one of its offices in the United States of America,
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the


-83-



--------------------------------------------------------------------------------





Advances owing to, each Lender, pursuant to the terms hereof from time to time
(the "Register"). The entries in the Register will be conclusive, absent
manifest error, and Borrowers, Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register will be available for inspection by Borrowers and
each Lender at any reasonable time and from time to time upon reasonable prior
notice.
(e)    Borrower authorizes each Lender to disclose to any Participant or
Purchaser or any other Person acquiring an interest in the Loan Documents by
operation of law (each a "Transferee") and any prospective Transferee any and
all information in such Lender's possession, provided, however, that any such
Transferee executes a confidentiality agreement in form and substance reasonably
satisfactory to Borrower.
(f)    So long as no Event of Default exists, unless Borrower otherwise
consents, U.S. Bank shall at all times retain at least twenty-five percent (25%)
of the Committed Amount.
(g)    The Borrower and Administrative Agent may continue to deal solely and
directly with the assigning Lender in connection with the interest so assigned
to a Transferee until such time as (i) written notice of such assignment,
together with payment instructions, addresses and related information with
respect to the Purchaser shall have been given to the Borrower and
Administrative Agent by the assigning Lender and the Transferee; (ii) the
assigning Lender and the Transferee shall have delivered to the Borrower and
Administrative Agent an Assignment and Assumption.
Section 10.11    Participations.
(a)    Any Lender may, upon prior written notice to Borrower, at any time sell
to one or more entities ("Participants") participating interests in its
Commitment or the Obligations owing to such Lender.; provided, however, the
voting rights of any participants shall be limited to actions with respect to
increases in the maximum Committed Amount, extensions of the maturity date
beyond the extension option terms and changes in the interest rates applicable
to the Loan. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender's obligations under the Loan Documents
will remain unchanged, such Lender will remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender will remain
the owner of its Commitment and the Obligations owing to such Lender, all
amounts payable by Borrowers under this Agreement will be determined as if such
Lender had not sold such participating interests, and Borrowers and
Administrative Agent will continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under the Loan
Documents.
(b)    Each Lender will retain the sole right to approve, without the consent of
any Participant, any amendment, modification or waiver of any provision of the
Loan Documents provided that each such Lender may agree in its participation
agreement with its Participant that such Lender will not vote to approve any
amendment, modification or waiver with respect to any Commitment or Loan in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 10.12 or of any other Loan Document.


-84-



--------------------------------------------------------------------------------





(c)    Each Lender that sells a participation will, acting solely for this
purpose as an agent of Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in any Commitment or any other
Obligations under the Loan Documents (the "Participant Register"); provided that
no Lender will have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Commitment or any other
Obligations under the Loan Documents) to any Person except to the extent that
such disclosure is necessary to establish that any Commitment or any other
Obligations under the Loan Documents is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register will be conclusive absent manifest error, and such Lender
will treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. For the avoidance of doubt, Administrative Agent (in
its capacity as Administrative Agent) will have no responsibility for
maintaining a Participant Register.
Section 10.12    Amendments. Subject to the provisions of this Section 10.12,
the Required Lenders (or Administrative Agent with the consent in writing of the
Required Lenders) and Borrowers may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to this Agreement, the
Guaranty or any other Loan Document or changing in any manner the rights of the
Lenders or Borrowers hereunder or thereunder or waiving any Default or Event of
Default hereunder; provided, however, that no such supplemental agreement will:
(a)    without the consent of each Lender directly affected thereby, extend the
final maturity of the Loan, or postpone any regularly scheduled payment of
principal of the Loan, or forgive all or any portion of the principal amount
thereof, or reduce the rate or extend the time of payment of interest or fees
thereon or increase the amount of the Commitment of such Lender hereunder;
(b)    without the consent of all of the Lenders, reduce the percentage
specified in the definition of Required Lenders;
(c)    without the consent of all of the Lenders, amend Section 9.21 or this
Section 10.12; provided, that the foregoing limitation in respect of Section
9.21 will not prohibit each Lender directly affected thereby from consenting to
the extension of the final maturity date of the Loan as contemplated by Section
10.12(a) above; and
(d)    except as otherwise provided in Section 9.16, without the consent of all
of the Lenders, release all or substantially all of the Collateral.
No amendment of any provision of this Agreement relating to Administrative Agent
will be effective without the written consent of Administrative Agent.
Administrative Agent may waive payment of the fee required under Section
10.10(c) without obtaining the consent of any other party to this Agreement.
Notwithstanding anything to the contrary herein, Administrative Agent may, with
the consent of Borrowers only, amend, modify or supplement this Agreement or any


-85-



--------------------------------------------------------------------------------





of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency of a technical or immaterial nature, as determined in good faith
by Administrative Agent.
Section 10.13    Joint Borrower Provisions. Each Borrower acknowledges and
agrees that it shall be jointly and severally liable for the Loan and all other
Obligations arising under this Agreement and/or any of the other Loan Documents.
In furtherance thereof, each Borrower acknowledges and agrees as follows:
(a)    For the purpose of implementing the joint borrower provisions of the Loan
Documents, each Borrower hereby irrevocably appoints each other Borrower as its
agent and attorney-in-fact for all purposes of the Loan Documents, including the
giving and receiving of notices and other communications.
(b)    To induce the Lenders to make the Loan, and in consideration thereof,
each Borrower hereby agrees to indemnify Administrative Agent and Lenders
against, and hold the Administrative Agent and Lenders harmless from, any and
all liabilities, expenses, losses, damages and/or claims of damage or injury
asserted against Administrative Agent and/or Lenders by any Borrower or by any
other Person arising from or incurred by reason of (i) reliance by the
Administrative Agent and/or Lenders on any requests or instructions from any
Borrower, or (ii) any other action taken by Administrative Agent and/or Lenders
in good faith with respect to this Agreement or the other Loan Documents.
(c)    Each Borrower acknowledges that the liens and security interests created
or granted herein and by the other Loan Documents (as applicable, and expressly
excluding the Indemnity and the Guaranties) will secure Obligations of all
Borrowers under the Loan Documents (other than the Indemnity) and, in full
recognition of that fact, each Borrower consents and agrees that the
Administrative Agent and/or Lenders may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or security
hereof or of any other Loan Document:
(i)    agree with any Borrower to supplement, modify, amend, extend, renew,
accelerate, or otherwise change the time for payment or the terms of the
Obligations or any part thereof, including any increase or decrease of the
rate(s) of interest thereon;
(ii)    agree with any Borrower to supplement, modify, amend or waive, or enter
into or give any agreement, approval or consent with respect to, the Obligations
or any part thereof or any of the Loan Documents or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder;
(iii)    accept new or additional instruments, documents or agreements in
exchange for or relative to any of the Loan Documents or the Obligations or any
part thereof;
(iv)    accept partial payments on the Obligations;
(v)    receive and hold additional security or guaranties for the Obligations or
any part thereof;


-86-



--------------------------------------------------------------------------------





(vi)    release, reconvey, terminate, waive, abandon, subordinate, exchange,
substitute, transfer and enforce any security for or guaranties of the
Obligations, and apply any security and direct the order or manner of sale
thereof as Administrative Agent, in its sole and absolute discretion may
determine;
(vii)    release any Person or any guarantor from any personal liability with
respect to the Obligations or any part thereof;
(viii)    settle, release on terms satisfactory to Administrative Agent or by
operation of applicable Laws or otherwise liquidate or enforce any Obligations
and any security therefor or guaranty thereof in any manner, consent to the
transfer of any such security and bid and purchase at any sale; and consent to
the merger, change or any other restructuring or termination of the corporate
existence of any Borrower or any other Person, and correspondingly restructure
the obligations of such Borrower or other Person, and any such merger, change,
restructuring or termination shall not affect the liability of any Borrower or
the continuing existence of any lien or security interest hereunder, under any
other Loan Document to which any Borrower is a party or the enforceability
hereof or thereof with respect to all or any part of the Obligations.
(d)    Upon the occurrence of and during the continuance of any Event of
Default, Administrative Agent may enforce this Agreement and the other Loan
Documents independently as to each Borrower and independently of any other
remedy or security Administrative Agent and/or Lenders at any time may have or
hold in connection with the Obligations, and in collecting on the Loan it shall
not be necessary for Administrative Agent to marshal assets in favor of any
Borrower or any other Person or to proceed upon or against and/or exhaust any
other security or remedy before proceeding to enforce this Agreement and the
other Loan Documents. Each Borrower expressly waives any right to require
Administrative Agent and/or Lenders, in connection with Administrative Agent's
and/or Lender's efforts to obtain repayment of the Loan and other Obligations,
to marshal assets in favor of any Borrower or any other Person or to proceed
against any other Person or any collateral provided by any other Person, and
agrees that Administrative Agent and/or Lenders may proceed against any Persons
and/or collateral in such order as it shall determine in its sole and absolute
discretion in connection with Administrative Agent's efforts to obtain repayment
of the Loan and other Obligations. Administrative Agent may file a separate
action or actions against each Borrower to enforce the Obligations, whether
action is brought or prosecuted with respect to any other security or against
any other Person, or whether any other Person is joined in any such action or
actions. Each Borrower agrees that Administrative Agent, Lenders, each Borrower
and/or any other Person may deal with each other in connection with the
Obligations or otherwise, or alter any contracts or agreements now or hereafter
existing between any of them, in any manner whatsoever, all without in any way
altering or affecting the security of this Agreement or the other Loan
Documents. The rights of Administrative Agent and/or Lenders hereunder and under
the other Loan Documents shall be reinstated and revived, and the enforceability
of this Agreement and the other Loan Documents shall continue, with respect to
any amount at any time paid on account of the Obligations which thereafter shall
be required to be restored or returned by Administrative Agent and/or Lenders as
a result of the bankruptcy, insolvency or reorganization of any Borrower or any
other Person, or otherwise, all as though such amount had not been paid. The
enforceability of this Agreement and the other Loan Documents at all times shall
remain


-87-



--------------------------------------------------------------------------------





effective even though the any or all Obligations, or any other security or
guaranty therefor, may be or hereafter may become invalid or otherwise
unenforceable as against any Borrower or any other Person and whether or not any
Borrower or any other Person shall have any personal liability with respect
thereto. Each Borrower expressly waives any and all defenses to the enforcement
of its obligations under the Loan Documents now or hereafter arising or asserted
by reason of (i) any disability or other defense of any Borrower or any other
Person with respect to the Obligations, (ii) the unenforceability or invalidity
of any security or guaranty for the Obligations or the lack of perfection or
continuing perfection or failure of priority of any security for the
Obligations, (iii) the cessation for any cause whatsoever of the liability of
any Borrower or any other Person (other than by reason of the full and final
payment and performance of all Obligations), (iv) any failure of Administrative
Agent and/or Lenders to marshal assets in favor of any of the Borrowers or any
other Person, (v) any failure of Administrative Agent and/or Lenders to give
notice of sale or other disposition of any Collateral for the Obligations to any
Borrower or to any other Person or any defect in any notice that may be given in
connection with any such sale or disposition, (vi) any failure of Administrative
Agent and/or Lenders to comply in any non-material respect with applicable Laws
in connection with the sale or other disposition of any Collateral or other
security for any Obligation, (vii) any act or omission of Administrative Agent
and/or Lenders or others that directly or indirectly results in or aids the
discharge or release of any Borrower or of any other Person or of any of the
Obligations or any other security or guaranty therefor by operation of law or
otherwise, (viii) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety's or guarantor's obligation
in proportion to the principal obligation, (ix) any failure of Administrative
Agent and/or Lenders to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person, (x) the election by Administrative Agent,
in any bankruptcy proceeding of any Person, of the application or
non-application of Section 1111(b)(2) of the Bankruptcy Code, (xi) any extension
of credit or the grant of any lien under Section 364 of the Bankruptcy Code
except to extent otherwise provided in this Agreement, (xii) any use of cash
collateral under Section 363 of the Bankruptcy Code, (xiii) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person, (xiv) the avoidance of any lien or security
interest in favor of Administrative Agent securing the Obligations for any
reason, or (xv) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including any discharge of, or bar or stay against
collecting, all or any of the Obligations (or any interest thereon) in or as a
result of any such proceeding. Without in any way limiting the foregoing, with
respect to the Loan Documents and the Obligations, each Borrower: (A) waives all
rights and defenses arising out of an election of remedies by Administrative
Agent, even though that election of remedies, such as non-judicial foreclosure
with respect to security for Borrowers' obligations, has destroyed each of their
rights of subrogation and reimbursement against the other by the operation of
Section 580d of the California Code of Civil Procedure or otherwise; and
(B) waives any right to a fair value hearing or similar proceeding following a
nonjudicial foreclosure of the Obligations, whether arising under California
Code of Civil Procedure Section 580a or otherwise.
(e)    The Borrowers represent and warrant to Administrative Agent and Lenders
that they have established adequate means of obtaining from each other, on a
continuing basis, financial and other information pertaining to their respective
businesses, operations and


-88-



--------------------------------------------------------------------------------





condition (financial and otherwise) and their respective properties, and each
now is and hereafter will be completely familiar with the businesses, operations
and condition (financial and otherwise) of the other and their respective
properties. Each Borrower hereby expressly waives and relinquishes any duty on
the part of Administrative Agent and/or Lenders to disclose to such Borrower any
matter, fact or thing related to the businesses, operations or condition
(financial or otherwise) of the other Borrowers or the other Borrowers'
properties, whether now known or hereafter known by Administrative Agent and/or
Lenders during the life of this Agreement. With respect to any of the
Obligations, the Administrative Agent and/or Lenders need not inquire into the
powers of any Borrower or the officers, employees or other Persons acting or
purporting to act on such Borrower's behalf.
(f)    Without limiting the foregoing, or anything else contained in this
Agreement, each Borrower waives all rights and defenses that it may have because
the Borrowers' debt is secured by real property. This means, among other things:
(i)    Administrative Agent and/or Lenders may collect on the debt from any
Borrower without first foreclosing on any real or personal property collateral
pledged by the other Borrowers; and
(ii)    If Administrative Agent forecloses on any real property collateral
pledged by any Borrower: (A) the amount of the debt may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price; and (B) Administrative Agent may
collect from any Borrower even if Administrative Agent, by foreclosing on the
real property collateral, has destroyed any right any Borrower may have to
collect from the other Borrowers.
The foregoing is an unconditional and irrevocable waiver of any rights and
defenses each Borrower may have because the debt is secured by real property.
These rights and defenses include, but are not limited to, any rights or
defenses based upon Sections 580a, 580b, 580d or 726 of the California Code of
Civil Procedure. Each Borrower expressly waives any right to receive notice of
any judicial or nonjudicial foreclosure or sale of any real property collateral
provided by any other Borrower to secure the debt and failure to receive any
such notice shall not impair or affect such Borrower's obligations hereunder or
the enforceability of this Agreement or the other Loan Documents or any liens
created or granted hereby or thereby.
(g)    Notwithstanding anything to the contrary elsewhere contained herein or in
any other Loan Document to which any Borrower is a party, with respect to the
Loan and all other Obligations, each Borrower hereby waives with respect to the
other Borrowers and their successors and assigns (including any surety) and any
other Person any and all rights at law or in equity, to subrogation, to
reimbursement, to exoneration, to contribution, to setoff, to any other rights
and defenses available to it by reason of California Civil Code Sections 2787
and 2855, inclusive, or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, or to a holder or transferee
against a maker and which each of them may have or hereafter acquire against the
other or any other Person in connection with or as a result of such Borrower's
execution, delivery and/or performance of this Agreement or any other Loan
Document to which it is a party until the Obligations are paid and performed in
full. Each Borrower agrees that it


-89-



--------------------------------------------------------------------------------





shall not have or assert any such rights against any other Borrower or any other
Borrower's successors and assigns or any other Person (including any surety),
either directly or as an attempted setoff to any action commenced against such
Borrower by any other Borrower (as borrower or in any other capacity) or any
other Person until the all Obligations are paid and performed in full. Each
Borrower hereby acknowledges and agrees that this waiver is intended to benefit
Administrative Agent and Lenders and shall not limit or otherwise affect any
Borrower's liability under this Agreement or any other Loan Document to which it
is a party, or the enforceability hereof or thereof.
(h)    Each Borrower warrants and agrees that each of the waivers and consents
set forth herein is made with full knowledge of its significance and
consequences, with the understanding that events giving rise to any defense
waived may diminish, destroy or otherwise adversely affect rights which each
otherwise may have against the other, against Administrative Agent and Lenders
or others, or against any collateral. If any of the waivers or consents herein
are determined to be contrary to any applicable Law or public policy, such
waivers and consents shall be effective to the maximum extent permitted by law.
Section 10.14    Time of the Essence
. Time is of the essence hereof with respect to the dates, terms and conditions
of this Agreement.


-90-



--------------------------------------------------------------------------------






Section 10.15    Entire Agreement; No Oral Modifications. The Loan Documents set
forth the entire agreement of the parties with respect to the Loan and supersede
all prior written or oral understandings and agreements with respect thereto and
no modification or waiver of any provision of this Agreement will be effective
unless set forth in writing and signed by the parties hereto. By executing this
Agreement and initialing below Borrowers expressly represents and warrants that
it did not rely on any representation, assurance or agreement, oral or written,
not expressly set forth in this Agreement or any of the other Loan Documents in
reaching its decision to enter into this Agreement or any of the other Loan
Documents and that no promises or other representations have been made to
Borrowers which conflict with the written terms of the Loan Documents. Borrowers
represent to Administrative Agent and the Lenders that (i) it has read and
understands the terms and conditions contained in this Agreement and the other
Loan Documents executed in connection with this Agreement, (ii) its legal
counsel has carefully reviewed all of the Loan Documents and it has received
legal advice from counsel of its choice regarding the meaning and legal
significance of this Agreement and all other Loan Documents, (iii) it is
satisfied with its legal counsel and the advice received from it, and (iv) it
has relied only on its review of the Loan Documents and its own legal counsel's
advice and representations (and it has not relied on any advice or
representations from Administrative Agent, any Lender, or any of their
respective officers, employees, agents or attorneys). The Loan Documents may not
be modified, amended or terminated except by a written agreement signed by each
of the parties hereto.


/s/ CJS
 
/s/ CJS
 
/s/ CJS
 
/s/ CJS
Borrower's Initials
 
Borrower's Initials
 
Borrower's Initials
 
Borrower's Initials





SMRH:487569780.11
Section 10.15
 
 
 
 




--------------------------------------------------------------------------------






Section 10.16    Captions. The headings or captions of the Articles and Sections
set forth herein are for convenience only, are not a part of this Agreement and
are not to be considered in interpreting this Agreement.
Section 10.17    Borrower-Lender Relationship. The relationship of Borrowers,
Administrative Agent and the Lenders created hereby and by the other Loan
Documents is that of a borrower and a lender only, and in no event will
Administrative Agent or any Lender be deemed to be a partner of, or a joint
venturer with, Borrowers.
Section 10.18    Joint and Several Liability. If there is more than one (1)
party to this Agreement who is a borrower under this Agreement, then each of
said individuals and/or entities are jointly and severally liable for each
covenant, agreement, representation and warranty of Borrowers hereunder.
Section 10.19    Severability. Wherever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is prohibited by or
invalid under applicable Law, such provision will be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.20    [Reserved.]
Section 10.21    [Reserved.]
Section 10.22    Defenses. No failure by Administrative Agent or any Lender to
perform any of its respective obligations hereunder will be a valid defense to,
or result in any offset against, any payments which Borrower is obligated to
make under any of the Loan Documents.
Section 10.23    Designated Representative(s). Each Borrower hereby represents
that any person signing this Agreement on behalf of such Borrower is hereby
authorized to act as such Borrower's authorized representative for purposes of
dealing with Administrative Agent on behalf of such Borrower in respect of any
and all matters in connection with this Agreement, the other Loan Documents and
the Loan. In addition, each Borrower may designate by appropriate action in form
acceptable to Administrative Agent, additional individuals who are authorized to
act on behalf of such Borrower (together with the person(s) signing this
Agreement, the "Designated Representatives"). The Designated Representative has
the power to give and receive all notices, monies, approvals and other documents
and instruments, and to take any other action on behalf of such Borrower. All
actions by the Designated Representative will be conclusive and binding on such
Borrower. Administrative Agent may rely on the authority given to the Designated
Representative until actual receipt by Administrative Agent of a duly authorized
resolution substituting a different person as the Designated Representative.
Section 10.24    Document Imaging, Electronic Transactions and the UETA. Without
notice to or consent of Borrowers or Guarantor, Administrative Agent may create
electronic images of this Agreement and the other Loan Documents and destroy
paper originals of any such imaged documents. Provided that such images are
maintained by or on behalf of Administrative Agent as part of Administrative
Agent's normal business processes, Borrowers and Guarantor


-94-

--------------------------------------------------------------------------------





agree that such images have the same legal force and effect as the paper
originals, and are enforceable against Borrowers and Guarantor, as the case may
be. Furthermore, Borrowers and Guarantor agree that Administrative Agent may
convert any Loan Document into a "transferrable record" as such term is defined
under, and to the extent permitted by, the UETA, with the image of such
instrument in Administrative Agent's possession constituting an "authoritative
copy" under the UETA.
Section 10.25    Swap Transactions. Borrowers may enter into one or more Swap
Transactions with the Swap Counterparty on terms that are acceptable to Swap
Counterparty in its sole discretion for the purpose of hedging and protecting
against interest rate fluctuation risks with respect to the Loan. All Swap
Transactions, if any, are independent agreements governed by the written
agreements evidencing said Swap Transactions, which will remain in full force
and effect, unaffected by any repayment, prepayment, acceleration, reduction,
increase or change in the terms of the Loan Documents, except as otherwise
expressly provided in said Swap Transactions, and any payoff statement from
Administrative Agent relating to the Loan will not apply to said Swap
Transactions.
Section 10.26    USA PATRIOT ACT NOTIFICATION. The following notification is
provided to Borrower pursuant to Section 326 of the PATRIOT Act:
Each Lender hereby notifies Borrowers that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies Borrowers, which information includes the name and address of
Borrowers and other information that will allow the Lenders to identify
Borrowers in accordance with the PATRIOT Act.
Section 10.27    Confidentiality.
(a)    Administrative Agent and each Lender agrees to hold any confidential
information which it may receive from Borrowers in connection with this
Agreement in confidence; provided, however, that the foregoing shall not apply
to (i) disclosures required of any Lender pursuant to any applicable law, rule,
regulation or order of any Governmental Authority, (ii) any information
contained in any report prepared or delivered pursuant to the reporting
requirements of federal or state securities laws and regulations, including, but
not limited to, any prospectus, registration statement, proxy materials or
periodic reports, (iii) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (iv)
disclosures of information that is publicly available other than as a result of
a disclosure by any Lender, (v) to legal counsel, accountants, and other
professional advisors to Administrative Agent or such Lender, and (vi) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Advances hereunder. In addition, and notwithstanding the
foregoing, Administrative Agent agrees not to share any confidential information
of Borrower or Guarantor with any potential or actual Transferee or Participant
without first obtaining Borrower's or Guarantor's consent (which consent shall
require an execution of a confidentiality agreement or confidentiality
agreements, in form and substance reasonably satisfactory to Borrower).


-95-

--------------------------------------------------------------------------------





(b)    Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties hereto acknowledge and agree
that (i) any obligations of confidentiality contained herein and therein do not
apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
by the Loan Documents (and any related transactions or arrangements), and (ii)
each party (and each of its employees, representatives, or other agents) may
disclose to any and all parties as required by applicable laws, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by the Loan Documents and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment and tax structure, all within the meaning of Treasury Regulations
Section 1.6011‑4; provided, however, that each party acknowledges that any
privilege that may exist for the benefit of a party, in such party's sole
discretion, to maintain the confidentiality of a communication relating to the
transactions contemplated by the Loan Documents, including a confidential
communication with its attorney or a confidential communication with a federally
authorized tax practitioner under Section 7525 of the Internal Revenue Code, is
not intended to be affected by the foregoing.
Section 10.28    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
1.
a reduction in full or in part or cancellation of any such liability;

2.
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

3.
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority

Section 10.29    Possible Increase in the Aggregate Commitment. As of the
Closing Date, the maximum Aggregate Commitment shall be $215,000,000. However,
subsequent to the


-96-

--------------------------------------------------------------------------------





Closing Date Borrowers shall have the option to increase the Aggregate
Commitment based, in part, on the addition of one or more Additional Projects in
accordance with Section 10.30 to secure the Loan (such option shall be referred
to herein as the "Accordion Option"), subject to the following: (a) one or more
new lenders shall have been added to this Agreement (each, a "New Lender")
and/or one or more existing Lenders (each, an "Additionally Committed Lender"),
in their sole and absolute discretion, shall have elected to increase their
individual Commitments, so that the Aggregate Commitment may be increased,
provided that each New Lender and/or Additionally Committed Lender shall be
approved by Administrative Agent and Borrower (but not the other Lenders),
(b) the Aggregate Commitment may be increased up to a maximum of $385,000,000,
(c) unless Administrative Agent otherwise consents in writing, the allocation of
the increased Aggregate Commitment between the Revolving Portion and the
Non-Revolving Portion shall be fifty percent (50%) to the Revolving Portion and
fifty percent (50%) to the Non-Revolving Portion, (d) each exercise of the
Accordion Option shall be in an amount not less than $15,000,000, and (e) the
Accordion Option may be exercised a maximum of four (4) times (and all
conditions to exercising such option must have been satisfied as of such date).
Each Lender acknowledges and agrees that its consent to any such increase in the
Aggregate Commitment shall not be required and additional Lenders may be added
to this Agreement, and any Additionally Committed Lenders under this Agreement
may increase their individual Commitments, without the consent or agreement of
the other Lenders (provided, however, that no Lender's individual Commitment may
be increased without such Lender's consent), so long as Administrative Agent and
Borrowers have consented in writing to any New Lenders or the increase in the
Commitment of any Additionally Committed Lender, as applicable.
The addition of any New Lender to this Agreement, and/or the increase in the
Commitment of any Additionally Committed Lender, shall be effective upon the
satisfaction of the following:
(a)    Administrative Agent and Borrowers shall have approved such New Lender
and/or such increase in the Commitment of any Additionally Committed Lender, as
applicable; and Administrative Agent shall have sent written notice to all
Lenders of such New Lender and its Commitment amount and/or the amount of the
increase in the Commitment of any Additionally Committed Lender (each, an
"Accordion Notice").
(b)    Administrative Agent shall have calculated each Lender's new Pro Rata
Share, based on each Lender's individual Commitment and the new Aggregate
Commitment of all Lenders, and Administrative Agent shall have determined the
portion of the Non-Revolving Portion (and outstanding Non-Revolving Portion) and
the Revolving Portion (and outstanding Revolving Portion) allocable to each
Lender based on such Lender's new Pro Rata Share.
(c)    Borrower shall have executed and delivered to Administrative Agent a new
Note with respect to any New Lender in the amount of such New Lender's
Commitment; or with respect to an increase in the Commitment of an Additionally
Committed Lender, Borrower shall have executed a replacement Note for such
Additionally Committed Lender in an amount equal to such Additionally Committed
Lender's increased Commitment amount.
(d)    The Lenders shall execute such Assignment and Assumption Agreements as
Administrative Agent shall require to evidence each New Lender's acquisition of
its


-97-

--------------------------------------------------------------------------------





Commitment of the Loan and Loan Documents, and to evidence each Additionally
Committed Lender's increased Commitment. Alternatively (or in addition), at
Administrative Agent's option each New Lender shall acknowledge in writing (in a
form reasonably satisfactory to Administrative Agent) that it is assuming the
rights and obligations of a "Lender" under this Agreement, and if required by
Administrative Agent shall execute a copy of this Agreement. Each New Lender
and/or each Additionally Committed Lender shall pay to the other existing
Lenders a portion of the then outstanding Revolving Portion and the
Non-Revolving Portion so that upon the closing of the exercise of the Accordion
Option and increase in the Aggregate Commitment, each Lender shall have owing to
it its Pro Rata Share of the then outstanding principal amount of the Revolving
Portion and the Non-Revolving Portion (as set forth in the revised Schedule I to
be delivered in accordance with subparagraph (e) below). For the avoidance of
doubt, each New Lender must acquire the same percentage of the Revolving Portion
and the Non-Revolving Portion, and each Additionally Committed Lender must
increase its Commitment with respect to the Revolving Portion and the
Non-Revolving Portion by the same percentage.
(e)    Administrative Agent shall have prepared an updated Schedule I, revised
to reflect each Lender's Pro Rata Share of the Aggregate Commitment, which
updated Schedule I shall be delivered to the Lenders with the Accordion Notice.
(f)    Guarantor shall have executed and delivered to Administrative Agent such
reaffirmations of its Guaranties and acknowledgment of its increased liability
thereunder as Administrative Agent shall reasonably require; provided, however,
that with the exception of the Guarantor's increased liability due to the
increase in the Aggregate Commitment, Guarantor's liability shall remain
unmodified as set forth in the Guaranties.
(g)    Borrower shall have paid the applicable fees set forth in the Fee Letter.
(h)    Borrower, each New Lender and each Additionally Committed Lender shall
execute and deliver to Administrative Agent such additional documents as
Administrative Agent and its legal counsel shall reasonably require to carry out
the intent of this Section 10.29.
Section 10.30    Additional Project Collateral. During the term of the Loan,
Borrower shall have the option of adding new projects to secure the Loan and/or
to increase the Borrowing Base Amount, subject to satisfaction of all of the
following conditions precedent with respect to each such additional project
(each, an "Additional Project") (and each item delivered below shall be subject
to Administrative Agent's (and, where indicated, Lenders') receipt, review,
approval and/or confirmation, at Borrower's cost and expense (whether or not the
addition of the Additional Project is ultimately approved), each in form and
substance reasonably satisfactory to Administrative Agent (and, where indicated,
Lenders)):
(a)    The Additional Project must be (i) a fully developed and operating "Class
A" or "Class B" property utilized principally as an office or industrial
property, (ii) located in the contiguous United States (including the District
of Columbia) or Hawaii, and (iii) at least 85% occupied by tenants who are not
the subject of any bankruptcy, reorganization, insolvency, liquidation,
dissolution, receivership or similar proceeding.


-98-

--------------------------------------------------------------------------------





(b)    The owner of the Additional Project (the "New Borrower") shall be a
single purpose entity wholly-owned, directly or indirectly, by Guarantor and
otherwise satisfactory to Administrative Agent and Lenders in their sole
discretion which (i) has no indebtedness or claims against it other than
non-delinquent trade debt incurred in the ordinary course of business, (ii)
shall assume, on a joint and several basis, the Loan and the other obligations
of Borrowers hereunder and under the other Loan Documents pursuant to a Joinder
Agreement and such other documents reasonably satisfactory to Administrative
Agent and Lenders in their sole discretion, and (iii) does not have any
Guarantor as a general partner, and does not otherwise have a structure where
any Guarantor would be liable for such New Borrower's obligations under the
Joinder Agreement absent the Guaranty.
(c)    Administrative Agent shall have received a Security Instrument covering
the Additional Project and all personal property directly related thereto (and
such Security Instrument shall have been properly recorded in the official
records of the county or counties in which the Additional Project is located)
and such other Loan Documents, and amendments, modifications or supplements to
any existing Loan Documents, as reasonably required by Administrative Agent,
executed by New Borrower, Borrower and Guarantor; provided that Borrower's and
Guarantor's obligations or rights under the Loan Documents shall not be modified
or affected beyond what is contemplated pursuant to the transaction.
(d)    The New Borrower owns fee title to, or holds a leasehold interest as a
lessee in, the Additional Project. In connection with any Additional Project in
which a New Borrower holds a leasehold interest, Administrative Agent and
Lenders shall have received and approved (i) a copy of the ground lease creating
such leasehold interest, and (ii) a ground lessor's estoppel and consent
executed by the ground lessor under any such ground lease.
(e)    New Borrower shall deliver to Administrative Agent a certificate executed
by an officer of New Borrower certifying that New Borrower is qualified to
transact business in the state in which the Additional Project is located.
(f)    Administrative Agent shall have received a Title Policy, containing no
exceptions or exclusions other than Permitted Encumbrances or as may be
reasonably approved by Administrative Agent, insuring that the insured Security
Instrument for the Additional Project is a valid, first priority lien on the
Additional Project and related collateral, in an insured amount as reasonably
required by Administrative Agent. Borrower also shall obtain, at its sole cost
and expense, any endorsements, continuations or modifications to the existing
Title Policies as Administrative Agent may reasonably request and to the extent
available, including endorsements to increase the insured amounts under such
Title Policies.
(g)    If the Additional Project is being acquired by New Borrower, if required
by Administrative Agent, Administrative Agent shall have received complete
copies of any purchase agreement for the Additional Project (to the extent not
prohibited by the confidentiality provisions contained therein).
(h)    Administrative Agent shall have received a recent Appraisal for the
Additional Project.


-99-

--------------------------------------------------------------------------------





(i)    New Borrower shall have provided Administrative Agent with current title,
tax, UCC chattel lien and bankruptcy searches (and any other searches which
Administrative Agent may require) for the Additional Project, New Borrower, New
Borrower's constituent members and such other parties as Administrative Agent
shall require in its reasonable discretion.
(j)    A copy of New Borrower's limited liability company agreement (certified
by a manager as being true, correct, complete, unamended (except as disclosed to
Administrative Agent in writing) and in full force and effect) and a copy of New
Borrower's Articles of Organization (or other appropriate articles) (certified
by the appropriate governmental officials in whose offices the same must be
filed under applicable law, as applicable), together with evidence reasonably
satisfactory to Administrative Agent, that New Borrower has complied with all
other filing requirements and fictitious name requirements, if any, necessary to
permit New Borrower to do business in the state in which the Additional Project
is located, and evidence reasonably satisfactory to Administrative Agent, that
New Borrower has complied with the above‑mentioned documents in executing the
Security Instrument and other documents which it is required to execute pursuant
to this Section 10.30.
(k)    Administrative Agent shall have received insurance policies or insurance
certificates for the Additional Project (conforming to the requirements of
Exhibit H) written by insurers reasonably satisfactory to Administrative Agent
and in amounts reasonably satisfactory to Administrative Agent, prepared in
accordance with Administrative Agent's standard requirements therefor.
(l)    Administrative Agent shall have received a flood zone and landslide
hazard certification for the Additional Project indicating that the improvements
on such Additional Project are not located in a flood plain or any other flood
prone area, or within an area subject to landslide hazards, as designated by the
Federal Emergency Management Agency or any other Governmental Authority.
(m)    Administrative Agent shall have received a current "as built" ALTA/ACSM
Land Title Survey of the Additional Project, dated or updated to a date not
earlier than thirty (30) days prior to the recordation of the Security
Instrument for the Additional Project, certified to Administrative Agent and the
Title Company, prepared by a licensed surveyor reasonably acceptable to
Administrative Agent and such title insurer, and conforming to Administrative
Agent's current standard survey requirements.
(n)    Administrative Agent shall have received a current, reasonably acceptable
engineering report with respect to the Additional Project, covering, among other
matters, inspection of heating and cooling systems, roof and structural details
and showing no failure of compliance with building plans and specifications,
applicable legal requirements (including requirements of the Americans with
Disabilities Act) and fire, safety and health standards. As requested by
Administrative Agent, such report shall also include an assessment of the
Additional Project's tolerance for earthquake and seismic activity.
(o)    An environmental report for the Additional Project reasonably acceptable
to Administrative Agent and Required Lenders, showing that no remedial
environmental action is recommended or required and other information produced
in connection with the Tests.


-100-

--------------------------------------------------------------------------------





(p)    Administrative Agent shall have received either (i) reasonably
satisfactory evidence that the Additional Project is covered by the
Environmental Insurance Policy or (ii) confirmation from Guarantor of its
liability under the Guaranty for any amounts owing by Borrower under the
Environmental Indemnity with respect to such Additional Project, as more fully
set forth in the Guaranty.
(q)    Administrative Agent shall have received the following financial
information for the Additional Project: (i) annual operating statements for the
preceding two fiscal years, if applicable, and for the current fiscal year
through the fiscal quarter most recently ending, provided that if New Borrower
or any Affiliate of New Borrower has not owned the Additional Project for such
entire period, then Borrower shall provide operating statements for the period
of New Borrower's (and any such Affiliate's) ownership and, only to the extent
available, operating statements for the balance of such period, (ii) a pro forma
operating statement and proposed Operating Budget for the current and next
succeeding fiscal years.
(r)    Administrative Agent shall have received a current rent roll for the
Additional Project, together with all leases for the Additional Project not
previously delivered to Administrative Agent.
(s)    If requested, Administrative Agent shall have received copies of all
material agreements with respect to the Additional Project, including without
limitation all noncancelable agreements relating to the management, operation or
maintenance of the Additional Project and of each such agreement which cannot be
cancelled by thirty (30) days' or less notice.
(t)    Administrative Agent shall have received all title, zoning and
entitlement information and documentation regarding the Additional Project
reasonably requested by Administrative Agent and reasonably available to New
Borrower.
(u)    Administrative Agent shall have received reasonable evidence that the
Additional Project and the operation thereof comply with all governmental
requirements, including that all requisite certificates of occupancy, building
permits, and other licenses, certificates, approvals or consents required of any
governmental authority have been issued without variance or condition and that
there is no litigation, action, citation, injunctive proceedings, or like matter
pending or threatened with respect to the validity of such matters except as may
be consented to by Administrative Agent in writing. New Borrower shall provide
Administrative Agent with copies of all certificates of occupancy, and shall
deliver letters (to the extent reasonably available to Borrower) from applicable
zoning, building and municipal agencies evidencing the foregoing.
(v)    New Borrower shall have established all accounts and escrows for the
Additional Project as required by the express terms of this Agreement and
delivered to Administrative Agent reasonably satisfactory evidence thereof.
(w)    No condemnation or adverse zoning or usage change proceeding shall have
occurred or shall have been threatened against the Additional Project in
writing; the Additional Project shall have not suffered any significant damage
by fire or other casualty which has not been repaired; no law, moratorium,
injunctive proceeding, restriction, litigation, action, citation or similar
proceeding or matter shall have been enacted, adopted, or threatened in writing
by any


-101-

--------------------------------------------------------------------------------





governmental authority, which would have, in Administrative Agent's judgment, a
material adverse effect.
(x)    All fees and commissions payable to real estate brokers, mortgage
brokers, or any other brokers or agents in connection with the acquisition of
the Additional Project shall have been paid or will be paid concurrently with
adding the Additional Project to the Loan.
(y)    At Administrative Agent's discretion and written request, New Borrower
shall have used commercially reasonable efforts to obtain estoppel certificates
and, where required by Administrative Agent, subordination, nondisturbance and
attornment agreements from key tenants as reasonably requested by Administrative
Agent.
(z)    Administrative Agent shall have received such other authorizations,
documents, certificates, opinions of counsel, updates, reports, searches or
items as Administrative Agent reasonably may require with respect to New
Borrower or the Additional Project.
(aa)    Administrative Agent shall have prepared revised Exhibits B and G, in
each case revised to include the applicable information for the Additional
Project (the "Replacement Exhibits").
(bb)    Administrative Agent and Required Lenders shall have approved the
inclusion of the Additional Project as security for the Loan. A Lender shall be
deemed to have granted its approval of the Additional Project if it has not
notified Administrative Agent in writing of its disapproval of the inclusion of
such Additional Project, within ten (10) days after receiving all of the items
to be delivered to Administrative Agent and Lenders pursuant to this
Section 10.30. Unless otherwise agreed to by Administrative Agent in writing,
Administrative Agent shall be deemed to have approved the inclusion of the
Additional Project if it has not notified Borrower in writing of its disapproval
of the inclusion of such Additional Project, within fifteen (15) days after
receiving all of the items to be delivered to Administrative Agent and Lenders
pursuant to this Section 10.30.
From and after the date a Security Instrument is recorded against the Additional
Project in accordance with Administrative Agent's written instructions to the
Title Company, (i) such Additional Project shall be included in the definition
of "Project" set forth in this Agreement and in the other Loan Documents,
(ii) the Security Instrument recorded against such Additional Project shall be
included in the definition of "Security Instrument" as set forth is this
Agreement and in the other Loan Documents, (iii) New Borrower shall be included
in the definition of "Borrower" set forth in this Agreement and the other Loan
Documents, (iv) the Replacement Exhibits shall be attached to this Agreement in
substitution of the then existing corresponding exhibits and shall thereafter be
deemed to replace such exhibits, and (v) all of the foregoing requirements set
forth in Sections 10.30(a) through (bb), shall be deemed satisfied by New
Borrower, Borrower and Guarantor, as to such Additional Project, except as
reasonably reserved or specified by Administrative Agent in writing.
Section 10.31    Releases of Projects. Except as expressly set forth below in
this Section 10.31, Administrative Agent shall have no obligation to release any
of the Projects (or portions thereof) until the Loan and all other Obligations
have been paid in full and all


-102-

--------------------------------------------------------------------------------





obligations of Administrative Agent and Lenders under this Agreement and the
other Loan Documents have terminated. Borrower shall be entitled to obtain the
release of a Project (or portions thereof) (each, a "Release Project") from the
lien of the Loan Documents, provided that all of the following conditions are
satisfied:
(a)    Borrower shall have submitted to Administrative Agent a written request
for such release at least twenty (20) days prior to the proposed release date,
together with copies of any documents which Borrower requests Administrative
Agent to execute in connection with such proposed release.
(b)    No Event of Default shall have occurred and be continuing, and no event
shall have occurred and be continuing that with the giving of notice and/or the
lapse of time would constitute an Event of Default.
(c)    After giving effect to the proposed release, at least three (3) Projects
remain as security for the Loan, unless otherwise agreed to by Administrative
Agent and Lenders.
(d)    Borrower shall have paid to Administrative Agent, for application to the
principal balance of the Loan, an amount equal to the amount, if any, by which
the outstanding principal balance of the Loan exceeds the then current
Availability Amount. In calculating the Availability Amount, the Borrowing Base
Amount shall be determined based only on the Projects remaining after the
proposed release (i.e., without regard to the Release Project).
(e)    Borrower shall have delivered to Administrative Agent (1) a pro forma
covenant compliance certificate demonstrating the continuing compliance with all
Borrowing Base Amount and financial covenants on a pro forma basis based on the
most recently available financial statements adjusted to reflect the proposed
release of a Project and (2) such certifications from the Guarantor that, after
giving effect to the proposed release, Guarantor shall be in compliance with its
financial covenants under the Guaranty.
(f)    If the release relates only to a portion of a Project encumbered by a
Security Instrument, (i) if Administrative Agent so requests in writing,
Borrower shall provide (at Borrower's sole cost and expense) an updated
Appraisal with respect to the remaining portion of such Project which shall
remain encumbered by a Security Instrument following such release of the
applicable portion of such Project, (ii) Administrative Agent shall have
received such evidence as is reasonably satisfactory to Administrative Agent
that both the portion of the Project to be released and the remainder of the
Project that will remain encumbered by the Security Instrument following such
release shall be a legally subdivided parcel(s) of real Project for all
purposes, including without limitation a legally subdivided Project under the
Subdivision Map Act (or a successor statute), and shall also constitute a
separate tax parcel, (iii) Administrative Agent and the Required Lenders shall
be reasonably satisfied that the portion of the Project remaining encumbered
following a release of the Release Project shall be in compliance with all
applicable zoning and other legal requirements, and (iv) Administrative Agent
and the Required Lenders are reasonably satisfied that, if the released Project
and remaining Project are inter-dependent, appropriate and fair covenants,
conditions, restrictions and/or easements of record are in place to govern the
relationship between the released Project and the remaining Project to the
extent reasonably necessary for the use and operation thereof.
(g)    Borrower shall provide to Administrative Agent at Borrower's sole cost
and expense such title insurance endorsements to the Title Policies for the
remaining Security Instruments as Administrative Agent shall reasonably request
(including, without limitation, CLTA Form 111 Endorsements (or its equivalent),
to the extent available and in form and substance reasonably satisfactory to
Administrative Agent, which shall insure that after such release, each remaining
Security Instrument shall continue as a


-103-

--------------------------------------------------------------------------------





valid first position lien against the Project encumbered thereby, subject only
to such new title exceptions as Administrative Agent shall approve in writing.
(h)    Borrower shall pay, or caused to be paid, to Administrative Agent all
reasonable costs and expenses incurred in connection with such release,
including without limitation all breakage fees, recording fees, transfer and
other taxes, trustee's fees, reasonable attorneys' fees, appraisal fees, escrow
fees, and fees for title insurance and similar charges.
Following the release of any Project (or portion thereof), such Release Project
(or portion thereof) shall no longer be included in the definition of "Project"
except with respect to any indemnities and other provisions of the Loan
Documents that expressly survive repayment of the Loan.
Section 10.32    Collateral Documents. If any Security Instrument shall for any
reason (other than pursuant to the terms thereof) cease to create a valid lien
and security interest in the collateral purported to be covered thereby or such
lien or security interest shall for any reason cease to be a perfected and first
priority lien and security interest subject only to Permitted Encumbrances, and
any such defect or infirmity is not cured to Administrative Agent's reasonable
satisfaction within ninety (90) days of demand by Administrative Agent, the
Project encumbered by such Security Instrument shall immediately (following the
expiration of such ninety (90) day cure period) cease to be included in the
calculation of Borrowing Base Value and Borrowing Base Amount, and Borrower
shall repay to Administrative Agent for the ratable benefit of Lenders, within
ten (10) days of demand by Administrative Agent, any amounts by which the total
outstanding Obligations exceed the Availability Amount.
Section 10.33    Limited Recourse Provision. Except as to Guarantor as set forth
in the Guaranty, Administrative Agent and Lenders shall have no recourse
against, nor shall there be any personal liability to, the members of any
existing Borrower (or the members of any Borrower hereafter becoming a Borrower
under the Loan), or to any shareholders, members, partners, beneficial interest
holders or any other entity or person in the ownership (directly or indirectly)
of any such existing or future Borrower (except for the Guarantor as provided in
the Guaranty, but including the sole member of each Borrower (other than
Guarantor), including the sole member of any new Borrower (other than
Guarantor), KBS Limited Partnership III or KBS Real Estate Investment Trust III,
Inc.) with respect to the obligations of Borrower and Guarantor under the Loan.
For purposes of clarification, in no event shall the above language limit,
reduce or otherwise affect any Borrower's liability or obligations under the
Loan Documents, Guarantor's liability or obligations under the Guaranty or
Administrative Agent's right to exercise any rights or remedies against any
collateral securing the Loan.
Section 10.34    Release of a Borrower. As to any Release Project released from
the lien of a Security Instrument pursuant to the terms of Section 10.31
hereinabove, the Borrower


-104-

--------------------------------------------------------------------------------





owning such Release Project (a "Release Borrower") shall be automatically
released from any and all obligations and liabilities under this Agreement and
the other Loan Documents (excepting, however, any obligations that may arise
under the Indemnity) upon the consummation of the release of such Release
Project, as evidenced by a written release from Administrative Agent to be
delivered concurrently with the consummation of such release (and Administrative
Agent hereby agrees to deliver such written release to such Release Borrower
upon satisfaction of all release conditions set forth in Section 10.34) provided
that such Release Borrower shall also be automatically released from any and all
of its obligations under the Indemnity if, at the time of such release, (i) such
Release Borrower shall have delivered to Administrative Agent a current
environmental site assessment for such Release Project and such report does not
disclose the existence of any "new" (i.e., not previously disclosed to
Administrative Agent in the Environmental Reports) violation of any
Environmental Law or any Environmental Liability applicable to such Release
Project, which reports shall be dated, or last updated, to a date which is no
more than thirty days earlier than the date on which the Security Instrument
securing such Release Project is discharged or released of record, (ii) no
Environmental Liability shall be pending or threatened in writing with respect
to such Release Project, and (iii) Borrower maintains for such Release Project
an environmental insurance policy substantially in the form of the Environmental
Insurance Policy approved by Administrative Agent when such Release Project was
added as collateral for the Loan, which policy shall have a term of no less than
one year after the date of the release of such Release Project and which policy
(or endorsement thereto) shall name Administrative Agent as an additional
insured. Additionally, notwithstanding the foregoing, upon the bankruptcy,
insolvency or reorganization of a Release Borrower, to the extent that any
payment made by such Release Borrower is rescinded or otherwise must be returned
by Administrative Agent, any Lender or any other Person, such Release Borrower's
liability shall be reinstated (solely to the extent rescinded or returned plus
any amounts payable pursuant to Section 10.1 of this Loan Agreement), all as
though such payment had not occurred. For purposes of clarification, in no event
shall the release of a Release Borrower under this Section 10.34 release any
other Borrower or Guarantor from any obligations owing under the Loan Documents
(including, without limitation, such parties continuing indemnity obligations
under the Indemnity relating to a Release Project following the release of a
Release Borrower).
Section 10.35    Civil Code Section 2822 Waiver. If, at any time, any surety
exists that is liable for only a portion of Borrowers obligations under the Loan
Documents and Borrower provides partial satisfaction of Borrowers obligations,
Borrowers waive any right they would otherwise have under California Civil Code
Section 2822, or under any similar law or otherwise, to designate the portion of
Borrowers obligations to be satisfied. The designation of the portion of
Borrowers obligations to be satisfied will, to the extent not expressly made by
the terms of the Loan Documents, be made by Bank rather than by Borrowers.


[Signature page follows]






-105-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
BORROWERS:


KBSIII DOMAIN GATEWAY, LLC,
a Delaware limited liability company


By:
KBSIII REIT ACQUISITION I, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partner


By:     /s/ Charles J. Schreiber, Jr.        
Charles J. Schreiber, Jr.,
Chief Executive Officer






Address:


KBSIII Domain Gateway, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Giovanni Cordoves






S-1

--------------------------------------------------------------------------------





KBSIII 515 CONGRESS, LLC,
a Delaware limited liability company


By:    KBSIII REIT ACQUISITION XXVII, LLC,
a Delaware limited liability company,
its sole member


By:    KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partner


By:     /s/ Charles J. Schreiber, Jr.        
Charles J. Schreiber, Jr.,
Chief Executive Officer








Address:


KBSIII 515 Congress, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Giovanni Cordoves




S-2

--------------------------------------------------------------------------------





KBSIII 155 NORTH 400 WEST, LLC,
a Delaware limited liability company


By:    KBSIII REIT ACQUISITION V, LLC,
a Delaware limited liability company,
its sole member


By:    KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partner


By:     /s/ Charles J. Schreiber, Jr.        
Charles J. Schreiber, Jr.,
Chief Executive Officer






Address:


KBSIII 155 North 400 West, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Tim Helgeson




S-3

--------------------------------------------------------------------------------





KBSIII 1550 WEST MCEWEN DRIVE, LLC,
a Delaware limited liability company


By:    KBSIII REIT ACQUISITION IV, LLC,
a Delaware limited liability company,
its sole member


By:    KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partner


By:     /s/ Charles J. Schreiber, Jr.        
Charles J. Schreiber, Jr.,
Chief Executive Officer








Address:


KBSIII 1550 West McEwen Drive, LLC
c/o KBS Capital Advisors LLC
590 Madison Avenue, 26th Floor
New York, NY 10022
Attention: Stephen Close




S-4

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
U.S. BANK NATIONAL ASSOCIATION,
a national banking association
Address:
By:
/s/: Christopher R. Coburn
U.S. Bank National Association
Commercial Real Estate
4100 Newport Place, Suite 900
Newport Beach, CA 92660
Attention: Loan Administration
 
Its:
Vice President
 
 
 
 
 





LENDER:
U.S. BANK NATIONAL ASSOCIATION,
a national banking association
Address:
By:
/s/: Christopher R. Coburn
U.S. Bank National Association
Commercial Real Estate
4100 Newport Place, Suite 900
Newport Beach, CA 92660
Attention: Loan Administration
 
Its:
Vice President
 
 
 
 
 





S-5

--------------------------------------------------------------------------------






SCHEDULE 1
PRICING COMMITMENTS


Lender
$ Amount
Pro Rata Share


US Bank, N.A.
$215,000,000.00
100%

















Schedule 1

--------------------------------------------------------------------------------






EXHIBIT A
Improvements

The Improvements for each Project will consist of office and/or industrial
buildings, and related structures and improvements.






Exhibit A

--------------------------------------------------------------------------------






EXHIBIT B-1
Legal Description – Domain Gateway Project
That certain real property located in Travis County, Texas, more particularly
described as follows:
Tract 1, Parcel A: Lots 3A, RREEF DOMAIN BLOCK V SUBDIVISION, a subdivision in
Travis County, Texas, according to the map or plat thereof, recorded under
Document No. 201100200 of the Official Public Records of Travis County, Texas.


Tract 1, Parcel B: Leasehold Estate in and to that certain Parking Ground Lease,
dated April 9, 2009, executed by and between RREEF Domain LP, a Texas limited
partnership, as Lessor, and Domain Gateway I, LP, a Texas limited partnership,
as Lessee, as amended by that certain First Amendment to Parking Ground Lease,
dated August 19, 2011, executed by and between RREEF Domain LP, a Texas limited
partnership, as Lessor, and Domain Gateway I, LP, a Texas limited partnership,
as Lessee, and further amended by that certain Second Amendment to Parking
Ground Lease, dated September 29, 2011, executed by and between RREEF Domain LP,
a Texas limited partnership, as Lessor, and Domain Gateway I, LP, a Texas
limited partnership, as Lessee, evidenced by Memorandum of Lease recorded under
Document No. 2011142878, as modified, affected or amended by Assignment and
Assumption of Lessee's Interest in Ground lease (Domain Gateway) dated September
29, 2011, by and between Domain Gateway I, LP, Assignor, to KBSIII Domain
Gateway,LLC, Assignee, recorded in Document No. 2011143153, Official Public
Records of Travis County, Texas, in and to that certain tract or parcel of land
containing 4.218 acres, more or less, being a portion of Lot 2A, DOMAIN LOT D10
SUBDIVISION, a subdivision in Travis County, Texas, according to the map or plat
thereof, recorded under Document No. 201800279, of the Official Public Records
of Travis County, Texas, said tract being more particularly described by metes
and bounds as follows:


Being 4.218 Acres of land out of the James Rogers Survey No. 19, situated in the
City of Austin, Travis County, Texas, being a portion of Lot 1, Block "A", Rreef
Domain Whole Foods Market Subdivision, of record in Document No. 201100129 of
the Official Public Records of Travis County, Texas; Said 4.218 Acres of land
being more particularly described by Metes and Bounds as follows:


Commencing, for reference, at a cut "X" in concrete found at the Westernmost
Southwesterly corner of Lot 2-A2, Block "A", Resubdivision of Lot 2, Block "A",
Domain Section 2 Subdivision, of record in Document No. 200700336 of said
Official Public Records, from which a 1/2 inch iron rod with cap set at the
Westernmost Northwesterly corner of said Lot 2-A2 bears, North 17 degrees 26
minutes 07 seconds East, a distance of 626.67 feet;


THENCE, North 72 degrees 33 minutes 53 seconds West, leaving the Westernmost
Southwesterly corner of said Lot 2-A2, over and across said Lot 1, a distance of
67.00 feet to the point of beginning and the Easternmost Southeasterly corner
hereof and the beginning of a non-tangent curve to the right;


THENCE, continuing over and across said Lot 1, for the Southerly, Westerly,
Northerly and Easterly lines hereof, the following twenty-one (21) courses and
distances:


1) Along said non-tangent curve to the right having a radius of 24.50 feet, a
central angle of 90 degrees 00 minutes 00 seconds, an arc length of 38.48 feet
and a chord which bears South 62 degrees 26 minutes 07 seconds West a distance
of 34.65 feet for the end of said curve;


2) North 72 degrees 33 minutes 53 seconds West, a distance of 34.30 feet to the
point of curvature of a tangent curve to the right;




Exhibit B-1



--------------------------------------------------------------------------------





3) Along said tangent curve to the right having a radius of 5.00 feet, a central
angle of 66 degrees 47 minutes 41 seconds, an arc length of 5.83 feet and a
chord which bears North 39 degrees 10 minutes 03 seconds West a distance of 5.50
feet for the end of said curve;


4) North 05 degrees 46 minutes 12 seconds West, a distance of 2.13 feet to the
point of curvature of a tangent curve to the left;


5) Along said tangent curve to the left having a radius of 5.00 feet, a central
angle of 66 degrees 47 minutes 17 seconds, an arc length of 5.83 feet and a
chord which bears North 39 degrees 09 minutes 51 seconds West a distance of 5.50
feet for the end of said curve;


6) North 72 degrees 33 minutes 29 seconds West, a distance of 91.24 feet to the
point of curvature of a tangent curve to the left;


7) Along said tangent curve to the left having a radius of 6.50 feet, a central
angle of 46 degrees 22 minutes 12 seconds, an arc length of 5.26 feet and a
chord which bears South 84 degrees 15 minutes 25 seconds West a distance of 5.12
feet for the end of said curve;


8) South 61 degrees 04 minutes 19 seconds West, a distance of 4.67 feet to the
point of curvature of a tangent curve to the right;


9) Along said tangent curve to the right having a radius of 8.50 feet, a central
angle of 46 degrees 21 minutes 48 seconds, an arc length of 6.88 feet and a
chord which bears South 84 degrees 15 minutes 13 seconds West a distance of 6.69
feet for the end of said curve;


10) North 72 degrees 33 minutes 53 seconds West, a distance of 25.41 feet to the
point of curvature of a tangent curve to the right;


11) Along said tangent curve to the right having a radius of 10.50 feet, a
central angle of 53 degrees 57 minutes 32 seconds, an arc length of 9.89 feet
and a chord which bears North 45 degrees 35 minutes 07 seconds West a distance
of 9.53 feet for the point of curvature of a reverse curve to the left;


12) Along said reverse curve to the left having a radius of 9.00 feet, a central
angle of 54 degrees 00 minutes 43 seconds, an arc length of 8.48 feet and a
chord of which bears North 45 degrees 36 minutes 43 seconds West a distance of
8.17 feet for the end of said curve;


13) North 72 degrees 37 minutes 04 seconds West, a distance of 87.18 feet to the
point of curvature of a tangent curve to the left;


14) Along said tangent curve to the left having a radius of 7.50 feet, a central
angle of 55 degrees 59 minutes 27 seconds, an arc length of 7.33 feet and a
chord which bears South 79 degrees 23 minutes 12 seconds West a distance of 7.04
feet for the point of curvature of a reverse curve to the right;


15) Along said reverse curve to the right having a radius of 10.50 feet, a
central angle of 56 degrees 02 minutes 38 seconds, an arc length of 10.27 feet
and a chord which bears South 79 degrees 24 minutes 48 seconds West a distance
of 9.87 feet for the end of said curve;


16) North 72 degrees 33 minutes 53 seconds West, a distance of 1.51 feet to the
Southwesterly comer hereof;


17) North 17 degrees 26 minutes 07 seconds East, a distance of 548.00 feet to
the Northwesterly corner hereof;


18) South 72 degrees 34 minutes 34 seconds East, a distance of 140.65 feet to an
angle point;


19) North 17 degrees 30 minutes 01 seconds East, a distance of 60.00 feet to an
angle point;




Exhibit B-1



--------------------------------------------------------------------------------





20) South 72 degrees 34 minutes 34 seconds East, a distance of 178.24 feet to
the Northeasterly comer hereof, from which a 1/2 inch iron rod found at the
intersection of the Southeasterly terminus of Gault Lane (R.O.W. varies) with
the curving Westerly right-of-way line of Burnet Road (F.M. Highway 1325 -120
feet R.O.W.), being the Northeasterly corner of said Lot 1 bears, North 35
degrees 29 minutes 43 seconds East, a distance of 2059.27 feet;


21) South 17 degrees 26 minutes 07 seconds West, a distance of 583.56 feet to
the point of beginning, containing an area of 4.218 Acres (183,723 Square feet)
of land, more or less, within these Metes and Bounds.


Tract 2: EASEMENT ESTATE ONLY for the benefit of Tract 1 in and to that certain
Amended and Restated Declaration of Covenants, Conditions and Restrictions for
the "The Domain" recorded on July 24, 2007 under Document No. 2007136702 as
amended by instruments recorded under Document Nos. 2007137333, 2007138719,
2008106205, and as further amended by instruments recorded under Documents No.
2007210778 and 2018145130 all of the Official Public Records of Travis County,
Texas.


Tract 3: EASEMENT ESTATE ONLY for the benefit of Tract 1 in and to that certain
First Amended and Restated Joint Use Access Agreement dated February 12, 2009,
recorded on March 3, 2009 under Document No. 2009032626 of the Official Public
Records of Travis County, Texas.


Tract 4: EASEMENT ESTATE ONLY for the benefit of Tract 1 in and to that certain
Declaration of Easements and Restrictive Covenant Regarding Unified Development
and Maintenance of Drainage Facilities recorded on November 20, 2007 under
Document No. 2007210778 of the Official Public Records of Travis County, Texas.








Exhibit B-1



--------------------------------------------------------------------------------






EXHIBIT B-2
Legal Description – Congress Project
That certain real property located in Travis County, Texas, more particularly
described as follows
TRACT 1 (Bank of America Land):


All of Lots 4, 5 and 6, Block 56, of the Original City of Austin, Travis County,
Texas, according to the Plat on file at the General Land Office of the State of
Texas.


TRACT 2 (515 Aliev Tract):


The westerly one-half of the alley adjoining Lots 4, 5 and 6, Block 56, of the
Original City of Austin, Travis County, Texas, according to the Plat on file at
the General Land Office of the State of Texas as vacated by the City of Austin
by Ordinance No. 20081211-013, a certified copy of which is recorded under
Document No. 2008201289, of the Official Public Records of Travis County, Texas.


TRACT 3 (Access Easement Estate):


Easement Estate created by that certain Access Easement Agreement dated July 15,
2015, recorded under Document No. 2015113052, of the Official Public Records of
Travis County, Texas, upon, over and across:


The westerly one-half of the alley adjacent to Lots 1, 2 and 3, Block 56, of the
Original City of Austin, Travis County, Texas, according to the Plat on file at
the General Land Office of the State of Texas as vacated by the City of Austin
by Ordinance No. 20081211-013, a certified copy of which is recorded under
Document No. 2008201289, of the Official Public Records of Travis County, Texas;
and


The easterly one-half of the alley adjacent to Lots 11 and 12, Block 56, of the
Original City of Austin, Travis County, Texas, according to the Plat on file at
the General Land Office of the State of Texas as vacated by the City of Austin
by Ordinance No. 20081211-013, a certified copy of which is recorded under
Document No. 2008201289, of the Official Public Records of Travis County, Texas;
and


The easterly one-half of the alley adjacent to the west 57 feet of Lots 7 and 8
and all of Lots 9 and 10, Block 56, of the Original City of Austin, Travis
County, Texas, according to the Plat on file at the General Land Office of the
State of Texas as vacated by the City of Austin by Ordinance No. 20081211-013, a
certified copy of which is recorded under Document No. 2008201289, of the
Official Public Records of Travis County, Texas.






Exhibit B-2

--------------------------------------------------------------------------------






EXHIBIT B-3
Legal Description – 155 North 400 West Project
That certain real property located in Salt Lake County, Utah, more particularly
described as follows:


PARCEL 1:
Beginning at the Northeast corner of Lot 8, Block 98, Plat ''A'', Salt Lake City
Survey, said point being South 00°00'59'' East 67.88 feet and South 89°58'53''
West 67.00 feet from a street monument found at the intersection of 400 West and
200 North, and running thence South 00°04'10'' West 660.00 feet along the West
line of said 400 West and being the East line of Block 98 to the Southeast
corner of Lot 1, Block 98, Plat ''A'', Salt Lake City Survey; thence South
89°58'54'' West 165.00 feet along the North line of North Temple and being the
South line of Block 98 to the Southwest corner of said Lot 1; thence North
00°04'10'' East 0.50 feet along the West line of said Lot 1; thence North
89°53'56'' West 110.23 feet; thence North 88°00'00'' West 4.57 feet; thence
North 00°00'27'' West 483.92 feet; thence Northwesterly 69.60 feet along the arc
of a 645.28 foot radius curve to the left (center bears South 89°59'33'' West
and the long chord bears North 03°05'51'' West 69.57 feet with a central angle
of 06°10'48''); thence North 06°11'15'' West 50.04 feet; thence Northwesterly
56.17 feet along the arc of 1098.72 foot radius curve to the right (center bears
North 83°48'45'' East and the long chord bears North 04°43'23'' West 56.16 feet
with a central angle of 02°55'45'') to the North line of said Block 98; thence
North 89°58'53'' East (North 89°58'54'' East, Deed) 294.43 feet along the North
line of said Block 98 and to and along the South line of 200 North Street to the
point of beginning.


(The foregoing being the boundary description of the 1-lot, SALT LAKE HARDWARE
MINOR SUBDIVISION, according to that certain Notice of Amended Minor Subdivision
Approval for Salt Lake Hardware Minor Subdivision recorded December 21, 2011 as
Entry No. 11300852 in Book 9976 at Page 2542 of the official records of the Salt
Lake County Recorder.)


EXCEPTING THEREFROM all the minerals and all mineral rights as conveyed to Union
Pacific Land Resources Corporation, a corporation of the State of Nebraska, in
that certain Mineral Deed dated April 1, 1971 and recorded October 3, 1996 as
Entry No. 6472020 in Book 7504 at Page 1156 of the official records.


FURTHER EXCEPTING THEREFROM any portion thereof lying within the bounds of the
following: A portion of Block 98, Plat ''A'', Salt Lake City Survey, lying and
situate in the Southwest quarter of Section 36, Township 1 North, Range 1 West,
Salt Lake Base and Meridian, Salt Lake City, Salt Lake County, Utah, being more
particularly described as follows: Beginning at the Northeast corner of Lot 8,
Block 98, Plat ''A'', Salt Lake City Survey said point being South 00°00'59''
East 67.88 feet and South 89°58'53'' West 67.00 feet from a street monument
found at the intersection of 400 West and 200 North, and running thence South
00°04'10'' West 322.11 feet along the West line of said 400 West and being the
East line of Block 98; thence South 89°59'40'' West 599.47 feet to a point on
the East line of property conveyed to the Utah Transit Authority by Warranty
Deed recorded May 16, 2006 as Entry No. 9725435 in Book 9294 at Page 9879 of the
official records of the Salt Lake County Recorder; thence North 00°04'20'' West
321.97 feet along said East line; thence North 89°58'53'' East 600.27 feet to
the point of beginning. (now known as Hardware Village Phase 1)


FURTHER EXCEPTING THEREFROM the following described parcel of land conveyed to
Salt Lake City Corporation, a municipal corporation of the State of Utah, in
that certain Quit Claim Deed recorded October 27, 2010 as Entry No. 11061707 in
Book 9872 at Page 6349 of the official records of the Salt Lake County Recorder,
to-wit:


A parcel of land in fee, being part of two (2) entire tracts of property situate
in Lots 2, 3 and 4, Block 98, Salt Lake City Survey, Plat ''A'', situate in the
East half of the Southwest quarter of Section 36, Township 1 North, Range 1
West, Salt Lake Base and Meridian, State of Utah, incident to the construction
of the ''Airport Light Rail Transit Project'', a Utah Transit Authority Project,
known as ''ALRT'', and described as follows: Beginning at a Southwest corner of
said entire tract, which point is 61.37 feet North 89°58'54'' East from the
Southwest corner of said Block 98; and running thence North 00°04'20'' West
15.25 feet along the Westerly boundary line of said entire tract; thence East
32.04 feet; thence South 00°01'46'' West 7.51 feet; thence North 89°59'22'' East
93.01 feet; thence


Exhibit B-3

--------------------------------------------------------------------------------





South 88°00'00'' East 198.50 feet; thence South 89°53'56'' East 110.23 feet to
the Easterly line of said Lot 2; thence South 00°04'10'' West 0.50 feet along
said Easterly lot line to the Southerly boundary line of said entire tracts;
thence South 89°58'54'' West 433.63 feet along said Southerly boundary line to
the point of beginning.


PARCEL 2:


Beginning at a point on the East line of property conveyed to the Utah Transit
Authority by Warranty Deed recorded May 16, 2006 as Entry No. 9725435 in Book
9294 at Page 9879, of the official records of the Salt Lake County Recorder,
said point being North 89°58'54'' East 61.38 feet and North 00°04'20'' West
15.25 feet from the Southwest corner, Block 98, Plat ''A'', Salt Lake City
Survey and running thence North 00°04'20'' West 644.75 feet along the East line
of said Utah Transit Authority property to the North line of Block 98, Plat
''A'', Salt Lake City Survey; thence North 89°58'53'' East 305.83 feet along the
North line of said Block 98; thence Southeasterly 56.17 feet along the arc of a
1,098.72 foot radius curve to the left (center bears North 86°44'30'' East and
the chord bears South 04°43'23'' East 56.16 feet with a central angle of
02°55'45''); thence South 06°11'15'' East 50.04 feet; thence Southeasterly 69.60
feet along the arc of a 645.28 foot radius curve to the right (center bears
South 83°48'45'' West and the chord bears South 03°05'51'' East 69.57 feet with
a central angle of 06°10'48''); thence South 00°00'27'' East 483.92 feet to the
North line of property conveyed to Salt Lake City Corporation by Quit Claim Deed
recorded October 27, 2010 as Entry No. 11061707 in Book 9872 at Page 6349 of the
official records of the Salt Lake County Recorder; thence North 88°00'00'' West
193.94 feet along the North line of said Salt Lake City Corporation property;
thence South 89°59'22'' West 93.01 feet along the North line of said Salt Lake
City Corporation property; thence North 00°01'46'' East 7.51 feet along the
North line of said Salt Lake City Corporation property; thence West 32.04 feet
along the North line of said Salt Lake City Corporation property to the point of
beginning.


EXCEPTING THEREFROM the following described parcel of land conveyed to the Utah
Transit Authority in that certain Special Warranty Deed recorded September 28,
2012 as Entry No. 11481044 in Book 10060 at Page 9632 of the official records of
the Salt Lake County Recorder, to-wit:


A parcel of land in fee, being part of an entire tract of property situate in
Lot 3, Block 98, Salt Lake City Survey, Plat ''A'', situate in the East half of
the Southwest quarter of Section 36, Township 1 North, Range 1 West, Salt Lake
Base and Meridian, State of Utah, described as follows: Beginning at a point on
the Southerly boundary line of said entire tract, said point being 190.33 feet
North 89°58'54'' East and 7.59 feet North from the Southwest corner of said
Block 98; and running thence North 60°00'00'' East 11.63 feet; thence East 19.42
feet; thence South 60°00'00'' East 14.57 feet to the said Southerly boundary
line; thence North 88°00'00'' West 42.14 feet along said Southerly boundary line
to the point of beginning.


FURTHER EXCEPTING THEREFROM all the minerals and mineral rights reserved by
Union Pacific Railroad Company, a Delaware corporation, in that certain Special
Warranty Deed recorded December 24, 1998 as Entry No. 7202238 in Book 8208 at
Page 2578 of the official records of the Salt Lake County Recorder, wherein
Gateway Associates, Ltd., a Utah limited partnership, is the Grantee.


ALSO FURTHER EXCEPTING THEREFROM any portion thereof lying within the bounds of
the following:


A portion of Block 98, Plat ''A'', Salt Lake City Survey, lying and situate in
the Southwest quarter of Section 36, Township 1 North, Range 1 West, Salt Lake
Base and Meridian, Salt Lake City, Salt Lake County, Utah, being more
particularly described as follows: Beginning at the Northeast corner of Lot 8,
Block 98, Plat ''A'', Salt Lake City Survey, said point being South 00°00'59''
East 67.88 feet and South 89°58'53'' West 67.00 feet from a street monument
found at the intersection of 400 West and 200 North, and running thence South
00°04'10'' West 322.11 feet along the West line of said 400 West and being the
East line of Block 98; thence South 89°59'40'' West 599.47 feet to a point on
the East line of property conveyed to the Utah Transit Authority by Warranty
Deed recorded May 16, 2006 as Entry No. 9725435 in Book 9294 at Page 9879, of
the official records of the Salt Lake County Recorder; thence North 00°04'20''
West 321.97 feet along said East line; thence North 89°58'53'' East 600.27 feet
to the point of beginning. (now known as Hardware Village Phase 1)








Exhibit B-3

--------------------------------------------------------------------------------





PARCEL 3:


A non-exclusive easement, appurtenant to Parcels 1 and 2 described herein,
solely for the purposes of (a) the construction, repair and maintenance of a
roadway and related improvements for vehicular and pedestrian ingress and
egress, and (b) ingress, egress and access by vehicles and pedestrians to and
from said Parcels 1 and 2, as defined, described and created pursuant to that
certain Declaration and Grant of Access Easement recorded May 9, 2012 as Entry
No. 11387974 in Book 10016 at Page 1021 of the official records of the Salt Lake
County Recorder, on, over and across the following described property, to-wit:


Commencing at the Southwest corner of Block 101, Plat ''A'', Salt Lake City
Survey; thence running East along the North line of 200 North Street 402.5 feet;
thence South 34°51'23'' East 161.85 feet to a point on the South line of 200
North Street, said point being 165 feet West of the Northeast corner of Block
98, Plat ''A'', Salt Lake City Survey; thence West along the South line of 200
North Street 495 feet to the Northwest corner of said Block 98; thence North
131.86 feet, more or less, to the point of beginning.


EXCEPTING from said Parcel 3 any portion thereof lying West of the Easterly line
of the following described parcel of land conveyed to the Utah Transit Authority
in that certain Warranty Deed recorded May 16, 2006 as Entry No. 9725432 in Book
9294 at Page 9873 of the official records of the Salt Lake County Recorder,
to-wit:


A parcel of land in fee for the ''Weber County to Salt Lake Commuter Rail'', a
Utah Transit Authority Project, and described as follows: Beginning at the
Northwest corner of Block 98, Plat A, Salt Lake City Survey; thence North
00°06'33'' West 131.92 feet to the Southwest corner of Block 101, Plat A, Salt
Lake City Survey; thence North 89°54'48'' East 59.82 feet along the South line
of said Block 101; thence South 00°00'53'' East 132.00 feet to the North line of
said Block 98; thence South 89°59'33'' West 59.60 feet along said North line to
the point of beginning.


ALSO FURTHER EXCEPTING THEREFROM said Parcel 3 all the minerals and mineral
rights reserved by Union Pacific Railroad Company, a Delaware corporation, in
that certain Special Warranty Deed recorded December 24, 1998 as Entry No.
7202238 in Book 8208 at Page 2578 of the official records of the Salt Lake
County Recorder, wherein Gateway Associates, Ltd., a Utah limited partnership,
is the Grantee.


APN: 08-36-376-056; 08-36-376-057










Exhibit B-3

--------------------------------------------------------------------------------






EXHIBIT B-4
Legal Description – 1550 West McEwen Drive Project
That certain real property located in Williamson County, Tennessee, more
particularly described as follows:


Tract 1:


Land in Williamson County, Tennessee, being Lot 145 as shown on the plan of
"McEwen Place, PUD Subdivision, Revision 2, Resubdivision of Lot 103," recorded
in Book P53, Page 148, Register's Office for Williamson County, Tennessee, to
which plan reference is hereby made for a more complete description thereof.


&


Tract Il:
 
Land in Williamson County, Tennessee, being Lot 146 on the plan of McEwen Place
PUD Subdivision, Revision l, Subdivision of Lot 103, recorded in Book P50, Page
110, Register's Office for Williamson County, Tennessee, to which plan reference
is hereby made for a more complete description thereof.
 
Being the same property conveyed to KBSIII 1550 West McEwen Drive, LLC, a
Delaware limited liability company, by deed of record in Book 5571 Page 950, in
the Register's Office for Williamson County, Tennessee.




Tract Ill


Together with non-exclusive, perpetual easements:
(A)    in, to, over, under, along, and across the Common Areas (as such term is
defined in the Declaration, as hereinafter defined), in such areas as shall be
reasonably necessary, for the purposes of (i) installing (to the extent not
already present), operating, using, maintaining, repairing, replacing,
relocating, and removing Utility Lines (as such term is defined in the
Declaration, as hereinafter defined) and, (ii) connecting and tying into the
common Utility Lines located in the Common Areas for such purpose and using such
common Utility Lines in connection with the delivery of such utility services to
each Lot (as such term is defined in the Declaration, as hereinafter defined)
and the Buildings (as such term is defined in the Declaration, as hereinafter
defined) and other improvements from time to time located thereon;
(B)    of pedestrian passage and use on, over, and across all pedestrian
walkways, jogging trails, or bike paths now existing or hereafter constructed
in, on, under, over, and through the Common Areas;
(C)    of vehicular ingress, egress, access, passage and use, on, over, and
across any roads, streets and drives now existing or hereafter constructed in,
on, under, and through the Common Areas;
(D)    over the Lots and the Common Areas for emergency ingress, egress, and
access;
(E)    for utilities, drainage, landscaping and irrigation shown on any Plat (as
such term is defined in the Declaration, as hereinafter defined);
(F)    for the minor encroachments into, on, and over the Common Areas and the
Lots that will not substantially interfere with the Common Areas and the Lots
encroached upon created by the construction, reconstruction, renovation,
settling, shifting or other causes of movement and for overhangs;
(G)    in, on, and over the Common Areas for access and temporary encroachments
by contractors and subcontractors (and the equipment and employees thereof)
during construction to the extent reasonably necessary to construct the
improvements on the various Lots or the Common Areas; and
(H)    over the Common Areas and the Lots for grading purposes to the extent
reasonably necessary to construct, maintain, repair, replace or improve any
improvements,
all as contained in that certain Master Declaration of Covenants, Conditions,
Restrictions and Easements for McEwen of record in Book 4488, Page 876, as
amended or affected in Book 4953, Page 369, in Book


Exhibit B-4

--------------------------------------------------------------------------------





5310, Page 444, in Book 5436, Page 483, in Book 5436, Page 490, and in Book
5436, Page 520, Register's Office for Williamson County, Tennessee (the
"Declaration").




Tract IV


Together with non-exclusive, perpetual easements of vehicular ingress, egress,
access, passage and use, on, over, and across: (A) any roads, streets and
driveways now existing or hereafter constructed in, on, under, and through the
Grocery Parcel (as such term is defined in the Declaration, as hereinafter
defined), and (B) the Protected Access Way (as such term is defined in the
Declaration, as hereinafter defined), all as contained in that certain
Declaration of Covenants, Conditions, Restrictions and Easements for McEwen
Grocery Parcel of record in Book 4488, Page 961, as amended or affected in Book
4990, Page 785, in Book 5374, Page 169 and in Book 5436, Page 266, Register's
Office for Williamson County, Tennessee (the "Declaration").


Tract V


Together with non-exclusive, perpetual easements:
(A)    in, to, over, under, along, and across the Common Areas (as such term is
defined in the Declaration, as hereinafter defined), in such areas as shall be
reasonably necessary, for the purposes of (i) installing (to the extent not
already present), operating, using, maintaining, repairing, replacing,
relocating, and removing Utility Lines (as such term is defined in the
Declaration, as hereinafter defined), and (ii) connecting and tying into the
common Utility Lines located in the Common Areas for such purpose and using such
common Utility Lines in connection with the delivery of such utility services to
each Lot (as such term is defined in the Declaration, as hereinafter defined)
and the buildings and other improvements from time to time located thereon;
(B)    of pedestrian passage and use on, over, and across all pedestrian
walkways and bike paths now existing or hereafter constructed in, on, under,
over, and through the Common Areas and the Lots;
(C)    of vehicular ingress, egress, access, passage and use on over and across
any roads, streets and drives now
existing or hereafter constructed in, on, under, and through the Common Areas
and the Lots;
(D)    over the Lots and the Common Areas for emergency ingress, egress, and
access;
(E)    for utilities, drainage, landscaping and irrigation shown on any Plat (as
such term is defined in the Declaration, as hereinafter defined);
(F)    for the minor encroachments into on, and over the Common Areas and the
Lots that will not substantially
interfere with the Common Areas and the Lots encroached upon created by the
construction, reconstruction, renovation, settling, shifting or other causes of
movement and for overhangs;
(G)    over the Common Areas and the Lots for grading purposes to the extent
reasonably necessary to construct, maintain, repair, replace or improve any
improvements; and
(H)    in, on, and over the Common Areas and the Lots, for access and temporary
encroachments by contractors and subcontractors (and the equipment and employees
thereof) during construction to the extent reasonably necessary to construct the
improvements on the various Lots or the Common Areas,
all as contained in that certain Declaration of Covenants, Conditions,
Restrictions and Easements for McEwen Southside Parcel of record in Book 4953,
Page 382, as amended or affected in Book 4962, Page 119, in
Book 5310, Page 454, in Book 5435, Page 429, and in Book 5436, Page 400,
Register's Office for Williamson County, Tennessee (the "Declaration").




Tract VI


Together with non-exclusive appurtenant easements for Public Utility, Drainage,
Access and Landscape and shown as Lot 144 and Lot 147 on Plan of record in Plat
Book 50, Page 110, Register's Office for Williamson County, Tennessee.




Exhibit B-4

--------------------------------------------------------------------------------





Tract VII


Together with perpetual nonexclusive easement in, to, through, over, under, and
across the Easement Area (as defined in the Easement Agreement, as hereinafter
defined) for the Permitted Uses (as defined in the Easement Agreement, as
hereinafter defined), contained in that certain Utility Easement Agreement of
record in Book 5436, Page 187, Register's Office for Williamson County,
Tennessee (the "Easement Agreement").




Tract VIII


Together with perpetual nonexclusive easement in, to, through, over, under, and
across the Easement Area (as defined in the Easement Agreement, as hereinafter
defined) for the Permitted Uses (as defined in the Easement Agreement, as
hereinafter defined), contained in that certain Utility Easement Agreement of
record in Book 5435, Page 508, Register's Office for Williamson County,
Tennessee (the "Easement Agreement").




Tract IX


Together with perpetual nonexclusive easement in, to, through, over, under, and
across the Easement Area (as defined in the Easement Agreement, as hereinafter
defined) for the Permitted Uses (as defined in the Easement Agreement, as
hereinafter defined), contained in that certain Utility Easement Agreement of
record in Book 5435, Page 570, Register's Office for Williamson County,
Tennessee (the "Easement Agreement").


Being the same property conveyed by KBSIII 1550 West McEwen Drive, LLC by deed
of record in Book 5571, Page 950, in the Register's Office for Williamson
County, Tennessee.






Exhibit B-4

--------------------------------------------------------------------------------






EXHIBIT C
Permitted Encumbrances


As set forth in Administrative Agent's letter of title instructions to the Title
Company setting forth Administrative Agent's requirements for the Title Policy,
for each Security Instrument encumbering a Project. In no event shall any deeds
of trust, mortgages, mechanic's liens or other liens securing indebtedness or
monetary obligations (other than the Security Instruments in favor of
Administrative Agent for the benefit of Lenders) be "Permitted Encumbrances."






Exhibit C

--------------------------------------------------------------------------------






EXHIBIT D
[Reserved]






Exhibit D

--------------------------------------------------------------------------------






EXHIBIT E
Financial Covenant Compliance Certificate Form


Loan Amount: $[___________]
Revised for the fiscal quarter ending on [____________] (the "Quarter-Annual
Date")
With reference to the Guaranty dated [_________], 2018, from KBS REIT
Properties, III, LLC, to Administrative Agent, Guarantor hereby certifies as
follows (each capitalized term used herein having the same meaning given to it
in the Guaranty unless otherwise specified):
(1)    As of the Quarter-Annual Date, Guarantor's Leverage Ratio is:
[_______________]. Maximum Per Guaranty: 65%.
(1)    As of the Quarter-Annual Date, Guarantor's Net Worth is:
$[_______________]. Minimum requirement per Guaranty: $250,000,000.
(1)    As of the Quarter-Annual Date, Guarantor's consolidated recourse secured
Indebtedness is _______________________. Maximum per Guaranty is 15% of
Guarantor's Total Asset Value.
(1)    As of the Quarter-Annual Date, Guarantor's ratio of EBITDA to Fixed
Charges is ______________. Minimum per Guaranty is 1.50 to 1.0.
(1)    As of the Quarter-Annual Date, there exists no Default or, to Guarantor's
knowledge, any condition, event or act which constitutes an Event of Default
under the Term Loan Agreement.
 
Guarantor:


KBS REIT Properties III, LLC, a Delaware limited liability company 



By: ______________________________
Its: ______________________________





Exhibit E

--------------------------------------------------------------------------------






EXHIBIT F
[Reserved.]








Exhibit F

--------------------------------------------------------------------------------






EXHIBIT G-1
Organizational Chart – Domain Gateway Borrower
















Exhibit G-1

--------------------------------------------------------------------------------






kbsriiiq42018ex1015pg2.jpg [kbsriiiq42018ex1015pg2.jpg]


Exhibit G-1

--------------------------------------------------------------------------------






EXHIBIT G-2
Organizational Chart – Congress Borrower


















Exhibit G-2

--------------------------------------------------------------------------------






kbsriiiq42018ex1015pg3.jpg [kbsriiiq42018ex1015pg3.jpg]


Exhibit G-2

--------------------------------------------------------------------------------






EXHIBIT G-3
Organizational Chart – 155 North 400 West Borrower


















Exhibit G-3

--------------------------------------------------------------------------------






kbsriiiq42018ex1015pg4.jpg [kbsriiiq42018ex1015pg4.jpg]


Exhibit G-3

--------------------------------------------------------------------------------






EXHIBIT G-4
Organizational Chart – 1550 West McEwen Drive Borrower












Exhibit G-4

--------------------------------------------------------------------------------






kbsriiiq42018ex1015pg5.jpg [kbsriiiq42018ex1015pg5.jpg]


Exhibit G-4

--------------------------------------------------------------------------------






EXHIBIT H
COMMERCIAL REAL ESTATE
STANDARD INSURANCE REQUIREMENTS
I.
PROPERTY INSURANCE

For each Project, all-Risk Hazard Insurance Policy or Policy Declarations Pages
or Binders of Insurance, or such other evidence of insurance acceptable to U.S.
Bank in its sole discretion, naming the borrowing entity as an insured,
reflecting coverage of 100% of the replacement cost, and written by a carrier
approved by U.S. Bank with a current A.M. Best's Insurance Guide Rating of at
least A- VIII (which is authorized to do business in the state in which the
property is located) that affirmatively includes the following, either in the
standard policy terms or by separate endorsement to the policy:
1. Mortgagee Clause Endorsement naming U.S. Bank National Association as
Mortgagee ISAOA ATIMA, with a 30-day notice to U.S. Bank in the event of
cancellation or non-renewal.
2. Lender's Loss Payable Endorsement (ISO 1218 or similar) with a 30-day notice
to U.S. Bank in the event of cancellation or non-renewal.
3. Replacement Cost Endorsement.
4. Agreed Amount endorsement or No Coinsurance.
5. No Exclusion for Acts of Terrorism.
6. Boiler and Machinery Coverage (aka Electrical and Mechanical Breakdown).
7. Sprinkler Leakage Coverage.
8. Vandalism and Malicious Mischief Coverage.
9. Flood Insurance, if applicable, covering the building(s) and contents owned
by the mortgagor
10. Loss of Rents Insurance in an amount of not less than 100% of one year's
Rental Value of the Project. "Rental Value" must include:
a) The total projected gross rental income from tenant occupancy of the Project
as set forth in the Operating Budget and Business Plan,
b) The amount of all charges which are the legal obligation of tenants and which
would otherwise be the obligation of Borrower, and





Exhibit H - Page 1

--------------------------------------------------------------------------------





c) The fair rental value of any portion of the Project which is occupied by
Borrower
or
One year's business interruption insurance in an amount acceptable to U.S. Bank.
11. Collapse Coverage.
12. Earthquake Coverage, if applicable,
13. Coastal & Other Wind Coverage (as applicable for gulf and east coast
properties).
14. Extra Expense Coverage.
15. Borrower's coverage is primary and non-contributory with any insurance or
self-insurance carried by U.S. Bank.
16. Waiver of Subrogation against any party whose interests are covered in the
policy.
17. Demolition and Increased Cost of Construction.
18. U.S. Bank must be the only mortgagee / lender loss payee as to the
Collateral covered by U.S. Bank's Security Instrument(s).





Exhibit H - Page 2

--------------------------------------------------------------------------------







II.
LIABILITY INSURANCE

Commercial General Liability Policy or Policy Declarations Pages or Binders of
Insurance, or such other evidence of insurance acceptable to U.S. Bank in its
sole discretion, naming the borrowing entity as an insured, providing coverage
on an "occurrence" rather than a "claims made" basis and written by a carrier
approved by U.S. Bank, with a current A.M. Best's Insurance Guide Rating of at
least A – VIII (which is authorized to do business in the state in which the
property is located) that affirmatively includes the following, either in the
standard policy terms or by separate endorsement to the policy:


1. Combined general liability policy limit of at least $5,000,000.00 each
occurrence and aggregate applying liability for Bodily Injury, Personal Injury,
Property Damage, Contractual and Products and Completed Operations which
combined limit may be satisfied by the limit afforded under the Commercial
General Liability Policy, or by such Policy in combination with the limits
afforded by an Umbrella or Excess Liability Policy (or policies); provided, the
coverage afforded under any such Umbrella or Excess Liability Policy is at least
as broad in all material respects as that afforded by the underlying Commercial
General Liability Policy. Such policies must contain a Separation of
Insureds/Severability of Interest clause.
2. No Exclusion for Acts of Terrorism.
3. Aggregate limit to apply per location.
4. Borrower's coverage is primary and non-contributory with any insurance or
self-insurance carried by U.S. Bank.
5. Waiver of Subrogation against any party whose interests are covered in the
policy.
6. Additional Insured Endorsement naming U.S. Bank National Association as an
additional insured with a 30-day notice to U.S. Bank in the event of
cancellation, non-renewal, or material change.



U.S. Bank may from time to time to make changes to the foregoing insurance
requirements and/or to require additional coverages not described above. In
addition, the above insurance requirements are subject to change or the
imposition of additional coverages if required by applicable Laws, regulations
or policies applicable to U.S. Bank or the Projects.






Exhibit H - Page 3

--------------------------------------------------------------------------------






EXHIBIT I
Form of Promissory Note
PROMISSORY NOTE


$[___________]                             [_____________], 2018
KBSIII DOMAIN GATEWAY, LLC, KBSIII 515 CONGRESS, LLC, KBSIII 155 NORTH 400 WEST,
LLC, and KBSIII 1550 WEST MCEWEN DRIVE, LLC, each a Delaware limited liability
company, collectively as maker, having their principal place of business at 800
Newport Center Drive, Suite 700, Newport Beach, California 92660 (together with
each New Borrower now or hereafter bound under the Loan Agreement and this Note
as a Borrower pursuant to a Joinder Agreement, "Borrower"), hereby
unconditionally promises to pay to the order of [___________] ("Lender"), having
an address at 4100 Newport Place, Suite 900, Newport Beach, CA 92660 or such
other place as the holder hereof may from time to time designate in writing, the
principal sum of [___________] and [______]/100 Dollars ($[___________]), or so
much thereof as may have been advanced pursuant to the Loan Agreement (as
defined below), in lawful money of the United States of America, with interest
thereon to be computed from the date of this Promissory Note (this "Note") at
the Loan Rate, and to be paid in accordance with the terms of this Note and that
certain Loan Agreement dated the date hereof among Borrower, Lender, certain
other "Lenders" named therein or made party thereto, and U.S. Bank National
Association, a national banking association, as Administrative Agent
("Administrative Agent") (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the "Loan Agreement"). All
capitalized terms not defined herein have the respective meanings set forth in
the Loan Agreement.
1.Payment Terms. Borrower agrees to pay the principal sum of this Note, to the
extent advanced pursuant to the Loan Agreement, and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in the Loan Agreement. The outstanding principal balance of the
principal sum of this Note and all accrued and unpaid interest thereon is due
and payable in full on the Maturity Date. This Note may only be prepaid in
accordance with the terms and conditions of the Loan Agreement.
2.Acceleration. The Loan Agreement contains, among other things, provisions for
the acceleration of the outstanding principal balance of the principal sum of
this Note together with all interest accrued and unpaid hereon and all other
sums, including late charges, LIBOR Breakage Costs and other costs relating to
the Loan, due to Lender under this Note, the Loan Agreement or any other Loan
Document (the "Debt") upon the happenings of certain stated events.
3.Loan Documents. This Note is one of the Notes referred to in the Loan
Agreement. This Note is secured by each Security Instrument (as defined in the
Loan Agreement) executed by a Borrower and given to Administrative Agent,
covering the respective Project described therein (as defined in the Loan
Agreement). In the event of a conflict or


-4-

--------------------------------------------------------------------------------





inconsistency between the terms of this Note and the Loan Agreement, the terms
and provisions of the Loan Agreement will govern.
4.Savings Clause. In the event that the interest and/or charges in the nature of
interest, if any, provided for by this Note, the Loan Agreement or by any other
Loan Document, contravenes a legal or statutory limitation applicable to the
Loan, if any, Borrower will pay only such amounts as would legally be permitted;
provided, however, that if the defense of usury and all similar defenses are
unavailable to Borrower, Borrower will pay all amounts provided for herein, in
the Loan Agreement and in the other Loan Documents. If, for any reason, amounts
in excess of the amounts permitted in the foregoing sentence have been paid,
received, collected or applied hereunder, whether by reason of acceleration or
otherwise, then, and in that event, any such excess amounts will be applied to
principal, unless principal has been fully paid, in which event such excess
amount will be refunded to Borrower.
5.Waivers. Borrower and all others who may become liable for the payment of all
or any part of the Debt (including, without limitation, each New Borrower upon
execution of a Joinder Agreement) do hereby severally waive presentment and
demand for payment, notice of dishonor, notice of intention to accelerate,
notice of acceleration, protest and notice of protest and non-payment and all
other notices of any kind. No release of any security for the Debt or extension
of time for payment of this Note or any installment hereof, and no alteration,
amendment or waiver of any provision of this Note, the Loan Agreement or the
other Loan Documents made by agreement between Lender or any other Person will
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Borrower or any other Person who may become liable for the
payment of all or any part of the Debt under this Note, the Loan Agreement or
the other Loan Documents (including, without limitation, each New Borrower upon
execution of a Joinder Agreement). No notice to or demand on Borrower will waive
any obligation of Borrower or waive any right of Lender or Administrative Agent
to take further action without further notice or demand as provided for in this
Note, the Loan Agreement or the other Loan Documents. If Borrower is a
partnership or limited liability company, the agreements herein contained will
remain in force and be applicable, notwithstanding any changes in the
individuals comprising the partnership or limited liability company, and the
term "Borrower," as used herein, will include any alternate or successor
partnership or limited liability company, but any predecessor partnership or
limited liability company and their partners or members will not thereby be
released from any liability. If Borrower is a corporation, the agreements
contained herein will remain in full force and be applicable notwithstanding any
changes in the shareholders comprising, or the officers and directors relating
to, the corporation, and the term "Borrower," as used herein, will include any
alternative or successor corporation, but any predecessor corporation will not
be relieved of liability hereunder. Nothing in the foregoing sentences may be
construed as a consent to, or a waiver of, any prohibition or restriction on
transfers of interests in such partnership, limited liability company or
corporation, which may be set forth in the Loan Agreement, any Security
Instrument or any other Loan Document.
6.No Oral Change. This Note may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the
part of Borrower or Lender, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.


-5-

--------------------------------------------------------------------------------





7.Joint Borrower Provisions. Section 10.13 of the Loan Agreement (Joint Borrower
Provisions) is by this reference incorporated herein in its entirety.
8.Governing Law; Waiver of Jury Trial; Jurisdiction. IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER WILL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA, APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD CAUSE ANOTHER STATE'S LAWS
TO APPLY) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE AND
THE LOAN AGREEMENT, AND THIS NOTE AND THE LOAN AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, AND ANY LAWS
OF THE UNITED STATES OF AMERICA APPLICABLE TO NATIONAL BANKS.
TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION RELATING TO THE LOAN AND/OR THE LOAN DOCUMENTS.
BORROWER, TO THE FULLEST EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF CALIFORNIA OVER ANY SUIT,
ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS NOTE, (B)
AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF CALIFORNIA, (C) SUBMITS
TO THE JURISDICTION AND VENUE OF SUCH COURTS AND WAIVES ANY ARGUMENT THAT VENUE
IN SUCH FORUMS IS NOT CONVENIENT, AND (D) AGREES THAT IT WILL NOT BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN WILL AFFECT
THE RIGHT OF ADMINISTRATIVE AGENT OR ANY LENDER TO BRING ANY ACTION, SUIT OR
PROCEEDING IN ANY OTHER FORUM). BORROWER FURTHER CONSENTS AND AGREES TO SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO BORROWER AT
THE ADDRESSES FOR NOTICES DESCRIBED IN THE LOAN AGREEMENT, AND CONSENTS AND
AGREES THAT SUCH SERVICE WILL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE
SERVICE (BUT NOTHING HEREIN WILL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS
SERVED IN ANY OTHER MANNER PERMITTED BY LAW).
9.Severability. Wherever possible, each provision of this Note must be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note is prohibited by or invalid under applicable
law, such provision will be ineffective to the


-6-

--------------------------------------------------------------------------------





extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Note.
10.Time of the Essence. Time is of the essence hereof with respect to the dates,
terms and conditions of this Note and the Loan Agreement.
11.Notices. All notices or other written communications hereunder must be
delivered in accordance with Section 10.7 of the Loan Agreement.
12.Limitation on Liability. Notwithstanding anything to the contrary set forth
herein, under no circumstances shall any of the members, partners, directors,
shareholders or other constituent owners of Borrower (direct or indirect), other
than Guarantor, have any liability for Borrower’s obligations hereunder.


[NO FURTHER TEXT ON THIS PAGE]








-7-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has caused this Promissory Note to be duly executed
and delivered as of the day and year first above set forth.
BORROWER:


KBSIII DOMAIN GATEWAY, LLC,
a Delaware limited liability company


By:    KBSIII REIT ACQUISITION I, LLC,
a Delaware limited liability company,
its sole member


By:    KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partner


By:                        
Charles J. Schreiber, Jr.,
Chief Executive Officer








Exhibit I

--------------------------------------------------------------------------------





KBSIII 515 CONGRESS, LLC,
a Delaware limited liability company


By:    KBSIII REIT ACQUISITION XXVII, LLC,
a Delaware limited liability company,
its sole member


By:    KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partner


By:                        
Charles J. Schreiber, Jr.,
Chief Executive Officer














Exhibit I

--------------------------------------------------------------------------------





KBSIII 155 NORTH 400 WEST, LLC,
a Delaware limited liability company


By:    KBSIII REIT ACQUISITION V, LLC,
a Delaware limited liability company,
its sole member


By:    KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partner


By:                        
Charles J. Schreiber, Jr.,
Chief Executive Officer
















Exhibit I

--------------------------------------------------------------------------------





KBSIII 1550 WEST MCEWEN DRIVE, LLC,
a Delaware limited liability company


By:    KBSIII REIT ACQUISITION IV, LLC,
a Delaware limited liability company,
its sole member


By:    KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partner


By:                        
Charles J. Schreiber, Jr.,
Chief Executive Officer




Exhibit I

--------------------------------------------------------------------------------






EXHIBIT J
Form of Assignment and Assumption Agreement
This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein will have the
meanings given to them in the Loan Agreement identified below (as amended, the
"Loan Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Loan Agreement, as of the Effective Date inserted by Administrative Agent as
contemplated below, the interest in and to all of the Assignor's rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor's outstanding
rights and obligations under the respective facilities identified below
(including without limitation, to the extent permitted to be assigned under
applicable Law, all claims (including without limitation contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity), suits, causes of action and any other right of the Assignor against any
Person whether known or unknown arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the "Assigned Interest"). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:
[ ]
 
 
 
2.
Assignee:
[ ][and is an Affiliate of
 
 
[identify Lender]1
3.
Borrower(s):
[ ]
 
 
 
 
 
 
 
 
 
 
 
 
4.
Administrative Agent:
U.S. Bank National Association, as the agent under the Loan Agreement.
 
 
 
1 Select as applicable.
 



Exhibit J - Page 1

--------------------------------------------------------------------------------





5.
Loan Agreement:
The Loan Agreement dated as of [_______________], 20[__] among [name of
Borrower(s)], the Lenders party thereto, U.S. Bank National Association, as
Administrative Agent, and the other agents party thereto.
 
6.
Assigned Interest:
 
 
 
 
 
 
 
Aggregate Amount of Commitment/Advances for all Lenders2
Amount of Commitment/Advances Assigned3
Percentage Assigned of Commitment/Advances4
 
$[____________]
$[____________]
[_______]%
 
$[____________]
$[____________]
[_______]%
 
$[____________]
$[____________]
[_______]%
 
 
 
7.
Trade Date:
[______________________]5
 
 
 
 
 
Effective Date: [____________________], 20[__] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH WILL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY
ADMINISTRATIVE AGENT.]
 
 
 
 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
 
 
 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
By:_________________________________
 
 
Title:
 
 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
 
By:_________________________________
 
 
Title:
 
 
 
 
[Consented to and]6 Accepted:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.
5 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.
6 To be added only if the consent of Administrative Agent is required by the
terms of the Credit Agreement.



Exhibit J - Page 2

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent
 
 
 
By:____________________________
 
Title:
 
 
 





Exhibit J - Page 3

--------------------------------------------------------------------------------









[Consented to:]7


ACKNOWLEDGED AND AGREED; Borrower is executing in the signature block below
solely for the purpose of acknowledging receipt of the Assignment and Assumption
Agreement to which this acknowledgement is attached and by signing below
Borrower shall not be incurring any additional obligations or additional
liability except as contemplated by the Loan Documents


 
 
 
[NAME OF RELEVANT PARTY]
 
 
 
By:____________________________
 
Title:
 
 
 

















 
 

7 To be added only if the consent of Borrower and/or other parties (e.g. Swing
Line Lender, LC Issuer) is required by the terms of the Credit Agreement.


Exhibit J - Page 4

--------------------------------------------------------------------------------






ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys will be responsible for (i) any statements,
warranties or representations made in or in connection with the Loan Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Affiliates or any other Person obligated in
respect of any Loan Document, (iv) the performance or observance by Borrower,
any of its Affiliates or any other Person of any of their respective obligations
under any Loan Documents, (v) inspecting any of the Project, books or records of
Borrower, or any guarantor, or (vi) any mistake, error of judgment, or action
taken or omitted to be taken in connection with the Loan or the Loan Documents.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) from and after the
Effective Date, it will be bound by the provisions of the Loan Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, will have the
obligations of a Lender thereunder, (iii) agrees that its payment instructions
and notice instructions are as set forth in Schedule 1 to this Assignment and
Assumption, (iv) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are "plan
assets" as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be "plan assets" under ERISA, (v) agrees
to indemnify and hold the Assignor harmless against all losses, costs and
expenses (including, without limitation, reasonable attorneys' fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee's non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Loan Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on Administrative Agent or any other Lender,
and (vii) attached as Schedule 1 to this Assignment and Assumption is any
documentation required to be delivered by the Assignee with respect to its tax
status pursuant to the terms of the Loan Agreement, duly completed and executed
by the Assignee and (b) agrees that (i) it will, independently and without
reliance on Administrative Agent, the Assignor or any other Lender, and based on
such documents and information as it will deem appropriate at the time, continue
to make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with


Exhibit J - Page 5

--------------------------------------------------------------------------------





their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. The Assignee will pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, Administrative Agent will make all payments in respect of the Assigned
Interest (including payments of principal, interest, reimbursement obligations,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption will be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together will constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy will be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption will be governed
by, and construed in accordance with, the law of the State of California.






Exhibit J - Page 6

--------------------------------------------------------------------------------






EXHIBIT K
ASSUMPTION AND JOINDER AGREEMENT


This ASSUMPTION AND JOINDER AGREEMENT, dated as of _________, 20__ (this
"Joinder Agreement"), is made by ___________________________, a __________
limited liability company (the "Additional Borrower"), each of the other
Borrowers party to the Loan Agreement referred to below, and U.S. Bank National
Association, a national banking association, as administrative agent for the
Lenders party to the Loan Agreement referred to below ("Agent") and the Lenders
described below.
RECITALS
A.    Reference is made to that certain Term Loan Agreement dated as of
_________, 20__ (as amended, restated, extended, supplemented, or otherwise
modified in writing from time to time, the "Loan Agreement"), among
____________, and each other New Borrower that has become a Borrower under the
Loan Agreement (each, an "Existing Borrower" and, collectively, "Existing
Borrowers"), each lender from time to time a party hereto (individually, a
"Lender" and collectively, the "Lenders"), and Agent. Any capitalized term used
and not defined in this Joinder Agreement shall have the meaning given to such
term in the Loan Agreement. This Joinder Agreement is a "Joinder Agreement"
described in the Loan Agreement.
B.    The Additional Borrower is a New Borrower which is owned, directly or
indirectly, by one or more Guarantors. The Organizational Chart of the New
Borrower is hereby added as Exhibit G-[__] to the Loan Agreement.
C.    Pursuant to Section 10.30 of the Loan Agreement, Existing Borrowers and
the Additional Borrower have requested that certain real property owned by the
Additional Borrower (the "Additional Project") more particularly described on
Exhibit A attached hereto be included in the Borrowing Base Value and Borrowing
Base Amount as an Additional Project. The legal description of the Additional
Project attached as Exhibit A hereto is hereby added as Exhibit B-[___] to the
Loan Agreement. The Additional Project Improvements (the "_____________
Improvements") are described in Exhibit B attached hereto and incorporated
herein, and are by this reference added as Exhibit A-[__] to the Loan Agreement.
The U.S. EIN of Additional Borrower is ____________________.
D.    Upon the effective date of this Joinder Agreement, the outstanding
principal balance of the Loan is $_________________.
E.    As one of the conditions to the admission of the Additional Project as a
Project, the parties hereto are executing this Joinder Agreement.
NOW, THEREFORE, in consideration of the foregoing Recitals and the terms,
covenants, and conditions of this Joinder Agreement, the receipt of which and
sufficiency of which are hereby acknowledged, the Additional Borrower, Existing
Borrowers, Agent and Lenders agree as follows:


Exhibit K - Page 1

--------------------------------------------------------------------------------





1.    Joinder As Borrower; Additional Project as a Project. The Additional
Borrower assumes and agrees to be bound by all of the terms, obligations,
covenants, representations, warranties and conditions of the Loan Agreement, the
Notes, the Fee Letter, the Indemnity and the other Loan Documents to which
Borrowers are a party, jointly and severally with the other persons comprising
the Borrowers, and assumes and agrees to be bound thereby, and shall be deemed
to be a party thereto, as a Borrower and Indemnitor (as defined in the
Indemnity), as if the Additional Borrower had originally executed the Loan
Agreement, the Notes, the Fee Letter, the Indemnity and the other Loan Documents
to which Borrowers are a party. The Additional Borrower hereby agrees (i) that
the Additional Project shall constitute a Project for all purposes under the
Loan Agreement, Indemnity and the other Loan Documents and (ii) to execute and
deliver such additional documents as Agent may reasonably require, including a
Security Instrument. Additionally, Additional Borrower assumes and agrees to be
bound by all of the terms, obligations, covenants, representations, warranties
and conditions of that certain Contribution And Indemnity Agreement dated as of
____________, 20__ executed by and among the Borrowers.
2.    Consent and Acceptance. Existing Borrowers, Agent, Lenders and Guarantors
(by their signatures to the consent attached hereto) hereby consent to the
assumption of the Loan Agreement, the Notes, the Fee Letter, the Indemnity and
the other Loan Documents to which Borrowers are a party and the Obligations by
the Additional Borrower and agree and acknowledge that after the date of this
Joinder Agreement, (i) the Additional Borrower shall be a "Borrower" and (ii)
the Additional Project shall be a "Project," for all purposes of the Loan
Agreement, the Notes, the Fee Letter and the Indemnity and each of the other
Loan Documents, including for purposes of the Indemnity provided to Agent and
Lenders by each of the Borrowers (including Additional Borrower upon execution
of this Joinder Agreement) under the Indemnity.
3.    Ownership of Additional Borrower. The Additional Borrower and each other
Borrower represent and warrant to Lenders and Agent that the Additional Borrower
is wholly-owned, directly or indirectly, by ______________.
4.    Legal Status; Organizational Documents. The Additional Borrower represents
and warrants to Agent and each Lender that (i) true, correct and accurate copies
of all of the organizational documents of the Additional Borrower have been
delivered to Agent and (ii) Additional Borrower is a [limited liability company]
duly formed, validly existing and in good standing under the laws of the State
of [_____________] and is duly registered and qualified to transact business in,
and is in good standing under the laws of, the state in which the Additional
Project it owns is located, and has all power, authority, permits, consents,
authorizations and licenses necessary to carry on its business, to construct,
equip, own and operate such Additional Project and to execute, deliver and
perform this Joinder Agreement and the other Loan Documents; all consents of the
members of Additional Borrower necessary to authorize the execution, delivery
and performance of this Joinder Agreement and of the other Loan Documents which
have been or are to be executed by and on behalf of Additional Borrower have
been duly obtained and are in full force and effect; this Joinder Agreement and
such other Loan Documents have been duly authorized, executed and delivered by
and on behalf of Additional Borrower so as to constitute this Joinder Agreement
and such other Loan Documents the valid and binding obligations of Additional
Borrower, enforceable in accordance with their terms; and Additional Borrower
has complied with all applicable assumed and/or


Exhibit K - Page 2

--------------------------------------------------------------------------------





fictitious name requirements of the state in which it is organized and of the
state in which the Additional Project it owns is located, if different.
5.    No Default; Compliance with Loan Agreement. The Additional Borrower and
each other Borrower covenant, represent and warrant to Agent and each Lender
that:
(a)    Additional Borrower owns [fee] title to the Additional Project, does not
own any other property other than the Additional Project, and has satisfied the
other requirements set forth in Section 10.30 of the Loan Agreement.
(b)    The Additional Project is free from all Hazardous Substances except as
disclosed in that certain Phase I Environmental Site Assessment prepared by
_________________ dated as of _________ (Project No. ______________), in the
form disclosed to Agent as of the date of the recordation of a Security
Instrument against the Additional Project.
(c)    The Additional Project and all related personal property is free and
clear of all liens, charges and encumbrances other than Permitted Encumbrances
(as defined in the Loan Agreement) or except as otherwise agreed by Agent in
writing. For purposes of clarification, the Security Instrument to be recorded
against the Additional Project shall be a "Security Instrument" as defined in
the Loan Agreement and the title policy insuring Agent's and the Lenders' lien
under such Security Instrument shall be a "Title Policy" as defined in the Loan
Agreement.
(d)    Except as otherwise disclosed to Agent in writing, each of the
representations and warranties made by Borrowers pursuant to the Loan Agreement,
including, without limitation, those set forth in Article IV therein, are true
and correct in all material respects with regard to the Additional Borrower.
(e)    No Event of Default, or event which, with notice or lapse of time or
both, could become an Event of Default, has occurred and is continuing under any
Loan Document.
(f)    Additional Borrower has been afforded the opportunity to carefully read
this Joinder Agreement, the Loan Agreement, the Notes, the Fee Letter and the
Indemnity, and to review such documents with an attorney of Additional
Borrower's choice before signing this Joinder Agreement. Additional Borrower
acknowledges having read and understood the meaning and effect of this Joinder
Agreement, the Loan Agreement, the Notes, the Fee Letter, and the Indemnity
before signing this Joinder Agreement and understands it shall thereafter be
bound by the Loan Documents and liable for all Obligations owing by Borrowers
under the Loan Documents.
6.    Counterparts; Joint Borrower Provisions. This Joinder Agreement may be
executed in multiple counterparts, each of which shall constitute an original
but all of which when taken together shall constitute one and the same
instrument. Section 10.13 of the Loan Agreement (the joint borrower provisions)
is by this reference hereby incorporated herein in its entirety.


Exhibit K - Page 3

--------------------------------------------------------------------------------





7.    Governing Law. The validity, enforcement, and interpretation of this
Joinder Agreement, shall for all purposes be governed by and construed in
accordance with the laws of the State of California and applicable United States
federal law, and is intended to be performed in accordance with, and only to the
extent permitted by, such laws. To the maximum extent permitted by applicable
Law, Additional Borrower hereby waives any right to a trial by jury in any
action relating to the Loan and/or the Loan Documents.
[SIGNATURE PAGES FOLLOW]




Exhibit K - Page 4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Joinder Agreement is executed as of the date first
above written.
 
ADDITIONAL BORROWER:


_______________,
a __________ limited liability company




By: __________________________
Its: __________________________



[SIGNATURES CONTINUE ON FOLLOWING PAGE]


Exhibit K - Page 5

--------------------------------------------------------------------------------






 
 

EXISTING BORROWERS:


[___________]
 





Exhibit K - Page 6

--------------------------------------------------------------------------------







 
ADMINISTRATIVE AGENT:


U.S. BANK NATIONAL ASSOCIATION,
a national banking association,
as Administrative Agent




By: ______________________________
Name: ______________________________
Title: ______________________________





 
LENDERS:


U.S. BANK NATIONAL ASSOCIATION,
a national banking association




By: ______________________________
Name: ______________________________
Title: ______________________________


 
 



Exhibit K - Page 7

--------------------------------------------------------------------------------





CONSENT OF GUARANTOR:


_____________ (individually and collectively referred to herein as "Guarantor")
hereby (i) consent to the terms, conditions and provisions of the foregoing
Joinder Agreement and the transactions contemplated by such Joinder Agreement,
including, without limitation, the admission of the Additional Borrower as a
Borrower under the Loan Agreement and the other Loan Documents, and the
assumption of the Obligations by the Additional Borrower, and (ii) reaffirm the
full force and effectiveness of [_______________] [Describe all guaranties and
Indemnity]


GUARANTOR:
[___________]




Exhibit K - Page 8

--------------------------------------------------------------------------------






EXHIBIT A


Legal Description of Additional Project (______)




That certain real property located in the County of _______, State of ________
and more particularly described as follows:
[ATTACH FINAL LEGAL DESCRIPTION]




Exhibit K - Page 9

--------------------------------------------------------------------------------






EXHIBIT B
Description of _____________ Improvements
The _____________ Improvements include a __________ building totaling
approximately _______ rentable square feet, constructed in ______ and containing
approximately ______ parking spaces.






Exhibit K - Page 10

--------------------------------------------------------------------------------






EXHIBIT L
LIST OF LEASES
[to be provided]




Exhibit L

--------------------------------------------------------------------------------






kbsriiiq42018ex1015pg6.jpg [kbsriiiq42018ex1015pg6.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg7.jpg [kbsriiiq42018ex1015pg7.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg8.jpg [kbsriiiq42018ex1015pg8.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg9.jpg [kbsriiiq42018ex1015pg9.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg10.jpg [kbsriiiq42018ex1015pg10.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg11.jpg [kbsriiiq42018ex1015pg11.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg12.jpg [kbsriiiq42018ex1015pg12.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg13.jpg [kbsriiiq42018ex1015pg13.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg14.jpg [kbsriiiq42018ex1015pg14.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg15.jpg [kbsriiiq42018ex1015pg15.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg16.jpg [kbsriiiq42018ex1015pg16.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg17.jpg [kbsriiiq42018ex1015pg17.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg18.jpg [kbsriiiq42018ex1015pg18.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg19.jpg [kbsriiiq42018ex1015pg19.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg20.jpg [kbsriiiq42018ex1015pg20.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg21.jpg [kbsriiiq42018ex1015pg21.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg22.jpg [kbsriiiq42018ex1015pg22.jpg]




--------------------------------------------------------------------------------





kbsriiiq42018ex1015pg23.jpg [kbsriiiq42018ex1015pg23.jpg]


